 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20         Desc
                               Main Document    Page 1 of 123


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                             UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                   Debtors and Debtors In Possession.    CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    O’Connor Hospital                                   CASE NO.: 2:18-bk-20178-ER
      Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20179-ER
18    St. Francis Medical Center                          CASE NO.: 2:18-bk-20180-ER
                                                           CASE NO.: 2:18-bk-20181-ER
      St. Vincent Medical Center
19    Seton Medical Center                                Chapter 11 Cases
20    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                      Hon. Ernest M. Robles
21   Foundation
      St. Francis Medical Center of                       FIRST INTERIM APPLICATON OF FTI
22   Lynwood Foundation                                    CONSULTING, INC. FOR APPROVAL
                                                           AND ALLOWANCE OF
      St. Vincent Foundation                              COMPENSATION FOR SERVICES
23    St. Vincent Dialysis Center, Inc.                   RENDERED AND REIMBURSEMENT
24    Seton Medical Center Foundation                     OF EXPENSES INCURRED
      Verity Business Services
25    Verity Medical Foundation                           Hearing:
      Verity Holdings, LLC                                Date:     April 3, 2019
26    De Paul Ventures, LLC                               Time:     10:00 a.m.
                                                           Location: Courtroom 1568
      De Paul Ventures - San Jose Dialysis, LLC                     255 E. Temple St
27
                                                                     Los Angeles, CA
28                   Debtors and Debtors In Possession.


     44393.00001
 Case 2:18-bk-20151-ER           Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                                  Main Document    Page 2 of 123


 1   Name of applicant:                             FTI Consulting, Inc.
 2   Authorized to provide
     professional services to:                      Official Committee of Unsecured Creditors
 3
     Date of retention:                             Order entered on November 14, 2018, retaining FTI
 4                                                  nunc pro tunc to September 14, 2018
 5   Period for which compensation
     and reimbursement are sought:                  September 14, 2018 – December 31, 2018
 6
     Amount of compensation
 7   Requested:                                     $1,084,689.75 (100%)
 8   Amount of expense reimbursement
     Requested:                                     $14,553.04 (100%)
 9
     This is an:   X      interim _____ final application.
10
     This is the first interim fee application filed by FTI Consulting, Inc. in these cases.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
 Case 2:18-bk-20151-ER               Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                                      Main Document    Page 3 of 123


 1                                 SUMMARY OF MONTHLY FEE STATEMENTS
                                  SERVED DURING THE FIRST INTERIM PERIOD
 2
                                                                                                      HOLDBACK
 3                                                                        PAID OR AUTHORIZED
                                         REQUESTED                                                    REQUESTED
                                                                               TO BE PAID
                                                                                                         20%
 4
         PERIOD
                                                                                                      FEES 20%
 5      COVERED                   FEES                 EXPENSES           FEES 80%      EXPENSES
       September 14                              (1)
                                 $263,176.25                  $6,571.21   $210,541.00     $6,571.21     $52,635.25
 6       – 30, 2018
       October 1 – 31,
                                                 (1)
 7          2018                  401,431.50                   6,945.13    321,145.20      6,945.13      80,286.30
       November 1 –
 8        30, 2018                201,254.50                    998.70     161,003.60       998.70       40,250.90
       December 1 –
 9        31, 2018                218,827.50                   38.00       175,062.00         38.00      43,765.50
          TOTAL                $1,084,689.75              $14,553.04      $867,751.80    $14,553.04    $216,937.95
10

11   (1)
           Net of 50% discount for non-working travel time.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 3
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20           Desc
                              Main Document    Page 4 of 123


 1                       SUMMARY OF HOURS INCURRED BY PROFESSIONAL
                              DURING THE FIRST INTERIM PERIOD
 2
                                                              Billing       Total       Total
 3        Professional                Position                 Rate         Hours       Fees
 4   Benton, Jeffrey         Senior Managing Director              895.00      46.9     $41,975.50

 5   Bosma, Lee              Senior Director                       525.00       7.3        3,832.50

 6   Cavanaugh, Lauren       Managing Director                     730.00       2.1        1,533.00

     Chang, Chi San          Senior Consultant                     530.00     132.3      70,119.00
 7
     Flaharty, William       Managing Director                     730.00      19.7      14,381.00
 8
     Ganti, Narendra         Managing Director                     780.00     306.3     238,914.00
 9
     Gotthardt, Gregory      Senior Managing Director              750.00      34.3      25,725.00
10
     Hellmund-Mora, Marili   Project Assistant                     270.00      15.1        4,077.00
11
     Joffe, Steven           Senior Managing Director            1,075.00      12.7      13,652.50
12
     Kim, Ye Darm            Consultant                            390.00     128.3      50,037.00
13
     MacDonald, Charlene     Managing Director                     700.00      17.2      12,040.00
14
     Mathes, Andrew          Senior Consultant                     350.00      14.7        3,570.00
15
     McLain, James           Managing Director                     825.00      15.0      12,375.00
16   Nelson, Cynthia A       Senior Managing Director            1,020.00      70.1      71,502.00
17   Peterson, Stephen       Senior Director                       550.00       0.8         440.00
18   Saltzman, Adam          Senior Consultant                     595.00     408.9     243,295.50
19   Smolko, Aleksey         Senior Consultant                     505.00       1.6         808.00

20   Star, Samuel            Senior Managing Director            1,075.00      80.5      86,537.50

21   Wrynn, James            Senior Managing Director              940.00       8.7        8,178.00

22   Yozzo, John             Managing Director                     715.00       1.2         858.00

23   Zucker, Clifford        Senior Managing Director             $935.00     222.2     207,757.00

24   SUBTOTAL                                                               1,545.9   $1,111,607.50
                             Less: 50% discount for non-working travel
25                                                                                      (26,917.75)
                             time
26   GRAND TOTAL                                                            1,545.9   $1,084,689.75

27

28

                                                    4
 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20      Desc
                               Main Document    Page 5 of 123


 1                 SUMMARY OF HOURS INCURRED BY PROJECT CATEGORY
                          DURING THE FIRST INTERIM PERIOD
 2
      Task                                                             Total        Total
 3                                                                     Hours        Fees
      Code                            Task Description
 4     1     Current Operating Results & Events                          77.1      $53,398.00

 5     2     Cash & Liquidity Analysis                                  252.3      159,605.00

 6     3     Financing Matters (DIP, Exit, Other)                        38.5       32,280.50

 7     4     Trade Vendor Issues                                         26.8       18,535.50

 8     5     Real Estate Issues                                          35.6       24,263.50

 9     6     Asset Sales                                                395.9      291,775.00

10     8     Valuation and Related Matters                               35.4       16,204.00

11     9     Analysis of Employee Compensation Programs                  69.9       45,075.50

12     10    Analysis of Tax Issues                                      18.3       17,183.00

13     11    Prepare for and Attendance at Court Hearings                12.0       11,640.50

14     12    Analysis of SOFAs & SOALs                                   28.6       17,471.00

       13    Analysis of Other Miscellaneous Motions                     92.2       60,216.00
15

16     14    Analysis of Claims/Liabilities Subject to Compromise          5.2        4,854.50

17     15    Analysis of Interco. Claims, Related Party Transactions     43.3       36,368.50

       18    Negotiation and Settlement of Case Issues                   40.6       26,282.00
18
       19    Case Management                                             35.9       30,701.50
19
       20    General Meeting with Debtor & Debtors' Professionals        64.3       54,345.50
20
       21    General Meetings with Committee & Committee Counsel        104.8       90,557.50
21
       22    Meetings with Other Parties                                 38.5       30,078.00
22
       23    Firm Retention                                              17.5         8,347.50
23
       24    Preparation of Fee Application                              42.1       28,589.50
24
       25    Travel Time                                                 71.1       53,835.50
25
             GRAND TOTAL                                               1,545.9   $1,111,607.50
26

27

28

                                                         5
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20     Desc
                          Main Document    Page 6 of 123


 1                         SUMMARY OF EXPENSES INCURRED
                           DURING THE FIRST INTERIM PERIOD
 2
     Expense Type                                                             Amount
 3
     Airfare                                                                 $6,697.15
 4
     Lodging                                                                  5,777.12
 5
     Miscellaneous                                                              77.95
 6   Transportation                                                           1,110.39
 7   Working Meals                                                             890.43
 8   Total                                                               $14,553.04

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           6
 Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20           Desc
                             Main Document    Page 7 of 123


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                          UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.      CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    O’Connor Hospital                                   CASE NO.: 2:18-bk-20178-ER
      Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20179-ER
18    St. Francis Medical Center                          CASE NO.: 2:18-bk-20180-ER
                                                           CASE NO.: 2:18-bk-20181-ER
      St. Vincent Medical Center
19    Seton Medical Center                                Chapter 11 Cases
20    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                      Hon. Ernest M. Robles
21   Foundation
      St. Francis Medical Center of                       FIRST INTERIM APPLICATON OF FTI
22   Lynwood Foundation                                    CONSULTING, INC. FOR APPROVAL
                                                           AND ALLOWANCE OF
      St. Vincent Foundation                              COMPENSATION FOR SERVICES
23    St. Vincent Dialysis Center, Inc.                   RENDERED AND REIMBURSEMENT
24    Seton Medical Center Foundation                     OF EXPENSES INCURRED
      Verity Business Services
25    Verity Medical Foundation                           Hearing:
      Verity Holdings, LLC                                Date:     April 3, 2019
26    De Paul Ventures, LLC                               Time:     10:00 a.m.
                                                           Location: Courtroom 1568
      De Paul Ventures - San Jose Dialysis, LLC                     255 E. Temple St
27
                                                                     Los Angeles, CA
28                 Debtors and Debtors In Possession.

                                                      7
 Case 2:18-bk-20151-ER         Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                                Main Document    Page 8 of 123


 1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE,
 2   THE UNITED STATES TRUSTEE, AND ALL PARTIES ENTITLED TO NOTICE:
 3
                    This first interim fee application for compensation and reimbursement of expenses (the
 4
     “Fee Application”) is filed by FTI Consulting, Inc. (together with its wholly owned subsidiaries,
 5
     agents, independent contractors and employees, “FTI”) requesting payment for services rendered and
 6

 7   reimbursement of costs expended as financial advisor for the Official Committee of Unsecured

 8   Creditors (the “Committee”) of Verity Health System of California, Inc. and its affiliated debtors in

 9   possession in the above-captioned cases (collectively, the “Debtors”) for the period of September 14,
10   2018 through December 31, 2018 (the “Application Period”). In support of this Fee Application, FTI
11
     respectfully states as follows:
12
                                                Introduction
13
            1.      FTI provided services to the Committee in accordance with the instructions and
14

15   directions of the Committee. By this First Interim Fee Application, FTI seeks approval of

16   compensation for actual and necessary professional services rendered in the amount of $1,084,689.75

17   (after voluntary reductions of $26,917.75) and reimbursement of expenses in the amount of $14,553.04
18
     during the First Interim Application Period. Pursuant to the Interim Compensation Order, FTI was
19
     entitled to receive payment of eighty (80%) of fees and one-hundred percent (100%) of expenses
20
     incurred from September 14, 2018 to December 31, 2018 in the aggregate amount of $882,304.84. To
21
     date, FTI has received $867,751.80 amount in fees and $14,553.04 amount in expense reimbursement.
22

23          2.      FTI submits this Fee Application pursuant to sections 330 and 331 of the Bankruptcy

24   Code, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the
25   Amended Order on Debtors’ Motion Establishing Procedures for Monthly Payment of Fees and
26
     Expense Reimbursement [Docket No. 826] (the “Interim Compensation Order”).
27

28

                                                     8
 Case 2:18-bk-20151-ER            Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                             Desc
                                   Main Document    Page 9 of 123


 1           3.       FTI has served to the Notice Parties the monthly fee statements for the periods of (i)
 2   September 14, 2018 through September 30, 2018, (ii) October 1, 2018 through October 31, 2018, (iii)
 3
     November 1, 2018 through November 30, 2018, and (iv) December 1, 2018 through December 31,
 4
     2018.
 5
                                                  Jurisdiction and Venue
 6

 7           4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 8   Venue of the chapter 11 cases is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

 9   proceeding under 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein are
10   sections 330 and 331 of the Bankruptcy Code.
11
                                                         Background
12
             5.       On August 31, 2018 (the “Petition Date”), the Debtors commenced the above captioned
13
     chapter 11 cases in this Court. The Debtors’ chapter 11 cases have been consolidated for procedural
14

15   purposes and are being jointly administered pursuant to Rule 1015(b) of the Bankruptcy Rules. The

16   Debtors are authorized to operate their businesses and manage their properties as debtors in possession

17   pursuant to section 1107(a) and 1108 of the Bankruptcy Code.
18
             6.       On September 14, 2018, the United States Trustee for the Central District of California
19
     (the “U.S. Trustee”) appointed the Committee.1
20
             7.       On November 14, 2018, the Court issued its Order Under 11 U.S.C. § 1103 and Fed.
21
     R. Bankr. P. 2014 and 5002, Authorizing Retention and Employment of FTI Consulting, Inc. as
22

23   Financial Advisor to Official Committee of Unsecured Creditors, Effective as of September 14, 2018

24   [Docket No. 822] (the “Retention Order”), authorizing FTI’s retention as financial advisor for the
25

26
     1
             The Committee is currently comprised of the following entities: (1) Aetna Life Insurance Company; (2)
27           Allscripts Healthcare, LLC; (3) California Nurses Association; (4) Iris Lara; (5) Medline Industries; (6) the
             Pension Benefit Guaranty Corporation; (7) SEIU United Healthcare Workers West; (8) Sodexo Operations,
28           LLC; and (9) St. Vincent IPA Medical Corporation.
                                                              9
 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                   Desc
                               Main Document    Page 10 of 123


 1   Committee in these cases. The Retention Order authorized FTI to receive compensation pursuant to
 2   the procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the U.S.
 3
     Trustee Guidelines, the Interim Compensation Order, and the orders of this Court.
 4
                                        Summary of Services Rendered
 5
            8.      The Debtor’s chapter 11 cases have presented numerous large and complex issues that
 6

 7   had to be addressed in order to preserve and maximize value for unsecured creditors. The Retention

 8   Order authorized FTI to render financial advisory services to the Committee.

 9          9.      The total number of hours expended by FTI professionals and paraprofessionals in
10   performing professional services for the Committee during the Application Period was 1,545.9 hours.
11
     Pursuant to the Retention Order, FTI is entitled to compensation for its services provided to the
12
     Committee at its current hourly rates, plus reimbursement of necessary out of pocket expenses.
13
            10.     Time incurred by each professional and paraprofessional during the Application
14

15   Period, and a summary of the time incurred by project code followed by detailed time entries are

16   attached hereto as Exhibit A, Exhibit B, and Exhibit C, respectively.

17          11.     The following paragraph(s) describe the primary services rendered by FTI, but are not
18
     limited to the categories set forth below.
19
     Code 1 - Current Operating Results & Events (77.1 hours)
20
            12.     FTI reviewed and analyzed financial and operating information distributed by the
21
     Debtors and their advisors related to historical and current performance. FTI provided the Committee
22

23   with an understanding of the Debtors’ historical financial results, current financial position and results

24   of operations compared to budget. Work in this area was performed to provide the Committee with a
25   preliminary understanding of the Debtors’ historical financial results, current financial position and
26
     results of operations. It was important for the Committee to gain a preliminary understanding of the
27
     Debtors’ financial results to make informed decisions regarding the direction of these bankruptcy
28

                                                      10
 Case 2:18-bk-20151-ER          Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                                 Main Document    Page 11 of 123


 1   cases. During this Application Period our work focused primarily on review and analysis of financial
 2   information distributed by the Debtors and Debtors’ professionals.
 3
     Code 2 - Cash & Liquidity Analysis (252.3 hours)
 4
            13.       During the Application Period, FTI reviewed and analyzed the Company's weekly cash
 5
     flow reports, variances to the budget, and projected liquidity. Time in this project code included
 6

 7   reviewing budget support documents and analyzing budget-to-actual cash flow variances. Time in this

 8   code also included participating in calls with the Debtor’s advisors to discuss the key assumptions

 9   driving the budget and various updated budgets, understanding how these key assumptions are
10   reflected in the cash flow, evaluating variances to budgeted results, and evaluating compliance under
11
     the DIP order.
12
     Code 6 - Asset Sales (395.9 hours)
13
            14.       In consultation with the Debtors’ professionals, we took an active role in the asset sale
14

15   process including the evaluation of stalking horse asset purchase agreements and the terms and

16   conditions therein, with close attention to fees and costs (i.e. “break-up” fees and expense

17   reimbursement) associated with such agreements. In addition, FTI participated in discussions with
18
     the Debtors’ investment bankers, Cain Brothers, to understand bid offers, potential bidder interest, and
19
     ways to maximize the value of the estate, assessment of liabilities to be assumed by the buyer/retained
20
     by the estate, review of motions related to the sale, including numerous objections, review and analysis
21
     of bid procedures, review of confidential information memorandum, data room and buyer due
22

23   diligence materials.

24   Code 9 - Analysis of Employee Compensation Programs (69.9 hours)
25          15.       During the Application Period, FTI reviewed and analyzed the Debtor’s proposed key
26
     employee incentive plan (“KEIP”) and key employee retention plan (“KERP”). Particular attention
27
     was given to negotiating milestones related to the KEIP for the Debtor’s senior leadership team. FTI
28

                                                       11
 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                               Main Document    Page 12 of 123


 1   reviewed historical compensation including wages, bonuses, and other incentive compensation. Time
 2   in this task code includes meetings with the Debtor’s advisors to review and discuss the employee
 3
     incentive plans. FTI participated in calls with the Committee and discussed observations with, and
 4
     recommendations to, the Committee.
 5
     Code 13 - Analysis of Other Miscellaneous Motions (92.2)
 6

 7          16.     Time in this task code includes analysis of various first day motions including, among

 8   others, the following: (i) Cash Management Motion, (ii) Prepetition Wages Motion, (iii) and various

 9   objections and docket filings. FTI participated in numerous discussions with the Debtors and their
10   advisors to assess the economic impact of the proposed motions. FTI summarized observations and
11
     recommendations regarding such motions in reports and presentations to the Committee.
12
     20 - General Meeting with Debtor & Debtors' Professionals (64.3 hours)
13
            17.     FTI participated in various calls and in-person meetings with the Debtor’s personnel,
14

15   their counsel and financial advisor to discuss the key case issues including; asset sale process, work

16   plan, due diligence, prioritization and assessment of case strategy. These calls and meetings were

17   crucial to obtaining an understanding of the case issues, coordinating work amongst Committee and
18
     Debtor professionals and ensuring the Committee’s viewpoints and priorities are clearly expressed to
19
     the Debtor.
20
     Code 21 - General Meetings with Committee & Committee Counsel (104.8 hours)
21
            18.     FTI prepared for and participated in numerous conference calls and in person meetings
22

23   with the Committee and Counsel in order to apprise them of all pertinent events taking place during

24   the proceedings of the case. These calls and meetings included discussions with respect to case strategy
25   and concerns, operating results, litigation updates, DIP Budget analysis, FTI’s analysis on various
26
     motions filed with the Court, along with other relevant case topics. In preparation for these calls, FTI
27
     prepared memos and reports summarizing the aforementioned topics.
28

                                                     12
 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                               Main Document    Page 13 of 123


 1                          Actual and Necessary Costs and Expenses Incurred
 2          19.     Reimbursement of expenses in the amount of $14,553.04 is sought herein.               A
 3
     categorized summary of the actual and necessary costs and expenses incurred by FTI during the
 4
     Application Period, and an itemization of each expense within each category, is attached as Exhibit
 5
     D and Exhibit E. FTI reserves the right to request, in subsequent fee applications, reimbursement of
 6

 7   any additional expenses incurred during the Application Period, as such expenses may not have been

 8   captured in FTI’s billing system on the date of filing this Fee Application.

 9                                  Statement from FTI Consulting, Inc.
10          20.     At all relevant times, FTI has been a disinterested person, as that term is defined at §
11
     101(14) of the Bankruptcy Code, as modified by § 1103(b) of the Bankruptcy Code, and has not
12
     represented or held any interest adverse to any interest of the Committee.
13
            21.     FTI has received no payment and no promises for payment from any source for services
14

15   rendered or to be rendered in any capacity whatsoever in connection with the matters covered by this

16   Application. No agreement or understanding exists between FTI and any other entity (other than

17   shareholders or employees of FTI), for the sharing of compensation received or to be received for
18
     services rendered in or in connection with these cases.
19
            22.     All services for which FTI requests compensation were performed at the direction or
20
     instruction of the Committee and for or on behalf of the Committee. The professional services and
21
     related expenses for which FTI requests allowance of compensation and reimbursement of expenses
22

23   were rendered and incurred in connection with these cases in the discharge of FTI’s professional

24   responsibilities as Financial Advisors to the Committee in the Debtor’s Chapter 11 cases.
25          23.     FTI respectfully submits that, in accordance with the factors enumerated at § 330 of
26
     the Bankruptcy Code, the services provided were necessary and beneficial to the Committee, the
27

28

                                                     13
 Case 2:18-bk-20151-ER         Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                                Main Document    Page 14 of 123


 1   Debtor’s estates, creditors and other parties in interest and as such the compensation being sought for
 2   its services is fair and reasonable.
 3
                                                     Notice
 4
             24.     No trustee or examiner has been appointed in the chapter 11 cases. Pursuant to the
 5
     Interim Compensation Order, notice of this Application and a copy of this application have been served
 6

 7   upon the Notice Parties (as defined in the Interim Compensation Order). FTI submits that, in light of

 8   the relief requested, no other or further notice need be provided.

 9           WHEREFORE, FTI respectfully requests that the Court (i) approve and allow on an interim
10   basis the compensation and reimbursement of actual and necessary costs and expenses requested
11
     herein; (ii) approve the payment of the 100% of allowed fees and expenses and (iii) provide such
12
     further relief as may be just and proper.
13

14

15    DATED: March 13, 2019                         FTI CONSULTING, INC.
16                                                    /s/ Cliff Zucker
                                                    CLIFF ZUCKER
17

18

19

20

21

22

23

24

25

26

27

28

                                                     14
 Case 2:18-bk-20151-ER         Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                                Main Document    Page 15 of 123


 1                                 DECLARATION OF CLIFF ZUCKER

 2           I, Cliff Zucker, declare as follows:

 3           1.      I am a Senior Managing Director with FTI Consulting, Inc. (“FTI”), financial advisor

 4   for the Official Committee of Unsecured Creditors (the “Committee”) of Verity Health System of

 5   California, Inc. and its affiliated debtors in possession in the above-captioned cases (collectively, the

 6   “Debtors”). The following is within my personal knowledge and if called upon as a witness I could

 7   and would testify competently thereto. I am submitting this declaration in support of the First Interim

 8   Application of FTI Consulting, Inc. for Approval and Allowance of Compensation for Services

 9   Rendered and Reimbursement of Expenses Incurred (the “Application”).

10           2.      I have reviewed the requirements of Local Bankruptcy Rule 2016-1 and believe that

11   the Application complies with the requirements of that rule.

12           3.      In the ordinary course of its business, FTI keeps a record of all time expended by its

13   professionals and para-professionals in the rendering of professional services on a computerized

14   billing system as follows: At or near the time the professional services are rendered, professionals and

15   paraprofessionals of FTI either (i) record in writing on a time sheet the client name and/or internally-

16   assigned matter number, the duration of time expended, and a description of the nature of the services

17   performed, or (ii) input the time record, including the client/matter number, duration of time expended,

18   and description of the nature of the services performed directly into FTI’s computer billing system.

19   For the professionals who record their time on a written time sheet as set forth in (i) above, the

20   information contained on the time sheets is subsequently entered into FTI’s computer billing system.

21   FTI’s computer billing system computes the time expended by each professional by their applicable

22   billing rate to calculate the associated fee. FTI conducts its business in reliance on the accuracy of

23   these business records.

24           4.      FTI tracks reimbursable expenses in a similar manner as set forth above for professional

25   services (i.e., FTI enters the expenses into its computer billing system at or around the time the expense

26   is incurred).

27

28

                                                      15
Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                         Main Document    Page 16 of 123
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20           Desc
                              Main Document    Page 17 of 123


 1                                     EXHIBIT A
            VERITY HEALTH SYSTEM OF CALIFORNIA, INC. - CASE NO. 2:18-bk-20151-ER
 2
                          SUMMARY OF HOURS BY PROFESSIONAL
 3                  FOR THE PERIOD SEPTEMBER 14 TO DECEMBER 31, 2019

 4
                                                               Billing      Total        Total
 5         Professional                Position                 Rate        Hours        Fees
     Benton, Jeffrey          Senior Managing Director             895.00      46.9      $41,975.50
 6
     Bosma, Lee               Senior Director                      525.00       7.3         3,832.50
 7
     Cavanaugh, Lauren        Managing Director                    730.00        2.1        1,533.00
 8
     Chang, Chi San           Senior Consultant                    530.00     132.3       70,119.00
 9
     Flaharty, William        Managing Director                    730.00      19.7       14,381.00
10
     Ganti, Narendra          Managing Director                    780.00     306.3      238,914.00
11
     Gotthardt, Gregory       Senior Managing Director             750.00      34.3       25,725.00
12
     Hellmund-Mora, Marili    Project Assistant                    270.00      15.1         4,077.00
13
     Joffe, Steven            Senior Managing Director           1,075.00      12.7       13,652.50
14
     Kim, Ye Darm             Consultant                           390.00     128.3       50,037.00
15   MacDonald, Charlene      Managing Director                    700.00      17.2       12,040.00
16   Mathes, Andrew           Senior Consultant                    350.00      14.7         3,570.00
17   McLain, James            Managing Director                    825.00      15.0       12,375.00
18   Nelson, Cynthia A        Senior Managing Director           1,020.00      70.1       71,502.00

19   Peterson, Stephen        Senior Director                      550.00       0.8          440.00

20   Saltzman, Adam           Senior Consultant                    595.00     408.9      243,295.50

21   Smolko, Aleksey          Senior Consultant                    505.00        1.6         808.00

22   Star, Samuel             Senior Managing Director           1,075.00      80.5       86,537.50

23   Wrynn, James             Senior Managing Director             940.00       8.7         8,178.00

     Yozzo, John              Managing Director                    715.00       1.2          858.00
24
     Zucker, Clifford         Senior Managing Director            $935.00     222.2      207,757.00
25
     SUBTOTAL                                                               1,545.9    $1,111,607.50
26
                              Less: 50% discount for non-working travel
                                                                                         (26,917.75)
27                            time
     GRAND TOTAL                                                            1,545.9    $1,084,689.75
28

                                                   17
 Case 2:18-bk-20151-ER         Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20       Desc
                                Main Document    Page 18 of 123


 1                                     EXHIBIT B
            VERITY HEALTH SYSTEM OF CALIFORNIA, INC. - CASE NO. 2:18-bk-20151-ER
 2
                              SUMMARY OF HOURS BY TASK
 3                  FOR THE PERIOD SEPTEMBER 14 TO DECEMBER 31, 2018

 4    Task                                                              Total        Total
      Code                          Task Description                    Hours        Fees
 5
       1      Current Operating Results & Events                          77.1      $53,398.00
 6
       2      Cash & Liquidity Analysis                                  252.3      159,605.00
 7     3      Financing Matters (DIP, Exit, Other)                        38.5       32,280.50
 8     4      Trade Vendor Issues                                         26.8       18,535.50
 9     5      Real Estate Issues                                          35.6       24,263.50
10     6      Asset Sales                                                395.9      291,775.00

11     8      Valuation and Related Matters                               35.4       16,204.00

12     9      Analysis of Employee Compensation Programs                  69.9       45,075.50

13     10     Analysis of Tax Issues                                      18.3       17,183.00

14     11     Prepare for and Attendance at Court Hearings                12.0       11,640.50

15     12     Analysis of SOFAs & SOALs                                   28.6       17,471.00

       13     Analysis of Other Miscellaneous Motions                     92.2       60,216.00
16
       14     Analysis of Claims/Liabilities Subject to Compromise          5.2        4,854.50
17
       15     Analysis of Interco. Claims, Related Party Transactions     43.3       36,368.50
18
       18     Negotiation and Settlement of Case Issues                   40.6       26,282.00
19
       19     Case Management                                             35.9       30,701.50
20
       20     General Meeting with Debtor & Debtors' Professionals        64.3       54,345.50
21
       21     General Meetings with Committee & Committee Counsel        104.8       90,557.50
22
       22     Meetings with Other Parties                                 38.5       30,078.00
23
       23     Firm Retention                                              17.5         8,347.50
24
       24     Preparation of Fee Application                              42.1       28,589.50
25
       25     Travel Time                                                 71.1       53,835.50
26            GRAND TOTAL                                               1,545.9   $1,111,607.50
27

28

                                                       18
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                           Main Document    Page 19 of 123


 1                                     EXHIBIT C
            VERITY HEALTH SYSTEM OF CALIFORNIA, INC. - CASE NO. 2:18-bk-20151-ER
 2                              DETAIL OF TIME ENTRIES
 3                  FOR THE PERIOD SEPTEMBER 14 TO DECEMBER 31, 2018

 4    Task
                  Date         Professional        Hours                      Activity
     Category
 5
        1        9/18/2018 Zucker, Clifford          1.6   Review and analysis of historical cash flows.
 6      1        9/19/2018 Saltzman, Adam            1.7   Review and analyze income statement by the
                                                           various Verity entities.
 7      1        9/19/2018 Saltzman, Adam            1.9   Examine historic income statement by entity
                                                           detail and compile summary sheet.
 8
        1        9/19/2018 Kim, Ye Darm              2.3   Analyze entity by entity annual statistics and
 9                                                         income statement lines of 6 debtor hospitals.
        1        9/19/2018 Chang, Chi San            0.3   Discuss Capitation and next step with the FTI
10                                                         team.
        1        9/20/2018 Ganti, Narendra           0.9   Review Debtor's worker's compensation
11                                                         policy and letter of credit.
        1        9/20/2018 Zucker, Clifford          0.7   Review and analysis of FY 17 monthly
12                                                         income statements.
        1        9/20/2018 Zucker, Clifford          0.7   Analyze monthly operating statistics by entity
13                                                         for 1/18 - 7/18.
        1        9/20/2018 Zucker, Clifford          0.9   Perform analysis of FY 18 income statement.
14
        1        9/20/2018 Zucker, Clifford          0.5   Analyze FY 17 monthly operating statistics
15                                                         by entity.
        1        9/20/2018 Zucker, Clifford          0.4   Review organizational chart.
16      1        9/21/2018 Saltzman, Adam            2.8   Review historic hospital operating
                                                           information and performance in the
17                                                         Confidential Investment Memorandum
                                                           ("CIM") provided by Cain.
18      1        9/21/2018 Benton, Jeffrey           1.5   Review and assess Capitated Payment
                                                           Dispute 2016 and 2017.
19      1        9/24/2018 Star, Samuel              0.1   Review organizational and management
                                                           structure.
20
        1        9/25/2018 Zucker, Clifford          0.8   Perform analysis of 2017 Medicare cost
21                                                         reports by entity.
        1        9/25/2018 Zucker, Clifford          0.7   Perform analysis of 2016 Medicare cost
22                                                         reports by entity.
        1        9/25/2018 Zucker, Clifford          0.7   Review and analysis of 2015 Medicare cost
23                                                         report by entity.
        1        9/26/2018 Benton, Jeffrey           0.7   Review and assess Capitated Payment
24                                                         Dispute 2016 and 2017.
        1        9/30/2018 Saltzman, Adam            3.9   Analyze Average Daily Census (ADC)
25                                                         reported 9/24/18 and draft commentary for
                                                           UCC update.
26      1        10/2/2018 Kim, Ye Darm              0.9   Analyze billed A/R variance of consolidated
                                                           and individual Debtor entities for weeks
27                                                         9/17/18 - 10/1/18.
        1        10/2/2018 Kim, Ye Darm              0.6   Update results of Average Daily Census for
28                                                         the prior week in the UCC Update deck.
                                              19
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 20 of 123


 1      1       10/4/2018 Kim, Ye Darm            0.6   Analyze billed accounts receivable for UCC
                                                        Update deck.
 2      1       10/5/2018 Ganti, Narendra         1.1   Review and analyze update presentation to
                                                        UCC.
 3      1       10/5/2018 Zucker, Clifford        0.7   Participate in call with BRG to discuss
                                                        current operating results.
 4      1       10/8/2018 Zucker, Clifford        1.0   Review comments to report to committee on
                                                        financial update.
 5      1       10/9/2018 Ganti, Narendra         1.3   Review August 2018 financial and operating
                                                        results.
 6
        1      10/10/2018 Zucker, Clifford        0.7   Review and evaluate budget / actual reporting
 7                                                      issues and metrics.
        1      10/16/2018 Kim, Ye Darm            1.1   Update weekly Average Daily Census and
 8                                                      Billed A/R Analysis for UCC Update deck.
        1      10/22/2018 Zucker, Clifford        0.3   Call with counsel on operating results, update
 9                                                      committee.
        1      10/25/2018 Zucker, Clifford        1.4   Review and evaluate debtors presentation to
10                                                      the UCC on sale process, DIP Budget, and
                                                        other matters.
11      1      10/29/2018 Zucker, Clifford        0.7   Review comments to committee update on
                                                        financial results.
12
        1       11/1/2018 Ganti, Narendra         0.5   Review calculation of UST fees proposed by
13                                                      Debtors and discussion with BRG about UST
                                                        reaction.
14      1       11/1/2018 Zucker, Clifford        0.4   Review and analysis of proposed UST fees.
        1       11/2/2018 Ganti, Narendra         1.1   Review average daily census and admits and
15                                                      discharges for each hospital.
        1       11/5/2018 Ganti, Narendra         0.9   Review and analysis of September Monthly
16                                                      Operating Report and prepare follow-up
17                                                      questions for BRG.
        1       11/5/2018 Saltzman, Adam          0.9   Examine 9/30/18 Monthly Operating Report
18                                                      ("MOR").
        1       11/5/2018 Zucker, Clifford        0.8   Review and analysis of draft 9/18 monthly
19                                                      operating report.
        1       11/8/2018 Ganti, Narendra         0.5   Review average daily census trending for
20                                                      Verity hospitals.
        1       11/8/2018 Saltzman, Adam          2.4   Review and analyze operating performance
21                                                      for reporting to UCC.
        1       11/9/2018 Ganti, Narendra         0.7   Review and analyze final version of FTI
22                                                      update on operating results to UCC.
        1       11/9/2018 Zucker, Clifford        0.7   Review comments to report to committee on
23
                                                        operations.
24      1      11/27/2018 Ganti, Narendra         0.8   Review historical financials and analyze for
                                                        revenue cycle costs to collect patient accounts
25                                                      receivables.
        1      11/30/2018 Ganti, Narendra         1.0   Review October monthly operating report for
26                                                      Verity Debtors.
        1      11/30/2018 Ganti, Narendra         0.8   Review average daily census trending for the
27                                                      various hospitals.
        1      11/30/2018 Saltzman, Adam          0.6   Review October Monthly Operating Report
28                                                      ("MOR").

                                             20
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                          Main Document    Page 21 of 123


 1      1       12/3/2018 Ganti, Narendra         0.8   Review October Monthly operating report
                                                        and identify unencumbered cash.
 2      1       12/3/2018 Chang, Chi San          1.2   Review Verity's October MOR for UCC
 3                                                      presentation.
        1       12/3/2018 Chang, Chi San          0.3   Discuss with N. Ganti about MOR
 4                                                      presentation samples.
        1       12/3/2018 Saltzman, Adam          2.2   Review and analyze operating information for
 5                                                      UCC update call.
        1       12/3/2018 Saltzman, Adam          2.4   Review OpEx budget to actual from case
 6                                                      inception to week ending 11/24 and prepare
                                                        trend analysis.
 7      1       12/4/2018 Ganti, Narendra         0.6   Review data room for updated documents
                                                        related to Santa Clara sale.
 8      1       12/4/2018 Zucker, Clifford        1.5   Review and analysis of 10/18 monthly
                                                        operations report.
 9      1       12/5/2018 Chang, Chi San          0.4   Prepare analysis of unencumbered cash
                                                        account balances.
10      1       12/5/2018 Chang, Chi San          0.4   Discuss unencumbered accounts with N.
                                                        Baharun of Milbank.
11      1       12/6/2018 Chang, Chi San          0.4   Prepare analysis of non-obligated group's
                                                        bank accounts for UCC presentation.
12
        1       12/6/2018 Chang, Chi San          0.3   Revise MOR and bank accounts presentation
13                                                      for UCC call.
        1       12/6/2018 Zucker, Clifford        0.3   Call with BRG to discuss cash flows and
14                                                      MOR.
        1       12/7/2018 Ganti, Narendra         0.8   Review October monthly operating report for
15                                                      summary of unencumbered cash.
16      1       12/7/2018 Chang, Chi San          0.2   Discussion on De Paul Health Center with A.
                                                        Saltzman.
17      1       12/7/2018 Chang, Chi San          0.3   Prepare MOR Sep and Oct P&L presentation
                                                        for UCC.
18      1       12/7/2018 Saltzman, Adam          0.6   Analyze MOR results for comparison with
                                                        pre-bankruptcy operating performance.
19      1      12/10/2018 Ganti, Narendra         0.8   Review analysis of September & October
                                                        2018 MOR results and compare to year over
20                                                      year.
        1      12/10/2018 Chang, Chi San          1.6   Prepare analysis of year over year statement
21
                                                        of operations presentation for UCC.
22      1      12/10/2018 Chang, Chi San          0.2   Review Sep-18 and Oct-18 QAF on P&L for
                                                        UCC presentation.
23      1      12/10/2018 Chang, Chi San          0.7   Add bank account balance as of petition date
                                                        by hospital entities for UCC presentation.
24
        1      12/10/2018 Chang, Chi San          0.3   Discuss with A. Saltzman. on QAF accrued
25                                                      revenue for UCC presentation.
        1      12/10/2018 Saltzman, Adam          1.4   Analyze debtor receivables balances as of
26                                                      12/1/18.
        1      12/11/2018 Ganti, Narendra         0.7   Review MOR summary of September 2018
27                                                      and October 2018.
        1      12/11/2018 Ganti, Narendra         0.4   Review summary of unencumbered cash at
28                                                      petition by Debtor.
                                             21
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                           Main Document    Page 22 of 123


 1      1       12/11/2018 Chang, Chi San           0.1   Send bank account's chart to Milbank for
                                                          confirmation.
 2      1       12/11/2018 Saltzman, Adam           2.9   Review and analyze MOR for September and
                                                          October.
 3      1       12/12/2018 Chang, Chi San           1.6   Prepare summary of MOR for presentation to
                                                          UCC.
 4      1       12/12/2018 Saltzman, Adam           2.8   Review and analyze MOR for September and
                                                          October.
 5      1       12/13/2018 Chang, Chi San           0.4   Discuss unencumbered bank accounts with N.
                                                          Baharun of Milbank for UCC presentation.
 6
        1       12/13/2018 Saltzman, Adam           0.7   Review and analyze ADC YTD and for week
 7                                                        ending 12/8/18.
        1       12/13/2018 Saltzman, Adam           1.0   Review and analyze MOR for September and
 8                                                        October.
        1       12/13/2018 Zucker, Clifford         0.7   Review comments to report to committee on
 9                                                        operations.
        1       12/16/2018 Saltzman, Adam           0.4   Examine A/R balance per MOR and compare
10                                                        Sep 18 v Oct 18.
        1       12/16/2018 Zucker, Clifford         0.5   Review and analysis of A/R activity.
11
        1       12/17/2018 Ganti, Narendra          0.6   Review capitation risk pool performance for
12                                                        all IPAs.
        1       12/28/2018 Ganti, Narendra          1.0   Review November Monthly Operating
13                                                        Report.
      1 Total                                      77.1
14       2       9/14/2018 Star, Samuel             0.5   Review and update UCC report for impact of
                                                          sensitivities on liquidity and covenants.
15
        2        9/17/2018 Ganti, Narendra          0.6   Preliminary review of DIP Budget.
16      2        9/17/2018 Kim, Ye Darm             1.6   Prepare DIP Budget variance spreadsheet to
                                                          compare projected and actual weekly
17                                                        financials.
        2        9/17/2018 Saltzman, Adam           2.7   Review DIP Budget and perform formula
18                                                        check on the model.
        2        9/18/2018 Saltzman, Adam           2.7   Review and analyze week ending 9/8 budget
19                                                        to actuals.
        2        9/18/2018 Zucker, Clifford         0.4   Review and analyze budget to actual results
20                                                        WE 9/8.
        2        9/18/2018 Ganti, Narendra          3.1   Analyze and review DIP budget. and
21
                                                          borrowing base.
22      2        9/18/2018 Ganti, Narendra          0.9   Analyze and review DIP budget to actual.
        2        9/18/2018 Star, Samuel             0.9   Call with BRG (P Chadwick) and team re:
23                                                        assumption underlying DIP budget and
                                                          projected liquidity.
24      2        9/18/2018 Zucker, Clifford         1.4   Review and analyze initial 13 week DIP
                                                          budget.
25      2        9/18/2018 Chang, Chi San           1.0   Participate in DIP budget discussion call with
                                                          BRG and Verity.
26      2        9/18/2018 Ganti, Narendra          1.0   Call with BRG to discuss DIP budget and
                                                          assumptions.
27      2        9/18/2018 Kim, Ye Darm             1.2   Revise 13 week cash flow variance analysis
                                                          spreadsheet.
28

                                              22
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                          Main Document    Page 23 of 123


 1      2       9/18/2018 Kim, Ye Darm            0.8   Review DIP budget and cash flow projections
                                                        with Debtor's advisors.
 2      2       9/18/2018 Saltzman, Adam          2.4   Analyze DIP Budget and underlying key
                                                        assumptions.
 3      2       9/18/2018 Saltzman, Adam          1.0   Call with BRG to discuss DIP Budget and
                                                        assumptions
 4                                                      .
        2       9/18/2018 Star, Samuel            0.2   Develop additional reporting requirements
 5                                                      under proposed DIP financing.
 6      2       9/18/2018 Star, Samuel            0.8   Review assumptions underlying DIP forecast.
        2       9/18/2018 Zucker, Clifford        0.9   Review and analysis of debtor DIP budget
 7                                                      presentation and assumptions.
 8      2       9/19/2018 Saltzman, Adam          0.6   Review cash management motion re:
                                                        intercompany transfers.
 9      2       9/20/2018 Ganti, Narendra         1.7   Review Debtor's performance for week
                                                        ending 9/8 and 9/15 and variances.
10      2       9/20/2018 Saltzman, Adam          2.1   Update UCC presentation with commentary
                                                        and analysis on DIP Budget original vs
11                                                      updated DIP Budget provided by BRG.
        2       9/20/2018 Saltzman, Adam          2.2   Examine budget to actuals for weeks ending
12                                                      9/8 and 9/15 and review performance.
13      2       9/20/2018 Kim, Ye Darm            1.2   Update 13 week cash flow variance analysis
                                                        with 9/15/18 actuals received 9/20/18.
14      2       9/20/2018 Star, Samuel            1.7   Meet with FTI team re: DIP financing issues,
                                                        DIP budget assumptions and work related to
15
                                                        address critical vendor, cash management,
16                                                      wages and St Vincent Physicians IPA
                                                        assumption motions.
17      2       9/21/2018 Saltzman, Adam          1.9   Review budget to actuals for weeks ending
                                                        9/8 and 9/15
18                                                       and prepare questions for BRG.
        2       9/21/2018 Zucker, Clifford        0.4   Perform analysis of budget / actual results
19                                                      WE 9/15.
        2       9/21/2018 Ganti, Narendra         0.8   Review budget to actual variance for 9/8 and
20                                                      9/15.
        2       9/21/2018 Ganti, Narendra         1.7   Review and analyze actual cash flows to DIP
21                                                      projections for FY18 and FY19.

22      2       9/21/2018 Ganti, Narendra         0.8   Review borrowing base reporting and
                                                        compliance.
23      2       9/21/2018 Star, Samuel            0.6   Review 9/15 cash receipts/disbursements
                                                        weekly report and accompanying covenant
24                                                      tests.
        2       9/21/2018 Kim, Ye Darm            1.3   Prepare 13 week CF variance template for
25                                                      UCC presentation
        2       9/21/2018 Kim, Ye Darm            1.5   Prepare 42 week cash flow forecast analysis
26                                                      for UCC presentation
        2       9/21/2018 Kim, Ye Darm            1.1   Update calculations of cash flow variance for
27                                                      9/15/18 actuals.

28

                                             23
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 24 of 123


 1      2       9/21/2018 Saltzman, Adam          1.3   Review borrowing base reporting and
                                                        compliance certificate and calculation as of
 2                                                      9/17/18.
        2       9/21/2018 Saltzman, Adam          2.8   Review UCC update presentation and draft
 3                                                      slides and commentary for 42-week DIP
                                                        Budget.
 4      2       9/21/2018 Saltzman, Adam          0.9   Inspect actual cash flows per 9/15 budget to
                                                        actual file and compare with original DIP
 5                                                      Budget.
        2       9/21/2018 Zucker, Clifford        0.8   Analyze Ally borrowing base and compliance
 6
                                                        certificates.
 7      2       9/22/2018 Saltzman, Adam          1.2   Incorporate comments to the UCC
                                                        presentation for the 42-week DIP Budget and
 8                                                      real estate analysis.
        2       9/23/2018 Saltzman, Adam          2.6   Revise UCC presentation for DIP economics
 9                                                      and commentary on DIP budget to actual.
        2       9/23/2018 Saltzman, Adam          2.1   Analyze the cash inflow projections
10                                                      (capitation/QAF/DSH) in the DIP Budget.
11      2       9/24/2018 Saltzman, Adam          2.8   Examine DIP Financial Covenants and
                                                        related weekly test calculation and update
12                                                      UCC presentation.
        2       9/24/2018 Saltzman, Adam          2.3   Analyze restructuring cash savings in the DIP
13                                                      Budget.
        2       9/24/2018 Zucker, Clifford        0.5   Call with debtor on budget diligence and field
14                                                      work update.
        2       9/24/2018 Ganti, Narendra         0.5   Call with BRG to discuss document request
15                                                      and other diligence items.
        2       9/25/2018 Ganti, Narendra         4.0   Meeting with BRG and Debtors to discuss
16                                                      DIP budget.
        2       9/25/2018 Ganti, Narendra         1.5   Meeting with BRG and Debtors to discuss
17                                                      borrowing base calculation.
        2       9/25/2018 Saltzman, Adam          0.6   Meeting with Debtors and BRG to discuss
18
                                                        accounting and intercompany transactions.
19      2       9/25/2018 Chang, Chi San          1.3   Analyze and review debtors' borrowing base
                                                        calculation and identify potential issues for
20                                                      the UCC.
        2       9/25/2018 Chang, Chi San          1.5   Analyze debtors' DIP budget to understand
21                                                      debtors' budgeted methodology and identify
                                                        potential issues for the UCC.
22      2       9/25/2018 Saltzman, Adam          2.2   Examine debtors' DIP budget and perform
                                                        sensitivity analysis if debtors' fail to meet
23                                                      DIP loan conditions.
        2       9/25/2018 Saltzman, Adam          0.4   Meeting with Debtors and BRG to review and
24                                                      discuss Borrowing Base and related
25                                                      calculation.
        2       9/25/2018 Saltzman, Adam          1.4   Meeting with Debtors and BRG to discuss
26                                                      cash management
                                                         process.
27      2       9/25/2018 Star, Samuel            0.8   Review DIP financing financial covenant and
                                                        raise questions for team to follow up on.
28

                                             24
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 25 of 123


 1      2       9/25/2018 Star, Samuel            0.8   Review borrowing base calculation and raise
                                                        questions for team to follow up on.
 2      2       9/25/2018 Saltzman, Adam          0.5   Meeting with Debtors and BRG to walk-thru
 3                                                      DIP Budget and assumptions.
        2       9/25/2018 Saltzman, Adam          0.4   Incorporate availability and liquidity into DIP
 4                                                      Budget Summary and update UCC
                                                        presentation for the same.
 5      2       9/25/2018 Star, Samuel            1.3   Calls with team re: status of due diligence on
                                                        DIP budget, liquidity, intercompany transfers
 6                                                      and critical vendors.
        2       9/26/2018 Saltzman, Adam          0.3   Review DIP Budget for secured and
 7                                                      unsecured creditor professional fees.
 8      2       9/26/2018 Ganti, Narendra         2.0   Meeting with Debtor and BRG to discuss
                                                        borrowing base calculation.
 9      2       9/26/2018 Ganti, Narendra         3.0   Meeting with BRG and Debtors to discuss
                                                        DIP budget.
10      2       9/26/2018 Chang, Chi San          0.5   Review DIP actual to budget update to
                                                        identify any potential issues for the UCC.
11
        2       9/26/2018 Chang, Chi San          0.5   Participate in meeting with Verity to discuss
12                                                      methodology of Borrowing Base Calculation
                                                        for the UCC meeting.
13      2       9/26/2018 Chang, Chi San          1.8   Prepare responses to additional questions re:
                                                        DIP Budget for the UCC presentation.
14      2       9/26/2018 Chang, Chi San          1.0   Review and assess assumptions behind
                                                        Restructuring Charges.
15      2       9/26/2018 Saltzman, Adam          1.3   Review and comment on numbers included in
                                                        UCC response to DIP Motion.
16
        2       9/26/2018 Saltzman, Adam          1.2   Review borrowing base certificate calculation
17                                                      as of 9/24/18.
        2       9/26/2018 Saltzman, Adam          0.9   Examine and analyze A/P runoff schedule
18                                                       provided by BRG as support for amounts
                                                        included in the DIP 42-week budget.
19      2       9/26/2018 Saltzman, Adam          0.6   Meeting with Debtors and BRG to discuss
                                                        Borrowing Base calculation follow-up
20                                                      questions.
        2       9/26/2018 Saltzman, Adam          0.3   FTI Team meeting to discuss status and
21                                                      questions log for BRG.
        2       9/27/2018 Ganti, Narendra         2.0   Meeting with Debtor to discuss actual to
22                                                      budget for cash flow.
        2       9/27/2018 Ganti, Narendra         1.0   Review updated borrowing base calculation.
23
        2       9/27/2018 Zucker, Clifford        0.3   Prepare update on liquidity issues.
24      2       9/27/2018 Saltzman, Adam          1.2   Revise DIP Budget sensitivity analysis
                                                         to factor in downside case.
25      2       9/27/2018 Saltzman, Adam          1.3   Meeting with Debtors and BRG to discuss
                                                        Borrowing Base and DIP Budget.
26
        2       9/28/2018 Saltzman, Adam          2.1   Review budget to actuals for week ending
27                                                      9/22.
        2       9/28/2018 Saltzman, Adam          1.6   Review DIP Budget explanations from BRG
28                                                      and incorporate updated 42-week DIP Budget
                                                        projections into UCC presentation.
                                             25
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 26 of 123


 1      2       9/28/2018 Saltzman, Adam          2.4   Review and edit risks and opportunities and
                                                        budget to actuals in UCC presentation.
 2      2       9/28/2018 Star, Samuel            0.6   Develop liquidity analysis and sensitivities
 3                                                      for UCC report.
        2       9/29/2018 Saltzman, Adam          1.3   Revise DIP Budget sensitivity analysis
 4                                                       to factor in no sale of assets
        2       9/30/2018 Kim, Ye Darm            1.8   Update borrowing base and DIP availability
 5                                                      forecasts for UCC update deck.
        2       9/30/2018 Saltzman, Adam          0.6   Update UCC update report for budget to
 6                                                      actuals for week ending 9/22.
 7      2       9/30/2018 Chang, Chi San          0.3   Incorporate updates to the DIP model for
                                                        UCC presentation.
 8      2       9/30/2018 Saltzman, Adam          2.4   Edit UCC update report for changes to
                                                        projected liquidity.
 9      2       10/1/2018 Ganti, Narendra         1.1   Review and analyze DIP budget and
                                                        sensitivity analysis around delays in asset
10                                                      sales and limited availability.
        2       10/1/2018 Ganti, Narendra         0.9   Review October 1, 2018 borrowing base
11                                                      submission.
        2       10/1/2018 Ganti, Narendra         0.9   Review and update presentation to
12                                                      Committee for DIP budget to actual variance.
13      2       10/1/2018 Star, Samuel            0.9   Review draft UCC report re: sales process,
                                                        DIP financing terms and conditions, projected
14                                                      liquidity and next steps and provide
                                                        comments to team.
15      2       10/1/2018 Star, Samuel            0.5   Prepare for presentation of report to UCC re:
                                                        sales process status, DIP financing terms and
16                                                      conditions, including borrowing capacity and
                                                        actual cash flow vs budget and pending
17                                                      motions.
        2       10/1/2018 Saltzman, Adam          2.3   Update UCC report for covenant testing and
18                                                      liquidity analysis per review comments.
19      2       10/1/2018 Kim, Ye Darm            2.3   Revise UCC update presentation for covenant
                                                        breach and Cash Flow Forecast slides.
20      2       10/1/2018 Kim, Ye Darm            0.7   Review and update 42 Week cash flow
                                                        forecasts for UCC update presentation.
21
        2       10/1/2018 Zucker, Clifford        0.8   Review and provide comments to report to
22                                                      committee on DIP, sale process, budget.
        2       10/2/2018 Kim, Ye Darm            0.6   Update Borrowing Base calculations of prior
23                                                      week in UCC Update deck.
24      2       10/4/2018 Saltzman, Adam          2.7   Review and comment on budget to actuals for
                                                        period ending 9/29 in conjunction with
25                                                      review of latest UCC presentation draft.
        2       10/4/2018 Kim, Ye Darm            2.6   Create 42 Wk CF Forecast analysis and
26                                                      Weekly CF Variance analysis for 10/8/18
                                                        UCC Update Deck.
27      2       10/5/2018 Star, Samuel            0.2   Review revised 13 week cash flow budget,
                                                        including projected cash/revolver balances.
28

                                             26
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                          Main Document    Page 27 of 123


 1      2       10/5/2018 Kim, Ye Darm            0.8   Review and update UCC Update deck for
                                                        variance analysis.
 2      2       10/5/2018 Kim, Ye Darm            2.5   Update 42 Week Cash Flow Analysis Model.
        2       10/5/2018 Kim, Ye Darm            2.4   Review and analyze Cash Flow Variance
 3                                                      Analysis Model.
        2       10/8/2018 Kim, Ye Darm            0.2   Analyze and update UCC presentation for
 4
                                                        October 8, 2018.
 5      2       10/8/2018 Zucker, Clifford        0.2   Call with Milbank to discuss DIP budget.
        2       10/9/2018 Star, Samuel            1.2   Develop fee estimates for DIP budget.
 6      2       10/9/2018 Saltzman, Adam          1.4   Review professional fee study analysis and
                                                        update supporting worksheet.
 7
        2       10/9/2018 Kim, Ye Darm            5.9   Prepare Professional Fee Ratio Comparables
 8                                                      Analysis for financial advisors and
                                                        investment bankers.
 9      2       10/9/2018 Zucker, Clifford        0.3   Review and respond to correspondence
                                                        counsel on budget questions.
10      2      10/10/2018 Ganti, Narendra         0.6   Review Debtors advisors fess in DIP budget
                                                        and compare to other bankruptcy cases.
11      2      10/10/2018 Kim, Ye Darm            1.3   Analyze Average Daily Census and
                                                        Borrowing Base analysis for actuals week of
12                                                      10/2/18.
        2      10/11/2018 Ganti, Narendra         0.9   Review updated DIP budget provided by
13
                                                        BRG.
14      2      10/11/2018 Saltzman, Adam          1.2   Review DIP budget to actual for week ending
                                                        10/6.
15      2      10/11/2018 Saltzman, Adam          1.3   Examine 42-week cash flow budget and
                                                        analyze variances.
16      2      10/11/2018 Kim, Ye Darm            2.3   Update weekly CF variance and 42 week CF
                                                        variance with actuals for week of 10/2/18.
17      2      10/15/2018 Ganti, Narendra         0.8   Review and analyze updated DIP budget.
18      2      10/15/2018 Chang, Chi San          2.0   Create comparison analysis for original DIP
                                                        Budget vs. Re-forecast DIP Budget.
19      2      10/15/2018 Saltzman, Adam          0.9   Review revised 38-week cash flow and
                                                        compare to original 38 week and prepare
20                                                      variance analysis.
        2      10/15/2018 Chang, Chi San          0.3   Discuss analysis on DIP budget with Adam S.
21                                                      for UCC presentation.
        2      10/16/2018 Chang, Chi San          1.5   Compare DIP Bridge analysis from BRG to
22                                                      DIP variance analysis.
        2      10/16/2018 Saltzman, Adam          0.9   Review questions related to the updated 38-
23
                                                        week DIP budget provided by Debtor.
24      2      10/17/2018 Ganti, Narendra         0.9   Review bridge analysis between mew DIP
                                                        budget and Original DIP budget.
25      2      10/18/2018 Ganti, Narendra         1.3   Review budget to actual for week ending
                                                        October 18, 2018.
26
        2      10/19/2018 Ganti, Narendra         0.7   Review borrowing base for week ending
27                                                      October 15.
        2      10/22/2018 Saltzman, Adam          1.3   Review budget to actual for week ending
28                                                      10/13.

                                             27
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 28 of 123


 1      2      10/22/2018 Saltzman, Adam          0.9   Review and prepare commentary on Budget
                                                        to Actual comparison for week ending 10/13
 2                                                      for UCC presentation .
        2      10/23/2018 Ganti, Narendra         0.6   Review cash management order and provide
 3                                                      comments.
        2      10/23/2018 Ganti, Narendra         0.9   Review DIP budget presentation prepared by
 4                                                      BRG.
        2      10/23/2018 Ganti, Narendra         0.9   Review DIP bridge from old budget to new
 5                                                      budget.
        2      10/23/2018 Ganti, Narendra         1.1   Call with BRG and FTI to discuss detail of
 6
                                                        new DIP budget.
 7      2      10/23/2018 Chang, Chi San          0.8   Review reforecast DIP Budget and questions
                                                        after discussion with BRG team.
 8      2      10/23/2018 Chang, Chi San          0.3   Follow up data request from BRG on
                                                        reforecast DIP Budget.
 9      2      10/23/2018 Chang, Chi San          0.8   Review DIP New Budget presentation
                                                        provided by BRG.
10      2      10/23/2018 Saltzman, Adam          0.9   Call with BRG re DIP Budget update and
                                                        assumptions utilized.
11      2      10/23/2018 Saltzman, Adam          0.8   Review DIP Presentation materials provided
                                                        by BRG to discuss the updated DIP Budget.
12
        2      10/23/2018 Kim, Ye Darm            1.4   Update weekly cash flow variance analysis
13                                                      for UCC update.
        2      10/24/2018 Chang, Chi San          1.1   Prepare 10/13 actual to Reforecast analysis
14                                                      and revise Bridge analysis for UCC
                                                        presentation.
15      2      10/24/2018 Saltzman, Adam          2.8   Review and analyze updated 38-week DIP
                                                        Budget and related key assumptions.
16
        2      10/25/2018 Chang, Chi San          0.3   Create New DIP Budget variance analysis for
17                                                      UCC presentation.
        2      10/25/2018 Chang, Chi San          0.3   Create DIP Budget to Actual and New
18                                                      Budget update slides for UCC presentation.
        2      10/25/2018 Chang, Chi San          0.3   Discuss with N. Ganti on analysis of Net
19                                                      Transfer amounts included in DIP budget.
20      2      10/25/2018 Chang, Chi San          0.2   Prepare New DIP Budget variance analysis
                                                        for UCC presentation.
21      2      10/25/2018 Chang, Chi San          1.1   Prepare DIP Budget to Actual and New
                                                        Budget update analysis for UCC presentation.
22      2      10/25/2018 Chang, Chi San          1.0   Prepare DIP Budget to Actual update for
                                                        UCC presentation.
23
        2      10/25/2018 Saltzman, Adam          1.4   Prepare professional fee schedule.
24      2      10/25/2018 Saltzman, Adam          0.7   Review supplemental information schedule
                                                        docket filing related to professional fees and
25                                                      compare with correspondence re the same.
        2      10/25/2018 Zucker, Clifford        1.0   Review and evaluate revised DIP budget.
26      2      10/25/2018 Zucker, Clifford        1.3   Review and evaluate supporting schedules
                                                        and documentation for DIP budget.
27
        2      10/26/2018 Ganti, Narendra         1.2   Review budget to actual and variance
28                                                      analysis for DIP Budget.

                                             28
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 29 of 123


 1      2      10/26/2018 Ganti, Narendra         1.1   Review updated borrowing base, A/R
                                                        eligibility, and average daily census provided
 2                                                      by Debtors.
        2      10/26/2018 Star, Samuel            0.3   Review revised cash flow projections and
 3                                                      outstanding DIP balances both with and
                                                        without asset sales.
 4      2      10/26/2018 Saltzman, Adam          0.4   Review and revise borrowing base
                                                        information for UCC update.
 5      2      10/26/2018 Saltzman, Adam          0.5   Review and revise DIP Budget commentary
                                                        for UCC update.
 6
        2      10/29/2018 Ganti, Narendra         1.0   Review updated borrowing base prepared by
 7                                                      Debtors.
        2      10/29/2018 Saltzman, Adam          3.0   Prepare DIP Budget highlight summary for
 8                                                      10/29/18 UCC meeting.
        2      10/30/2018 Star, Samuel            0.1   Review professional fee projection by
 9                                                      professional in revised DIP budget.
        2       11/1/2018 Saltzman, Adam          0.8   Examine Seton Cash Burn Elimination Plan
10                                                      and review filings and statements associated
                                                        with San Mateo County.
11      2       11/1/2018 Saltzman, Adam          0.9   Review and analyze Borrowing Base
                                                        Certificate for OCH and SLRH.
12
        2       11/1/2018 Saltzman, Adam          1.1   Review budget to actual for week ending
13                                                      10/27.
        2       11/1/2018 Kim, Ye Darm            0.8   Analyze Verity Borrowing Base calculations
14                                                      for previous week's actuals.
        2       11/1/2018 Zucker, Clifford        0.3   Review and analysis of cash management
15                                                      order.
        2       11/1/2018 Zucker, Clifford        0.7   Review and analysis of correspondence from
16                                                      debtor on cash burn elimination plan.
17      2       11/2/2018 Ganti, Narendra         0.5   Review emails re: Seton cash burn
                                                        elimination plan.
18      2       11/2/2018 Ganti, Narendra         1.9   Review updated budget to actual for Debtors
                                                        through October 27 and review first three
19                                                      weeks of new DIP budget.
        2       11/2/2018 Kim, Ye Darm            1.2   Examine cash flow variance analysis for
20                                                      actuals provided by Debtors.
        2       11/5/2018 Ganti, Narendra         0.7   Review Seton Medical Center cash burn
21                                                      elimination plan.
        2       11/5/2018 Saltzman, Adam          0.7   Review and analyze Seton cash burn
22                                                      elimination plan.
        2       11/5/2018 Zucker, Clifford        1.2   Review and analysis of Wipfli: facility
23                                                      closure plan for Seton.
        2       11/6/2018 Saltzman, Adam          0.4   Review borrowing base certificate as of
24                                                      11/5/18.
25      2       11/6/2018 Zucker, Clifford        0.8   Review and analysis of A/R credit entities.
        2       11/8/2018 Ganti, Narendra         1.0   Review DIP budget reporting for week
26                                                      ending November 2, 2018.
        2       11/8/2018 Saltzman, Adam          2.2   Review DIP budget and liquidity and draft
27                                                      analysis for UCC Update meeting on
                                                        11/12/18.
28

                                             29
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 30 of 123


 1      2       11/8/2018 Saltzman, Adam          1.3   Review budget to actuals for the week ending
                                                        11/3/18.
 2      2       11/8/2018 Kim, Ye Darm            1.4   Review borrowing base and billed AR
                                                        calculations for actuals.
 3      2       11/8/2018 Kim, Ye Darm            3.1   Analyze cash flow variance and 35-week
                                                        projections for UCC presentation.
 4
        2       11/9/2018 Saltzman, Adam          1.4   Review ADC and borrowing base analysis for
 5                                                      UCC update presentation.
        2       11/9/2018 Saltzman, Adam          2.2   Analyze DIP Budget and liquidity and draft
 6                                                      commentary for UCC update.
 7      2      11/15/2018 Ganti, Narendra         0.8   Review November 12 2018 borrowing base
                                                        reporting and analyze availability.
 8      2      11/15/2018 Ganti, Narendra         1.0   Review November 10 2018 DIP budget to
                                                        actual reporting and analyze variances.
 9
        2      11/15/2018 Saltzman, Adam          1.2   Review and analyze budget to actual for week
10                                                      ending 11/10/18.
        2      11/15/2018 Kim, Ye Darm            1.6   Review Verity Budget-to-actuals for
11                                                      financials provided by debtors.
        2      11/20/2018 Kim, Ye Darm            0.3   Review Verity docket and create summaries
12                                                      for important filings.
        2      11/28/2018 Saltzman, Adam          1.7   Prepare budget to actual for professional fees.
13      2      11/29/2018 Ganti, Narendra         1.1   Review budget to actuals for weeks ending
                                                        November 17 and November 24.
14
        2      11/29/2018 Saltzman, Adam          1.3   Analyze budget to actuals for the week
15                                                      ending 11/24/18.
        2      11/29/2018 Kim, Ye Darm            1.7   Create cash flow variance analysis for
16                                                      Debtor's prior week's actuals.
        2      11/29/2018 Kim, Ye Darm            1.2   Analyze Debtor's critical vendor payments by
17                                                      entity for the prior week.
        2      11/29/2018 Kim, Ye Darm            1.2   Calculate Debtor's weekly borrowing base
18
                                                        availability based on average daily census
19                                                      actuals.
        2      11/29/2018 Zucker, Clifford        1.1   Review and analysis of admin expenses.
20      2      11/30/2018 Ganti, Narendra         0.9   Review analysis of budget to actual,
                                                        borrowing base, and census prepared for
21                                                      Committee update.
        2      11/30/2018 Ganti, Narendra         0.9   Review borrowing base reports for week
22                                                      ending November 19 and November 26.

23      2      11/30/2018 Saltzman, Adam          1.2   Review and analyze borrowing base and
                                                        ADC for weeks ending 11/17/18 and
24                                                      11/24/18.
        2      11/30/2018 Saltzman, Adam          1.6   Analyze 13-Week DIP Budget as of week
25                                                      ending 11/24/18.
        2       12/4/2018 Ganti, Narendra         0.8   Review December 3 2018 borrowing base
26                                                      report.
        2       12/4/2018 Zucker, Clifford        0.8   Review and analysis of QAF program support
27                                                      schedules.
        2       12/6/2018 Ganti, Narendra         1.1   Review updated DIP budget to actuals.
28

                                             30
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                           Main Document    Page 31 of 123


 1      2        12/6/2018 Saltzman, Adam            1.4   Analyze weekly operating performance and
                                                           liquidity for week ending 12/1/18.
 2      2        12/6/2018 Saltzman, Adam            1.3   Review budget to actuals for week ending
 3                                                         12/1/18.
        2       12/11/2018 Ganti, Narendra           0.5   Review DIP budget for timing of payments
 4                                                         historical and projected QAF payments.
        2       12/13/2018 Ganti, Narendra           0.6   Review borrowing bases analysis for week
 5                                                         ending December 7 2018.
        2       12/13/2018 Ganti, Narendra           0.9   Review updated DIP budget to actual results
 6                                                         for week ending December 7 2018.
 7      2       12/13/2018 Saltzman, Adam            2.2   Analyze weekly operating performance and
                                                           liquidity.
 8      2       12/13/2018 Saltzman, Adam            1.8   Review and analyze budget to actuals for
                                                           week ending 12/10/18.
 9      2       12/13/2018 Saltzman, Adam            0.4   Review Borrowing Base Certificate as of
                                                           12/10/18.
10      2       12/14/2018 Saltzman, Adam            1.6   Review Account Control Agreements and
                                                           analyze unencumbered bank accounts.
11
        2       12/16/2018 Zucker, Clifford          0.6   Review and analysis of budget / actual
12                                                         reporting.
        2       12/19/2018 Ganti, Narendra           0.6   Review weekly borrowing base certificate.
13      2       12/20/2018 Ganti, Narendra           0.8   Review weekly actual to budget cash flows
                                                           and variances.
14      2       12/20/2018 Saltzman, Adam            2.0   Review and analyze weekly cash spend and
                                                           operating performance for week ending
15                                                         12/15/18.
        2       12/26/2018 Saltzman, Adam            1.1   Analyze budget to actuals for the week
16                                                         ending 12/15/18.
        2       12/26/2018 Saltzman, Adam            0.4   Review and analyze borrowing base and
17                                                         ADC for week ending 12/15/18.
18      2       12/26/2018 Saltzman, Adam            1.4   Analyze 13-Week DIP Budget as of week
                                                           ending 12/15/18.
19    2 Total                                      252.3
         3       9/14/2018 Zucker, Clifford          1.3   Review and analysis of post petition
20                                                         financing motion.
        3        9/17/2018 Kim, Ye Darm              0.8   Prepare document request list for Verity
21                                                         regarding DIP Financing documents and
                                                           LOIs.
22
        3        9/17/2018 Ganti, Narendra           0.4   Prepare document request list of key DIP
23                                                         documents.
        3        9/17/2018 Ganti, Narendra           0.8   Call with Dentons, Milbank, and BRG to
24                                                         discuss DIP motion
        3        9/17/2018 Saltzman, Adam            1.9   Review CFO declaration and DIP motion for
25                                                         key terms and covenants.
        3        9/17/2018 Saltzman, Adam            0.8   Call with Dentons, Milbank, and BRG to
26                                                         discuss DIP agreement and DIP Budget and
                                                           DIP Motion
27      3        9/17/2018 Star, Samuel              0.2   Call with Cain Brothers re: DIP financing
                                                           process and potential alternative.
28

                                              31
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 32 of 123


 1      3       9/17/2018 Zucker, Clifford        1.4   Participate in call with Debtors on DIP
                                                        process and budget.
 2      3       9/18/2018 Chang, Chi San          0.4   Participate in FTI internal discussion
                                                        following up call with BRG.
 3      3       9/18/2018 Chang, Chi San          0.9   Review DIP presentation and list question for
                                                        DIP analysis.
 4      3       9/18/2018 Kim, Ye Darm            1.1   Review Confidential Information
                                                        Memorandum of Verity provided by Debtors
 5                                                      for DIP information.
        3       9/18/2018 Zucker, Clifford        0.5   Review and analysis of DIP issues analysis
 6
                                                        from Counsel.
 7      3       9/18/2018 Zucker, Clifford        0.6   Review comments to interim DIP financing
                                                        order.
 8      3       9/20/2018 Benton, Jeffrey         0.3   Participate in call with FTI team on DIP.
        3       9/20/2018 Kim, Ye Darm            1.5   Analyze DIP budget issues from credit
 9                                                      agreement
        3       9/20/2018 Kim, Ye Darm            0.4   Review DIP budget financial covenants.
10      3       9/20/2018 Saltzman, Adam          1.5   Call with Milbank team regarding issues on
                                                        DIP financing, critical vendor, cash
11                                                      management, wages, and St Vincent
                                                        Physicians IPA assumption motions.
12
        3       9/20/2018 Star, Samuel            1.0   Review and modify Milbank list of DIP
13                                                      financing motion issues to include
                                                        information needed and suggested potential
14                                                      resolutions.
        3       9/20/2018 Zucker, Clifford        0.6   Participate in call with FTI team on support
15                                                      for DIP objection.
        3       9/20/2018 Zucker, Clifford        0.4   Review and analyze updated DIP issues list.
16      3       9/20/2018 Ganti, Narendra         1.5   Call with Committee Counsel to discuss DIP
                                                        motion and other issues.
17      3       9/20/2018 Star, Samuel            1.5   Call with Milbank team re: issues on DIP
                                                        financing and critical vendor, cash
18                                                      management, wages and St Vincent
                                                        Physicians IPA assumption motions.
19      3       9/21/2018 Ganti, Narendra         1.7   Call with Debtors and Debtors' advisors
                                                        regarding DIP motion and Committee issues
20
        3       9/21/2018 Star, Samuel            1.5   Call with Debtors Advisors (Cain Brothers,
21                                                      BRG and Dentons) and Milbank re: DIP
                                                        financing issues and information flow.
22      3       9/21/2018 Zucker, Clifford        1.7   Participate in call with Debtors on DIP issues.
        3       9/24/2018 Star, Samuel            0.5   Call with Counsel re: DIP financing covenant
23                                                      tests and open information requests.
24      3       9/24/2018 Zucker, Clifford        0.5   Participate in call with Debtors on DIP issues
                                                        and document production.
25      3       9/24/2018 Star, Samuel            0.5   Call with BRG (PC and JS) re: DIP financing
                                                        issues and open information requests.
26
        3       9/25/2018 Star, Samuel            0.2   Call with Milbank (D O'Donnell) re: DIP
27                                                      financing objection draft.
        3       9/25/2018 Star, Samuel            0.6   Review cash management issues, including
28                                                      intercompany transfers and develop

                                             32
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                           Main Document    Page 33 of 123


 1                                                         protections for consideration in DIP financing
                                                           order.
 2      3        9/25/2018 Zucker, Clifford          1.1   Review and analysis of various DIP term
 3                                                         sheets from lenders
        3        9/26/2018 Chang, Chi San            0.5   Prepare list of additional DIP questions for
 4                                                         the UCC.
        3        9/26/2018 Star, Samuel              0.9   Review draft objection to DIP motions and
 5                                                         provide comments to Milbank.
        3        9/26/2018 Zucker, Clifford          0.6   Review comments to UCC response to DIP
 6                                                         financing motion.
        3        9/28/2018 Ganti, Narendra           0.8   Review Committee mark up of DIP Order.
 7
        3        9/30/2018 Star, Samuel              0.5   Review DIP order markups including
 8                                                         covenant subrogation and provisions and
                                                           provide comments to Counsel.
 9      3        10/1/2018 Star, Samuel              0.4   Call with Milbank (D O'Donnell) re: Debtors'
                                                           reaction to Committee asks on DIP order re:
10                                                         carveout, severance payments and NDA
                                                           status.
11      3        10/1/2018 Star, Samuel              0.4   Review objection to DIP financing filed by
                                                           California AG.
12      3        10/1/2018 Zucker, Clifford          0.4   Call counsel on DIP comments and
                                                           borrowing base.
13      3        10/1/2018 Zucker, Clifford          0.3   Review and evaluate draft DIP order
                                                           language.
14      3        10/2/2018 Nelson, Cynthia A         0.8   Participate in call with G. Bray (Milbank) and
                                                           UCC co-chairs regarding tentative ruling of
15                                                         court on DIP and related motions.
        3        10/2/2018 Nelson, Cynthia A         0.8   Review court's tentative ruling on DIP and
16                                                         other motions and FTI analysis of DIP motion
17                                                         and budget.
        3        10/2/2018 Nelson, Cynthia A         0.7   Confer with UCC Counsel regarding tentative
18                                                         ruling of court on DIP and other motions.
        3        10/2/2018 Nelson, Cynthia A         0.6   Confer with C. Zucker and S. Star (both FTI)
19                                                         to prepare for hearing on DIP and related
                                                           motions and for meeting with UCC counsel.
20      3        10/2/2018 Zucker, Clifford          0.4   Review and evaluate indenture trustee
                                                           objections to cash collateral.
21      3        10/2/2018 Zucker, Clifford          0.4   Review and evaluate California Attorney
                                                           General objections to financing.
22
        3        10/3/2018 Chang, Chi San            0.3   Review summary of Nuveen's proposal for
23                                                         alternative DIP.
        3        10/3/2018 Zucker, Clifford          0.6   Review comments to proposed orders for
24                                                         DIP, cash management, and wage motions.
        3        10/5/2018 Star, Samuel              0.4   Review tentative court ruling on DIP
25
                                                           financing.
26      3       10/18/2018 Zucker, Clifford          0.6   Review comments to appeal of DIP
                                                           financing.
27    3 Total                                       38.5
         4       9/14/2018 Zucker, Clifford          1.1   Perform analysis of the critical vendor
28                                                         motion.

                                               33
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                          Main Document    Page 34 of 123


 1      4       9/17/2018 Saltzman, Adam         0.8   Review critical vendor listing.
        4       9/17/2018 Kim, Ye Darm           1.5   Analyze Critical Vendor Motion to determine
 2                                                     if included parties are necessary.
 3      4       9/20/2018 Chang, Chi San         1.3   Participate in team discussion and update
                                                       status on critical vendor motions for UCC
 4                                                     meeting.
        4       9/25/2018 Saltzman, Adam         0.5   Review and analyze critical vendors list of
 5                                                     payments and pre-petition amounts owed
        4       9/25/2018 Ganti, Narendra        1.2   Meeting with BRG and Debtor to discuss
 6                                                     critical vendor process.
        4       9/25/2018 Saltzman, Adam         0.4   Meeting with Chief Medical Office and BRG
 7
                                                       to discuss critical vendors
 8                                                     .
        4       9/25/2018 Saltzman, Adam         0.9   Review and identify additional questions to
 9                                                     cover with BRG around DIP, Critical
                                                       Vendors, Borrowing Base, and Cash
10                                                     Management.
        4       9/25/2018 Chang, Chi San         1.0   Participate in meeting with CMO to discuss
11                                                     critical vendors motion and understand the
                                                       potential issues for the UCC.
12      4       9/25/2018 Kim, Ye Darm           0.9   Track prepetition accounts payable claims
                                                       paid as of 9/20/18.
13      4       9/26/2018 Saltzman, Adam         1.6   Review and comment on numbers included in
                                                       UCC response to Critical Vendor Motion.
14
        4       9/26/2018 Benton, Jeffrey        0.4   Investigate objection updates on issues
15                                                     related to critical vendors
        4       9/26/2018 Ganti, Narendra        1.5   Meeting with BRG and Debtors to discuss
16                                                     critical vendor issues.
        4       9/26/2018 Star, Samuel           0.2   Review draft response to critical vendor
17                                                     motions and provide comments to Milbank.
        4       9/26/2018 Kim, Ye Darm           1.1   Track prepetition accounts payable claims
18                                                     paid as of 9/20/18.
        4       9/27/2018 Star, Samuel           0.2   Evaluate impact of funding clinics through
19
                                                       critical vendor pool.
20      4       9/28/2018 Ganti, Narendra        1.0   Review updated critical vendor payments.
        4       10/3/2018 Benton, Jeffrey        0.3   Review critical vendor motion and identify
21                                                     key issues.
        4      10/15/2018 Ganti, Narendra        0.8   Review and analyze post-petition accounts
22                                                     payable.
        4      10/18/2018 Ganti, Narendra        0.6   Review critical vendor payments through
23                                                     October 15.
        4      10/23/2018 Benton, Jeffrey        1.0   Review Merrill website updates on all sale
24                                                     related documents.
        4      10/25/2018 Chang, Chi San         0.2   Prepare payments to Critical Vendor analysis
25                                                     for UCC presentation.
        4      10/26/2018 Ganti, Narendra        0.6   Review critical vendor payments.
26
        4       11/1/2018 Ganti, Narendra        0.8   Review critical vendor payments through
27                                                     October 27.
        4       11/8/2018 Ganti, Narendra        0.5   Review critical vendor payments for week
28                                                     ending November, 3, 2108.

                                            34
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                           Main Document    Page 35 of 123


 1      4       11/11/2018 Nelson, Cynthia A          0.2   Confer with FTI and Milbank teams
                                                            regarding requests by Debtors to pay critical
 2                                                          vendors out of potentially restricted funds.
        4       11/14/2018 Benton, Jeffrey            0.4   Review Merrill website updates on all
 3                                                          documents.
        4       11/16/2018 Ganti, Narendra            0.8   Review critical vendor payments through
 4                                                          November 10 2018.
        4       11/29/2018 Ganti, Narendra            0.6   Review critical vendor payments for week
 5                                                          ending November 24.
        4       11/30/2018 Ganti, Narendra            0.5   Review payments made to Ordinary Course
 6
                                                            professionals.
 7      4       11/30/2018 Saltzman, Adam             0.7   Review Ordinary Course Professionals
                                                            motion and related fees incurred to date.
 8      4       11/30/2018 Saltzman, Adam             0.2   Review critical vendor listing for week
                                                            ending 11/24/18.
 9      4        12/5/2018 Chang, Chi San             0.4   Call with Milbank to discuss accounts
                                                            payable and presentation for UCC.
10
        4        12/6/2018 Ganti, Narendra            0.6   Review updated critical vendor payments.
11      4       12/13/2018 Ganti, Narendra            0.5   Review updated critical vendor listing and
                                                            payments made.
12      4       12/13/2018 Zucker, Clifford           0.8   Review and analysis of creditors objections to
                                                            contracts and leases.
13      4       12/20/2018 Ganti, Narendra            0.5   Review critical vendors payments.
        4       12/26/2018 Saltzman, Adam             0.2   Review critical vendor listing for week
14                                                          ending 12/15/18.
15    4 Total                                        26.8
         5       9/17/2018 Gotthardt, Gregory         0.2   Prepare correspondence re: additional real
16                                                          estate buyers list.
        5        9/17/2018 Gotthardt, Gregory         0.7   Evaluate real estate buyer list presented in
17                                                          Cain Brothers Confidential Information
                                                            Memorandum.
18      5        9/17/2018 Gotthardt, Gregory         0.9   Review and analyze Cain Brothers
                                                            Confidential Information Memorandum for
19                                                          information about real estate.
        5        9/17/2018 Gotthardt, Gregory         2.1   Review property information for Verity real
20                                                          estate including area maps, parcel maps, and
                                                            zoning information.
21
        5        9/17/2018 Gotthardt, Gregory         1.6   Prepare list of real estate
22                                                          development/investment buyers to add to
                                                            Cain Brothers buyer list.
23      5        9/18/2018 Gotthardt, Gregory         0.2   Prepare correspondence regarding
                                                            coordination of site visits and the collection
24                                                          of additional site information and comparable
                                                            sales.
25      5        9/18/2018 Peterson, Stephen          0.8   Obtain property addresses and attributes
                                                            (parcel size, improvements), review market
26                                                          locations, site access and surrounding uses.
        5        9/19/2018 Ganti, Narendra            2.4   Review and analyze appraisals for Verity real
27                                                          estate.
        5        9/19/2018 Gotthardt, Gregory         0.2   Review Verity Holdings Real Estate
28                                                          Appraisal Summary spreadsheet.
                                                35
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 36 of 123


 1      5       9/19/2018 Kim, Ye Darm              1.9   Research Verity real estate appraisals and
                                                          broker's opinion of values onto summary
 2                                                        sheet.
        5       9/19/2018 Saltzman, Adam            2.2   Review and analyze real estate appraisal
 3                                                        information and attached debt.
 4      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 1500 Southgate property.
 5      5       9/20/2018 Gotthardt, Gregory        0.3   Review broker opinion of value provided by
                                                          Debtor for 143 S Alvarado St.
 6
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
 7                                                        Debtor for 2200 W 3rd St.
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
 8                                                        Debtor for 262 Lake St.
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
 9                                                        Debtor for 2222 Ocean View.
10      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 18500 De Paul Dr.
11      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 3405 Spring Valley and 3449
12                                                        Wolf Creek Rd.
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
13                                                        Debtor for 171 S Alvarado St.
14      5       9/20/2018 Gotthardt, Gregory        0.3   Review broker opinion of value provided by
                                                          Debtor for 3663 Martin Luther King Bl.
15      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 1850 Sullivan Ave
16
        5       9/20/2018 Gotthardt, Gregory        0.3   Review broker opinion of value provided by
17                                                        Debtor for 1800 Sullivan Ave
        5       9/20/2018 Gotthardt, Gregory        0.9   Review appraisal of O'Connor Hospital.
18
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
19                                                        Debtor for SMC 4 West Parcels.
        5       9/20/2018 Gotthardt, Gregory        0.1   Review broker opinions of value provided by
20                                                        Debtor for 29 Palms property
21      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 3570 Brenton.
22      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for SMC SW Parcel.
23      5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
                                                          Debtor for 3633 Martin Luther King Bl
24
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
25                                                        Debtor for 201 S Alvarado St.
        5       9/20/2018 Gotthardt, Gregory        0.2   Review broker opinion of value provided by
26                                                        Debtor for 455 O'Connor Drive
27      5       9/22/2018 Kim, Ye Darm              3.3   Prepare real estate book/fair value
                                                          comparison and lien allocation slide for UCC
28                                                        update pitchbook.

                                               36
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                           Main Document    Page 37 of 123


 1      5        9/22/2018 Saltzman, Adam             1.8   Review and edit matrix of real estate debt and
                                                            lien information and draft slides and
 2                                                          commentary for UCC presentation.
        5        9/22/2018 Saltzman, Adam             1.3   Review the CIM for the breakdown of legal
 3                                                          entities and associated property.
 4      5        9/24/2018 Gotthardt, Gregory         1.1   Review appraisal provided by Debtor on
                                                            Saint Vincent Medical Center.
 5      5        9/24/2018 Gotthardt, Gregory         1.0   Review appraisal provided by Debtor for
                                                            Seton Medical Center.
 6      5        9/24/2018 Gotthardt, Gregory         0.9   Review appraisal provided by Debtor on 600
                                                            Marine Bl.
 7      5        9/24/2018 Gotthardt, Gregory         0.7   Review appraisal provided by Debtor for
                                                            5953 Atlantic Bl.
 8      5        9/24/2018 Star, Samuel               0.2   Call with Counsel re: real estate valuations by
                                                            facility.
 9
        5        9/26/2018 Gotthardt, Gregory         0.3   Prepare notes and questions to prepare for
10                                                          asset sales process status call with Cain
                                                            Brothers.
11      5        9/27/2018 Gotthardt, Gregory         1.9   Review additional property information
                                                            regarding asset sale process provided by Cain
12                                                          Brothers through datasite link.
        5        10/2/2018 Nelson, Cynthia A          0.5   Confer with G. Gotthardt regarding
13                                                          discussion with UCC counsel on motion to
                                                            sell Santa Clara assets.
14      5        10/8/2018 Nelson, Cynthia A          0.4   Confer with G. Gotthardt regarding key real
                                                            estate issues to be addressed in connection
15                                                          with proposed sale to Santa Clara County.
        5       10/17/2018 Gotthardt, Gregory         0.9   Review tenant and occupancy information for
16                                                          Santa Clara portfolio to prep for buyer calls.
17      5       10/24/2018 Gotthardt, Gregory         3.2   Collect and analyze property and pricing
                                                            information on list of unencumbered real
18                                                          estate assets.
        5       12/18/2018 Zucker, Clifford           0.2   Call with counsel on lease review and issues.
19    5 Total                                        35.6
20       6       9/14/2018 Star, Samuel               0.2   Draft email to Cain re: information needs on
                                                            sales process.
21      6        9/16/2018 Star, Samuel               0.5   Call with Cain Bros and BRG (P Chadwick)
                                                            re: information needs.
22      6        9/16/2018 Zucker, Clifford           0.4   Call Cain and BRG on core issues and status.
        6        9/17/2018 Ganti, Narendra            0.8   Call with Cain Brothers to discuss sale
23                                                          process.
        6        9/17/2018 Ganti, Narendra            1.2   Review confidential information
24                                                          memorandum prepared by Debtor's
                                                            investment bank.
25      6        9/17/2018 Star, Samuel               0.1   Review list of potential buyers solicited.
26      6        9/17/2018 Star, Samuel               0.6   Call with Cain Brothers re: sales process,
                                                            invested buyers, status of bids and
27                                                          expectations.
        6        9/17/2018 Zucker, Clifford           0.5   Call Cain on DIP and sale process
28                                                          background.

                                                37
 Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                             Main Document    Page 38 of 123


 1      6       9/17/2018 Zucker, Clifford          1.6   Review and analysis of confidential sales
                                                          memorandum.
 2      6       9/17/2018 Zucker, Clifford          1.4   Review and analysis of buyers list and review
                                                          database for additional.
 3      6       9/17/2018 Benton, Jeffrey           0.5   Participate in call with Cain Brothers to
                                                          review CIM and sale process.
 4      6       9/17/2018 Benton, Jeffrey           0.3   Research Cain Brothers CIM for Verity.
 5      6       9/18/2018 Kim, Ye Darm              0.5   Compile list of additional potential buyers to
                                                          supplement Cain's list.
 6      6       9/18/2018    Star, Samuel           0.2   Review CIM provided to potential buyers.
        6       9/18/2018    Star, Samuel           0.2   Update list of additional potential buyers.
 7      6       9/18/2018    Benton, Jeffrey        0.6   Review Cain Brothers CIM for Verity
        6       9/18/2018    Star, Samuel           0.6   Draft follow up email to Cain Brothers and
 8                                                        BRG re: information needs on sales process
                                                          and DIP financing process.
 9
        6       9/20/2018 Saltzman, Adam            2.7   Review and edit draft of UCC update
10                                                        presentation for status of sale process and
                                                          potential buyers.
11      6       9/20/2018 Benton, Jeffrey           0.3   Participate in call with FTI team re: sales
                                                          status.
12      6       9/21/2018 Ganti, Narendra           0.7   Review Debtor's investment bankers DIP
                                                          contact list.
13      6       9/21/2018 Star, Samuel              0.3   Review prioritized information requests for
                                                          BRG/Cain Brothers.
14      6       9/23/2018 Star, Samuel              0.4   Review draft report to UCC re: sales process,
                                                          DIP budget and cash activity to date and
15                                                        provide comments to team.
        6       9/24/2018 Star, Samuel              0.7   Review executive summary in CIM.
16      6       9/24/2018 Chang, Chi San            0.9   Review data received and update Info request
17                                                        accordingly (e.g. critical vendor agreement,
                                                          IOIs, summary of DIP terms).
18      6       9/24/2018 Ganti, Narendra           0.5   Call with Milbank to discuss DIP and sale
                                                          process.
19      6       9/24/2018 Star, Samuel              0.1   Draft email to Cain Brothers re: open
                                                          information requests.
20      6       9/25/2018 Benton, Jeffrey           0.8   Review Merrill website updates on all sale
                                                          related documents.
21      6       9/25/2018 Benton, Jeffrey           0.7   Review material on website re: Cain Brothers
                                                          data.
22      6       9/25/2018 Star, Samuel              0.1   Prepare for call with Cain Brothers re: sales
                                                          process status.
23      6       9/25/2018 Zucker, Clifford          0.4   Review and analysis of offers of intent
                                                          summary analysis.
24      6       9/26/2018 Benton, Jeffrey           3.0   Review Merrill website updates on all
                                                          documents related to sale process
25
        6       9/26/2018 Benton, Jeffrey           1.4   Prepare and participate in call with Cain
26                                                        Brothers to review sale process.
        6       9/26/2018 Gotthardt, Gregory        0.2   Call with FTI teams to discuss follow-up
27                                                        from call with Cain Brothers.
28

                                               38
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                          Main Document    Page 39 of 123


 1      6       9/26/2018 Gotthardt, Gregory        1.1   Review sales process summary and
                                                          indications of interest provided by Cain
 2                                                        Brothers.
        6       9/26/2018 Saltzman, Adam            0.2   Review updated buyers list provided by Cain
 3                                                        and comments re the same
                                                          .
 4      6       9/26/2018 Star, Samuel              0.5   Draft email to Milbank summarizing call with
                                                          Cain Brothers team re: status if bids, potential
 5                                                        proceeds, additional buyer candidates and
                                                          next steps.
 6
        6       9/26/2018 Star, Samuel              0.9   Review summary of IOIs and consideration
 7                                                        offered and list questions for call with Cain
                                                          Brothers.
 8      6       9/26/2018 Star, Samuel              0.3   Call with J. McLain, J. Benton and G.
                                                          Gotthard re: Cain Brothers analysis of bids,
 9                                                        marketing approach and next steps.
        6       9/26/2018 Star, Samuel              1.2   Call with Cain Brothers team re: status if
10                                                        bids, potential proceeds, additional buyer
                                                          candidates and next steps.
11      6       9/26/2018 Gotthardt, Gregory        1.4   Call with Cain Brothers representatives to
                                                          discuss sale process and status.
12
        6       9/27/2018 Benton, Jeffrey           0.6   Prepare and participate in call with Verity
13                                                        team on sale status
        6       9/27/2018 Benton, Jeffrey           1.1   Investigate AG decisions on prior sales
14                                                        processes.
        6       9/27/2018 Saltzman, Adam            0.3   Analyze sale proceeds analysis received from
15                                                        Cain.
        6       9/28/2018 Benton, Jeffrey           1.3   Participate in call on AG agenda and process.
16      6       9/28/2018 Ganti, Narendra           0.5   Call with Cain Brothers to discuss sharing of
                                                          information.
17      6       10/1/2018 Benton, Jeffrey           1.6   Analyze Santa Clara APA and bid motion and
                                                          create summary of offer for UCC.
18
        6       10/1/2018 Benton, Jeffrey           1.0   Review and analyze Santa Clara APA and bid
19                                                        motion procedures and identify areas of risk
                                                          for UCC.
20      6       10/1/2018 Benton, Jeffrey           0.5   Prepare a summary of Santa Clara APA key
                                                          transaction terms and conditions for UCC.
21      6       10/1/2018 Nelson, Cynthia A         0.3   Review and analyze an initial understanding
                                                          of proposed sale order for Santa Clara assets.
22
        6       10/1/2018 Nelson, Cynthia A         0.3   Obtain and review analysis of Santa Clara
23                                                        assets and sale process form G. Gotthardt.
        6       10/1/2018 Star, Samuel              0.4   Review summary of Santa Clara bid
24                                                        procedures and APA and identify issues for
                                                          discussion with Milbank.
25
        6       10/1/2018 Gotthardt, Gregory        1.3   Review asset purchase agreement draft
26                                                        provided by Debtor for Santa Clara County
                                                          assets.
27      6       10/1/2018 Gotthardt, Gregory        0.7   Prepare email summary of APA, sale motion
                                                          and related issues to FTI team members and
28                                                        UCC counsel for discussion.

                                               39
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 40 of 123


 1      6       10/1/2018 Gotthardt, Gregory        0.8   Review Debtors' asset sale and bid
                                                          procedures motion for Santa Clara assets.
 2      6       10/1/2018 Gotthardt, Gregory        0.3   Meeting with Cynthia Nelson of FTI to
 3                                                        provide update on case issues related to real
                                                          estate and Santa Clara asset sale.
 4      6       10/1/2018 Gotthardt, Gregory        0.4   Email comments to FTI team regarding
                                                          treatment of real estate components in Santa
 5                                                        Clara County asset purchase agreement draft.
        6       10/1/2018 Gotthardt, Gregory        0.3   Review and comment asset sale portion of
 6                                                        FTI presentation to UCC.
        6       10/2/2018 Ganti, Narendra           1.2   Review and analyze Santa Clara APA and bid
 7                                                        procedures.
        6       10/2/2018 Chang, Chi San            3.9   Prepare presentation for the UCC meeting
 8                                                        regarding Santa Clara stalking horse APA
                                                          and timeline.
 9      6       10/2/2018 Gotthardt, Gregory        0.4   Meeting with C. Nelson of FTI to provide
                                                          update on case issues related to real estate
10                                                        and Santa Clara asset sale.
        6       10/2/2018 Gotthardt, Gregory        0.5   Call with M. Mansfield and D. O'Donnell of
11                                                        Milbank to discuss Santa Clara sale motion
                                                          and APA.
12
        6       10/2/2018 Zucker, Clifford          0.5   Call with counsel to discuss Santa Clara APA
13                                                        and Bid procedures.
        6       10/3/2018 Benton, Jeffrey           0.7   Identify and prepare Waterfall mechanics and
14                                                        possible issues with structure of claims.
        6       10/4/2018 Benton, Jeffrey           0.9   Review current sales proceeds estimates in
15                                                        context of a waterfall model.
16      6       10/4/2018 Benton, Jeffrey           1.3   Prepare outline of an excel modeling
                                                          approach to waterfall for sale proceeds.
17      6       10/5/2018 Nelson, Cynthia A         0.2   Review and obtain an understanding of
                                                          summary of call with Cain regarding status of
18                                                        proposed sale to Santa Clara County.
        6       10/5/2018 Star, Samuel              0.2   Call with N.Ganti and G. Gotthardt on follow
19                                                        up with potential bidders and real estate
                                                          opportunities.
20      6       10/5/2018 Star, Samuel              0.5   Draft email to Milbank on key takeaways
                                                          from Cain Brothers update call on sales
21
                                                          process.
22      6       10/5/2018 Star, Samuel              0.2   Prepare for call with Cain Brothers, including
                                                          review of latest buyer logistics and issues on
23                                                        Santa Clara APA.
        6       10/5/2018 Star, Samuel              0.3   Review Cain Brothers fee structure and pose
24                                                        questions for team.
        6       10/5/2018 Gotthardt, Gregory        0.3   Call with S. Star, J. Benton, and N. Ganti of
25                                                        FTI to discuss follow-up items from Cain
                                                          Brothers call.
26      6       10/5/2018 Kim, Ye Darm              1.3   Analyze Debtor's buyer contact list and
                                                          include in UCC Update deck.
27      6       10/5/2018 Kim, Ye Darm              0.8   Research Bid Protection comparables for
                                                          Santa Clara APA.
28

                                               40
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 41 of 123


 1      6       10/6/2018 Kim, Ye Darm              1.9   Research Break Up fees for comparable
                                                          analysis of Santa Clara Hospitals.
 2      6       10/6/2018 Kim, Ye Darm              2.5   Create Bid Protection Comparable analysis
 3                                                        for Santa Clara Hospitals.
        6       10/8/2018 Ganti, Narendra           0.9   Review and analyze structure and amount of
 4                                                        break up fees, expense reimbursement, and
                                                          overbids in chapter 11.
 5      6       10/8/2018 Star, Samuel              1.4   Research studies on break upcoming fees, bid
                                                          increments and expense reimbursements for
 6                                                        Santa Clara APA.
        6       10/8/2018 Saltzman, Adam            0.9   Review various bankruptcy filings for
 7                                                        professional fee study.
        6       10/8/2018 Saltzman, Adam            0.9   Review Verity Bid Motion for breakup fee
 8                                                        case references utilized to support fees.
        6       10/8/2018 Saltzman, Adam            2.9   Perform analysis and review of 363 breakup
 9
                                                          fees from prior cases.
10      6       10/8/2018 Gotthardt, Gregory        0.4   Call with C. Nelson of FTI to discuss real
                                                          estate issues and Santa Clara sales process.
11      6       10/8/2018 McLain, James             1.0   Preparation for and participation in unsecured
                                                          creditors' committee call to discuss Santa
12                                                        Clara APA, sale process, and DIP budget.
        6       10/8/2018 Kim, Ye Darm              1.4   Review Santa Clara APA to identify
13                                                        comparables listed in the motion.
        6       10/8/2018 Kim, Ye Darm              2.6   Analyze Bid Protection Comparables for
14                                                        Santa Clara's APA.
        6       10/8/2018 Kim, Ye Darm              1.9   Research Bid Protection Comparables for
15
                                                          Santa Clara's APA.
16      6       10/9/2018 Ganti, Narendra           0.6   Prepare list of FTI relationships of potential
                                                          acquirers of the assets.
17      6       10/9/2018 Ganti, Narendra           0.5   Review sample list of cases for break-up fee
                                                          and expense reimbursement analysis.
18      6       10/9/2018 Ganti, Narendra           0.7   Review updated break-up fee analysis for
                                                          Santa Clara assets.
19      6       10/9/2018 Star, Samuel              0.5   Call with N.Ganti re: open items including
                                                          breakup fee analysis, administrative exposure
20                                                        from sales process, agenda for weekly advisor
                                                          call and contacting buyer candidates.
21
        6       10/9/2018 Saltzman, Adam            1.2   Identify various comparable entities and
22                                                        review docket filings for professional fee
                                                          study.
23      6       10/9/2018 Saltzman, Adam            0.6   Review 363 breakup fee analysis for
                                                          comparison to Santa Clara APA.
24      6       10/9/2018 Gotthardt, Gregory        1.1   Identify potential parties in interest to Santa
                                                          Clara prospective real buyer list including
25                                                        primary contacts.
        6       10/9/2018 Kim, Ye Darm              1.2   Revise break-up fee analysis for Santa Clara
26                                                        APA.
        6       10/9/2018 Zucker, Clifford          0.4   Review and respond to correspondence
27                                                        counsel on bid procedure issues.

28

                                               41
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 42 of 123


 1      6      10/10/2018 Benton, Jeffrey          1.0   Review list of buyers provided by Cain
                                                         Brothers and highlight relationships of private
 2                                                       equity and strategic buyers.
        6      10/10/2018 Ganti, Narendra          0.6   Review updated analysis of break up fees in
 3                                                       Chapter 11 363 sales.
        6      10/10/2018 Ganti, Narendra          0.6   Review and analyze FTI relationships with
 4                                                       potential acquirers of Verity assets.
 5      6      10/10/2018 Ganti, Narendra          0.5   Review updated buyers log for status of
                                                         potential acquirers.
 6      6      10/10/2018 Nelson, Cynthia A        0.2   Review break-up fee and incremental bid
                                                         study prepared by FTI and provide
 7                                                       comments.
        6      10/10/2018 Saltzman, Adam           0.3   Correspondence regarding potential buyer
 8                                                       relationships at FTI to facilitate 363 asset
                                                         sale.
 9      6      10/10/2018 Saltzman, Adam           1.4   Draft buyer log and compile FTI relationship
                                                         information.
10      6      10/10/2018 Zucker, Clifford         0.6   Review and evaluate comparative
                                                         engagement break up fees.
11      6      10/10/2018 Zucker, Clifford         0.7   Review and evaluate red line comments to
                                                         bid procedures.
12
        6      10/10/2018 Zucker, Clifford         0.8   Review and evaluate APA supporting
13                                                       documents and schedules.
        6      10/11/2018 Ganti, Narendra          0.8   Review sale objection by OCH I - JV partner
14                                                       for O'Connor MOB.
        6      10/11/2018 Ganti, Narendra          0.9   Review updated proceeds analysis prepared
15                                                       by Cain Brothers.
        6      10/11/2018 Nelson, Cynthia A        0.3   Confer with S. Star regarding break-up fee
16                                                       study.
        6      10/11/2018 Nelson, Cynthia A        1.6   Review limited objection to motion regarding
17                                                       sale to Santa Clara Count; work on
                                                         declaration supporting the same.
18      6      10/11/2018 Star, Samuel             0.7   Review break upcoming fee, expense
                                                         reimbursement and bid increment study.
19
        6      10/11/2018 Chang, Chi San           0.3   Update VHS potential buyer list status for the
20                                                       FTI identified investors.
        6      10/11/2018 Saltzman, Adam           0.8   Draft and send email to N. Ganti detailing
21                                                       methodology and steps taken to prepare
                                                         breakup fee analysis.
22      6      10/11/2018 Saltzman, Adam           3.6   Obtain and review orders and motions
                                                         approving stalking horse bids and update
23                                                       breakup fee analysis.
        6      10/11/2018 Saltzman, Adam           0.4   Draft and send email to C. Nelson with
24                                                       questions and comments in preparation for
                                                         declaration.
25      6      10/11/2018 McLain, James            1.0   Participation in weekly call with Cain
                                                         Brothers, financial advisor in sale process.
26
        6      10/11/2018 Kim, Ye Darm             2.5   Revise break-up fee analysis for Santa Clara
27                                                       APA.
        6      10/11/2018 Zucker, Clifford         0.7   Review and evaluate transaction proceeds
28                                                       analysis and estimated recoveries.

                                              42
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 43 of 123


 1      6      10/12/2018 Ganti, Narendra          0.6   Review UCC sale objection motion for Santa
                                                         Clara assets.
 2      6      10/12/2018 Ganti, Narendra          1.2   Update break-up fee analysis for additional
                                                         Chapter 11 cases.
 3      6      10/12/2018 Ganti, Narendra          1.4   Review updated break-up fee analysis and
                                                         compare to supporting documentation.
 4
        6      10/12/2018 Ganti, Narendra          1.3   Review UCC objection to Santa Clara APA
 5                                                       and C. Nelson declaration on break-up fees
                                                         and reimbursement expenses.
 6      6      10/12/2018 Nelson, Cynthia A        3.3   Prepare declaration in support of UCC
                                                         objection to Santa Clara County asset sales.
 7      6      10/12/2018 Nelson, Cynthia A        0.3   Review information supporting declaration
                                                         on break-up fees.
 8      6      10/12/2018 Saltzman, Adam           0.6   Review C. Nelson declaration and provide
                                                         comments re breakup fee results.
 9
        6      10/12/2018 Saltzman, Adam           0.3   Draft and send email to C. Nelson on
10                                                       supporting documentation for break-up fee
                                                         analysis.
11      6      10/12/2018 Saltzman, Adam           2.9   Discuss comments with C. Nelson and
                                                         incorporate changes into study.
12      6      10/12/2018 Saltzman, Adam           1.7   Review stalking horse APAs, orders, and
                                                         motions and document fees for additional
13                                                       breakup fee selections.
        6      10/12/2018 Saltzman, Adam           1.8   Review and cross-check references and
14                                                       reconcile to breakup fee amounts.
15      6      10/12/2018 Kim, Ye Darm             4.8   Review and analyze Verity Break Up Fee
                                                         analysis.
16      6      10/15/2018 Benton, Jeffrey          1.1   Contact Possible Buyers list to inquire status
                                                         of bid or NDA.
17      6      10/15/2018 Zucker, Clifford         0.4   Review and evaluation of Cigna objection to
                                                         Santa Clara APA.
18      6      10/15/2018 Zucker, Clifford         0.5   Review and evaluation of CA nurses
                                                         objection to Santa Clara APA.
19      6      10/15/2018 Zucker, Clifford         0.5   Review and evaluation of SEIU objection to
                                                         Santa Clara APA.
20      6      10/15/2018 Zucker, Clifford         0.4   Review and evaluation of RPHE objection to
                                                         Santa Clara APA.
21
        6      10/15/2018 Zucker, Clifford         0.6   Review comments to committee objection to
22                                                       sale procedures.
        6      10/15/2018 Zucker, Clifford         0.6   Review and evaluation of Attorney General
23                                                       response to APA.
        6      10/15/2018 Zucker, Clifford         0.4   Review and evaluation of US Department of
24                                                       Health objection to Santa Clara APA.
        6      10/16/2018 McLain, James            1.0   Outreach to potential buyers in asset sale
25                                                       process.
        6      10/17/2018 Nelson, Cynthia A        0.5   Confer with G. Gotthardt regarding outreach
26                                                       to real estate contacts in connection with sales
                                                         process.
27
        6      10/17/2018 Nelson, Cynthia A        0.6   Coordinate and conduct outreach to potential
28                                                       real estate bidders in accordance with
                                                         discussions with Cain.
                                              43
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                          Main Document    Page 44 of 123


 1      6      10/17/2018 Gotthardt, Gregory        0.8   Calls to potential real estate buyers for Santa
                                                          Clara assets.
 2      6      10/18/2018 Nelson, Cynthia A         0.2   Review status of objections of sale process to
                                                          Santa Clara county.
 3      6      10/18/2018 Nelson, Cynthia A         0.5   Contact potential bidder and coordinate with
                                                          Debtors on NDA and diligence.
 4
        6      10/18/2018 Gotthardt, Gregory        0.4   Calls to potential real estate buyers for Santa
 5                                                        Clara assets.
        6      10/18/2018 McLain, James             1.0   Perform outreach to potential buyers in asset
 6                                                        sale process.
        6      10/18/2018 Zucker, Clifford          0.4   Review and evaluate sales status update.
 7      6      10/19/2018 Star, Samuel              0.4   Review Debtors' omnibus reply to various
                                                          objections to Santa Clara bid procedures.
 8
        6      10/22/2018 Ganti, Narendra           0.6   Review response to CA AG objection,
 9                                                        provide comments, and cash flow impact on
                                                          delay in sale of Saint Louise and O'Connor.
10      6      10/22/2018 Nelson, Cynthia A         0.5   Review proposed order and UCC comments
                                                          on same for bidding procedures on sale of O'
11                                                        Connor and St. Louise.
        6      10/22/2018 Star, Samuel              0.2   Call with Houlihan Lokey re: objections to
12                                                        Santa Clara bid procedures and status of sales
                                                          of remaining hospitals.
13      6      10/22/2018 Saltzman, Adam            0.4   Examine updated buyers log provided by
                                                          Cain Brothers to update UCC on sales
14                                                        process.
        6      10/22/2018 McLain, James             1.0   Continued outreach to potential buyers for
15                                                        asset sale process (email correspondence,
                                                          preparation and sending of materials, calls to
16                                                        prospective buyers.
17      6      10/22/2018 McLain, James             1.0   Preparation for and participation in unsecured
                                                          creditors' committee call.
18      6      10/22/2018 Zucker, Clifford          0.4   Call with bondholder advisor on sale and bid
                                                          procedures.
19      6      10/23/2018 Ganti, Narendra           0.7   Review draft bidding procedures order and
                                                          timeliness for sale of Saint Louise and
20                                                        O'Connor.
        6      10/23/2018 Nelson, Cynthia A         0.3   Review and provide comments regarding
21                                                        responses to order for bidding procedures
                                                          hearing.
22      6      10/23/2018 Star, Samuel              0.4   Review judges tentative ruling on Santa Clara
                                                          APA and bidding procedures motions and
23
                                                          related objections from various parties.
24      6      10/23/2018 Zucker, Clifford          0.4   Review comments to bid procedures order.
        6      10/23/2018 Zucker, Clifford          0.8   Review and evaluation of objections to sale
25                                                        hearing.
        6      10/24/2018 Ganti, Narendra           1.0   Emails to Milbank Team and FTI Team on
26                                                        Judge's tentative ruling on break up fees and
                                                          identify counterpoints to the ruling.
27      6      10/24/2018 Ganti, Narendra           0.8   Review Houlihan Lokey declaration on break
                                                          up fees, expense reimbursement, and initial
28                                                        overbid.
                                               44
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 45 of 123


 1      6      10/24/2018 Ganti, Narendra         0.7   Review Judge's ruling on Bid Procedures and
                                                        Sale Motion.
 2      6      10/24/2018 Star, Samuel            0.4   Provide potential rebutted points to Milbank
                                                        re: Judges tentative ruling on Santa Clara bid
 3                                                      procedures.
        6      10/24/2018 Saltzman, Adam          0.3   Review Bid Procedures tentative ruling filed
 4                                                      10/23/18.
        6      10/24/2018 McLain, James           2.0   Outreach to potential buyers for asset sale
 5                                                      process. Email communication, calls with
                                                        buyers, preparation and sending of marketing
 6
                                                        materials.
 7      6      10/24/2018 Zucker, Clifford        0.4   Review and evaluation of tentative rulings on
                                                        sale motion and bid procedures.
 8      6      10/25/2018 Ganti, Narendra         1.2   Analysis of potential cure amounts for Saint
                                                        Louise and O'Connor.
 9      6      10/25/2018 Chang, Chi San          0.2   Prepare O'Connor and St. Louise liabilities by
                                                        category analysis.
10      6      10/25/2018 Chang, Chi San          0.6   Prepare O'Connor and St. Louise liabilities by
                                                        category chart.
11      6      10/25/2018 Saltzman, Adam          0.8   Examine updated buyers log provided by
                                                        Cain Brothers to provide update to UCC on
12
                                                        sales process.
13      6      10/25/2018 Kim, Ye Darm            1.2   Updated buyer log with additional contacts
                                                        provided by Debtors.
14      6      10/26/2018 Star, Samuel            0.1   Review revised sales process timeline.
        6      10/26/2018 Saltzman, Adam          0.6   Review and revise sales process information
15                                                      for UCC update.
        6      10/30/2018 Benton, Jeffrey         0.5   Review Merrill website updates on all sale
16                                                      related documents.
        6      10/30/2018 Ganti, Narendra         0.8   Review schedules prepared by Debtors for
17                                                      Santa Clara APA.
        6      10/30/2018 Saltzman, Adam          3.8   Review APA schedule 1.5.3 owned real
18                                                      property and create schedule to cross
                                                        reference to CIM and valuations received.
19      6      10/30/2018 Saltzman, Adam          0.4   Request and coordinate FTP site setup for
                                                        transfer of sale document files.
20
        6      10/30/2018 Saltzman, Adam          0.9   Review and evaluate schedules received for
21                                                      the Santa Clara Asset Purchase Agreement
                                                        (APA).
22      6      10/30/2018 Saltzman, Adam          2.4   Review APA schedule 1.1.1(a) payoff
                                                        balance and create schedule to cross reference
23                                                      to the SOAL filed with the court.
        6      10/31/2018 Ganti, Narendra         1.0   Review proceeds analysis and buyer log
24                                                      prepared by Cain Brothers.
        6      10/31/2018 Ganti, Narendra         2.5   Review schedules filed for Santa Clara APA,
25                                                      including mechanics liens, accounts
                                                        receivable analysis, and other financial
26
                                                        information.
27      6      10/31/2018 Saltzman, Adam          3.7   Review APA schedules and prepare checklist
                                                        to confirm outstanding items and information
28                                                      needed to complete proceeds analysis.

                                             45
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 46 of 123


 1      6      10/31/2018 Saltzman, Adam           1.6   Analyze OCH and SLHR Accounts
                                                         Receivable balances and sensitize amounts to
 2                                                       test proceeds available to creditors.
        6      10/31/2018 Saltzman, Adam           0.3   Review APA schedule 1.5.3 owned real
 3                                                       property and create schedule to cross
                                                         reference to CIM and valuations received.
 4      6      10/31/2018 Saltzman, Adam           1.7   Analyze gross proceeds amounts in
                                                         connection with Santa Clara offer.
 5      6      10/31/2018 Zucker, Clifford         0.4   Review comments to redline APA order.
 6      6       11/1/2018 Nelson, Cynthia A        0.3   Confer with C. Zucker and respond to email
                                                         from counsel regarding report on Seton
 7                                                       hospital.
        6       11/1/2018 Saltzman, Adam           2.6   Examine APA schedules and update checklist
 8                                                       to confirm outstanding items and information
                                                         needed to complete proceeds analysis.
 9      6       11/1/2018 Saltzman, Adam           0.4   Draft analysis of discussion points from Cain
                                                         call.
10      6       11/1/2018 Zucker, Clifford         0.4   Review and analysis of sale procedures and
                                                         action timeline for St. Louise and O'Connor.
11
        6       11/1/2018 Zucker, Clifford         1.3   Review and analysis of preliminary APA
12                                                       schedules for St. Louise and O'Connor.
        6       11/1/2018 Zucker, Clifford         0.8   Review and analysis of sales waterfall
13                                                       analysis for St. Louise and O'Connor.

14      6       11/2/2018 Ganti, Narendra          0.5   Review updated Santa Clara schedules to
                                                         support the APA for St. Louise and
15                                                       O'Connor.
        6       11/2/2018 Saltzman, Adam           0.3   Review and analyze discussion points from
16                                                       Cain call re sale process.
        6       11/2/2018 Kim, Ye Darm             1.6   Examine Verity Proceeds Analysis with
17                                                       financials provided by Debtors.
        6       11/2/2018 Zucker, Clifford         0.6   Review and analysis of revised APA
18                                                       schedules for St. Louise and O'Connor.
19      6       11/5/2018 Saltzman, Adam           1.1   Review Asset Purchase Agreement provided
                                                         by Debtors' counsel.
20      6       11/5/2018 Zucker, Clifford         0.5   Review and analysis of sale correspondence
                                                         from debtor.
21      6       11/5/2018 Zucker, Clifford         0.8   Review and analysis of multiple hospital draft
                                                         asset purchase agreement.
22
        6       11/6/2018 Star, Samuel             0.2   Call with N.Ganti re: bidding procedures
23                                                       issues for future sales.
        6       11/6/2018 Zucker, Clifford         0.3   Call bondholder advisor on sale process to
24                                                       discuss bid procedures.
        6       11/6/2018 Zucker, Clifford         0.4   Call with Porzio on client interest in assets
25                                                       and case status.
        6       11/7/2018 Ganti, Narendra          0.9   Review Santa Clara Board of Supervisors
26                                                       hearing on St. Louise and O'Connor purchase.
        6       11/7/2018 Ganti, Narendra          0.6   Call with C. Zucker and C. Nelson of FTI to
27                                                       discuss Santa Clara APA, DIP, and
                                                         Investigations.
28

                                              46
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 47 of 123


 1      6       11/7/2018 Nelson, Cynthia A        0.4   Confer with C. Zucker and N.. Ganti via
                                                         email regarding next steps based on meeting
 2                                                       with Debtors' regarding sales process.
        6       11/7/2018 Nelson, Cynthia A        0.7   Participate in call with N. Ganti and C.
 3                                                       Zucker to discuss follow-up from meeting
                                                         with Debtors regarding sales process and
 4                                                       bidding procedures.
        6       11/7/2018 Nelson, Cynthia A        0.2   Prepare email to Milbank team in connection
 5                                                       with follow-up items from meeting with
                                                         Debtors regarding sales process and bidding
 6
                                                         procedures.
 7      6       11/7/2018 Zucker, Clifford         0.7   Call with team on bid procedures.
        6       11/7/2018 Zucker, Clifford         0.6   Review and analysis of bid score card and
 8                                                       tracking process.
        6       11/8/2018 Benton, Jeffrey          1.1   Review and discuss impact on operations of
 9                                                       Santa Clara offer.
        6       11/8/2018 Ganti, Narendra          0.5   Review Cain Bros buyers log for new
10                                                       purchasers.
        6       11/8/2018 Saltzman, Adam           0.6   Draft analysis of discussion points from Cain
11                                                       call.
        6       11/8/2018 Zucker, Clifford         0.4   Review and analysis on revised buyers listing
12                                                       and status.
        6       11/8/2018 Zucker, Clifford         1.0   Call with Cain on sale update and process.
13
        6       11/9/2018 Ganti, Narendra          0.9   Review draft APA for St. Francis.
14      6       11/9/2018 Saltzman, Adam           0.5   Draft analysis of discussion points from Cain
                                                         call.
15      6      11/12/2018 Benton, Jeffrey          0.6   Review and discuss impact on operations of
                                                         Santa Clara offer.
16      6      11/12/2018 Zucker, Clifford         0.7   Review and analysis of bid procedures and
                                                         notice for Santa Clara.
17      6      11/12/2018 Zucker, Clifford         0.8   Review and analysis of bank account activity
                                                         and closure memo.
18      6      11/13/2018 Benton, Jeffrey          1.5   Review and discuss impact on operations of
                                                         Santa Clara offer.
19      6      11/13/2018 Ganti, Narendra          0.9   Review and Analyze Debtors motion of
                                                         assumption of contracts and cure amounts for
20
                                                         Santa Clara properties.
21      6      11/13/2018 Ganti, Narendra          0.5   Call with X. Chang and A. Saltzman to
                                                         discuss strategy and analysis of cure amounts
22                                                       for Santa Clara assets.
        6      11/13/2018 Zucker, Clifford         0.8   Review and analysis of report and resolutions
23                                                       from Santa Clara Board of Supervisors.
        6      11/14/2018 Ganti, Narendra          0.8   Review buyers log prepared by Cain Brothers
24                                                       and proceeds analysis in preparation of call
                                                         with Cain Brothers.
25      6      11/14/2018 Ganti, Narendra          0.5   Correspondence with Cain Brothers regarding
                                                         weekly call and status of diligence for St.
26
                                                         Louise and O'Connor.
27      6      11/14/2018 Ganti, Narendra          0.8   Preliminary review of cure costs and assumed
                                                         contrasts.
28      6      11/14/2018 Nelson, Cynthia A        0.1   Review updated buyer log list from Cain
                                                         Brothers.
                                              47
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 48 of 123


 1      6      11/14/2018 Chang, Chi San           3.5   Prepare executory contract analysis for
                                                         O'Connor Hospital for UCC presentation.
 2      6      11/14/2018 Chang, Chi San           1.2   Prepare Schedule G comparison to executory
 3                                                       contract analysis for O'Connor Hospital for
                                                         UCC presentation.
 4      6      11/14/2018 Chang, Chi San           0.2   Call with N. Ganti to discuss follow-up
                                                         question on executory contract analysis.
 5      6      11/14/2018 Chang, Chi San           0.2   Call with A. Saltzman on executory contract
                                                         analysis.
 6      6      11/14/2018 Saltzman, Adam           2.4   Analyze cure costs associated with
                                                         assumption and assignment of executory
 7                                                       contracts for Santa Clara asset purchase.
        6      11/14/2018 Zucker, Clifford         0.7   Review comments to H Franco bid process.
 8
        6      11/14/2018 Zucker, Clifford         1.4   Review and analysis of O'Connor executory
 9                                                       contracts.
        6      11/14/2018 Zucker, Clifford         1.2   Review and analysis of St. Louise executory
10                                                       contracts.
        6      11/14/2018 Zucker, Clifford         0.8   Review and analysis of O'Connor executory
11                                                       contract cures calculation.
        6      11/14/2018 Zucker, Clifford         0.7   Review and analysis of St. Louis executory
12                                                       contract cures calculation.
        6      11/15/2018 Benton, Jeffrey          2.2   Research effect on QAF AR from asset sale
13
                                                         to County Entity.
14      6      11/15/2018 Ganti, Narendra          0.5   Call with S. Star and C. Nelson to discuss
                                                         escrow and QAF issues related to asset sales.
15      6      11/15/2018 Ganti, Narendra          0.7   Review and evaluate assumed contracts and
                                                         cure amounts for O'Connor and St. Louise.
16
        6      11/15/2018 Nelson, Cynthia A        0.3   Review comments from UCC counsel of St.
17                                                       Francis APA.
        6      11/15/2018 Nelson, Cynthia A        0.4   Participate in follow-up call with S. Star and
18                                                       N. Ganti (both FTI) regarding call with Cain
                                                         and status of asset sales.
19      6      11/15/2018 Star, Samuel             0.1   Review Santa Clara resolution re:
                                                         O'Connor/St. Louise purchase.
20      6      11/15/2018 Chang, Chi San           0.6   Call with N. Ganti and A. Saltzman to discuss
                                                         executory contracts and cure amounts.
21      6      11/15/2018 Chang, Chi San           0.3   Discuss with J. Vizzini, BRG ,to address FTI
22                                                       questions on executory contracts.
        6      11/15/2018 Chang, Chi San           0.6   Prepare list executory contract questions to
23                                                       send to BRG team.
        6      11/15/2018 Saltzman, Adam           2.7   Analyze cure costs associated with
24                                                       assumption and assignment of executory
                                                         contracts for Santa Clara asset purchase.
25      6      11/16/2018 Benton, Jeffrey          2.4   Research effect on QAF AR from asset sale
                                                         to County Entity.
26      6      11/16/2018 Ganti, Narendra          0.8   Review Quality Assurance Fee (QAF)
                                                         analysis and impact on facility sale and
27                                                       ability to collect.
28

                                              48
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 49 of 123


 1      6      11/16/2018 Nelson, Cynthia A        0.7   Prepare comments on bid procedures and
                                                         respond to questions on same from UCC
 2                                                       counsel.
        6      11/16/2018 Chang, Chi San           0.7   Call with A. Saltzman to discuss summary of
 3                                                       executory contract analysis.
 4      6      11/16/2018 Chang, Chi San           0.4   Revise analysis of executory contracts for
                                                         UCC presentation.
 5      6      11/16/2018 Chang, Chi San           0.2   Review Bid Scorecard provided by BRG
                                                         team.
 6      6      11/16/2018 Chang, Chi San           0.2   Review St. Louise's Schedule G amendment
                                                         for updated analysis.
 7      6      11/16/2018 Saltzman, Adam           3.1   Analyze cure costs associated with
                                                         assumption and assignment of executory
 8                                                       contracts for Santa Clara asset purchase.
        6      11/16/2018 Saltzman, Adam           1.8   Draft summary of cure cost statistics and key
 9                                                       information.
        6      11/18/2018 Ganti, Narendra          0.3   Call with D. O'Donnell and C. Nelson to
10                                                       discuss bid procedures order for partial asset
                                                         auction.
11      6      11/19/2018 Benton, Jeffrey          1.0   Research effect on QAF AR from asset sale
                                                         to County Entity.
12
        6      11/19/2018 Saltzman, Adam           1.6   Review and analyze updated APA schedules
13                                                       as of November 15, 2018.
        6      11/19/2018 Saltzman, Adam           3.4   Formulate proceeds analysis and related
14                                                       analysis with updated APA schedule
                                                         information.
15      6      11/20/2018 Benton, Jeffrey          0.7   Research effect on QAF AR from asset sale
                                                         to County Entity.
16      6      11/20/2018 Zucker, Clifford         1.3   Review and analysis of Santa Clara sale
                                                         revised schedules to APA.
17      6      11/21/2018 Benton, Jeffrey          0.7   Research effect on QAF AR from asset sale
                                                         to County Entity.
18
        6      11/26/2018 Benton, Jeffrey          2.2   Summarize QAF program(s), calculations and
19                                                       CHOW attributes to possible asset sale to a
                                                         County Government.
20      6      11/26/2018 Ganti, Narendra          1.7   Perform research into California QAF
                                                         program in the context of sale and conversion
21                                                       from private to public hospital.
        6      11/26/2018 Ganti, Narendra          0.6   Call with J. Benton to discuss QAF and
22                                                       impact on Santa Clara sale process.
        6      11/26/2018 Saltzman, Adam           2.3   Review and analyze proceeds analysis and
23                                                       research costs to collect accounts receivables.
24      6      11/27/2018 Ganti, Narendra          0.6   Call with C. Zucker, FTI, to discuss QAF and
                                                         Santa Clara sale.
25      6      11/27/2018 Ganti, Narendra          0.6   Review available Marillac documents and
                                                         prepare summary for actuaries.
26      6      11/27/2018 Saltzman, Adam           2.1   Examine corporate allocation methodology
                                                         for analysis of costs to collect.
27
        6      11/27/2018 Saltzman, Adam           3.7   Research and analyze costs to collect in
28                                                       connection with sales proceeds analysis.

                                              49
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 50 of 123


 1      6      11/27/2018 Zucker, Clifford         0.7   Review and analysis of QAF program
                                                         guidelines and receivables.
 2      6      11/27/2018 Zucker, Clifford         0.9   Review and analysis of administrative
                                                         expenses.
 3      6      11/27/2018 Zucker, Clifford         0.3   Call with N. Ganti on QAF receivables.
        6      11/28/2018 Saltzman, Adam           2.6   Analyze costs to collect in connection with
 4
                                                         sales proceeds analysis.
 5      6      11/28/2018 Zucker, Clifford         0.4   Review and analysis of updated sale status
                                                         report.
 6      6      11/29/2018 Benton, Jeffrey          0.4   Summarize QAF program(s), calculations and
                                                         CHOW attributes to possible asset sale to a
 7                                                       County Government.
        6      11/29/2018 Ganti, Narendra          1.2   Review objection to Santa Clara sale filed by
 8                                                       Department of Health Services related to
                                                         QAF.
 9      6      11/29/2018 Saltzman, Adam           0.3   Review data room database index of
                                                         documents.
10      6      11/29/2018 Saltzman, Adam           2.4   Examine and analyze updated proceeds
                                                         analysis provided by Cain.
11      6      11/29/2018 Zucker, Clifford         0.3   Call with Cain Brothers on sale update.
        6      11/29/2018 Zucker, Clifford         0.6   Review and analysis of DCHS objection to
12
                                                         sale to Santa Clara.
13      6      11/30/2018 Ganti, Narendra          0.5   Review schedule of QAF payments and
                                                         receivables for Saint Louise and O'Connor.
14      6      11/30/2018 Star, Samuel             0.2   Provide comments/questions to team on DHS
                                                         objection to Santa Clara sale re: QAF
15                                                       obligations.
        6      11/30/2018 Star, Samuel             0.2   Review analysis of Marillac financial
16                                                       position.
        6      11/30/2018 Saltzman, Adam           0.3   Review and analyze CA Dept of Health
17                                                       motion re QAF.
        6      11/30/2018 Saltzman, Adam           0.8   Examine QAF receivable schedule.
18
        6      11/30/2018 Zucker, Clifford         0.4   Meet with M. Flaherty on captive call value
19                                                       and work plan.
        6       12/3/2018 Ganti, Narendra          0.9   Review draft bid procedures for LA assets.
20      6       12/3/2018 Flaharty, William        1.8   Review of current policies and related
                                                         materials provided on the Marillac captive
21                                                       insurance company. Meeting with C. Zucker
                                                         and N. Ganti regarding issues and
22                                                       background of the company.
        6       12/3/2018 Zucker, Clifford         0.5   Review comments to partial bid provision of
23                                                       bid procedures.
        6       12/3/2018 Zucker, Clifford         0.4   Meet with FTI team on captive self insurance
24                                                       company, Marillac.
25      6       12/4/2018 Ganti, Narendra          0.8   Identify and review new Marillac documents
                                                         and draft email to FTI actuaries.
26      6       12/4/2018 Ganti, Narendra          1.3   Review summary of QAF payments and
                                                         receipts for St. Louise and O'Connor.
27
        6       12/4/2018 Flaharty, William        0.8   Review of Cayman Island insurance
28                                                       regulations.

                                              50
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 51 of 123


 1      6       12/4/2018 Saltzman, Adam           3.1   Review and analyze managed care receivable
                                                         and payable for QAF.
 2      6       12/4/2018 Saltzman, Adam           3.8   Review and analyze QAF payment schedule.
        6       12/4/2018 Zucker, Clifford         1.1   Review and analysis of captive insurance
 3                                                       (Marillac) assets and liabilities.
 4      6       12/5/2018 Ganti, Narendra          0.5   Review Santa Clara APA to understand
                                                         impact on Marillac insurance.
 5      6       12/5/2018 Ganti, Narendra          0.7   Review updated QAF analysis for Santa
                                                         Clara.
 6      6       12/5/2018 Ganti, Narendra          0.9   Review QAF receipts and disbursements for
                                                         LA hospitals and Seton.
 7      6       12/5/2018 Ganti, Narendra          0.9   Review and analyze updated QAF schedules
                                                         for St. Louise and O'Connor.
 8
        6       12/5/2018 Flaharty, William        2.4   Review of current Marillac policies and
 9                                                       fronting arrangements through Old Republic.
                                                         Charting coverages. Discussions with
10                                                       actuaries.
        6       12/5/2018 Cavanaugh, Lauren        0.1   Reviewed Marillac financial statements and
11                                                       Milliman reports.
        6       12/5/2018 Saltzman, Adam           3.8   Analyze and summarize analysis of QAF
12                                                       payment schedule.
        6       12/5/2018 Saltzman, Adam           1.7   Review and prepare summary analysis of
13                                                       QAF payment schedule.
        6       12/6/2018 Ganti, Narendra          0.8   Review QAF payments prepared by Debtor
14                                                       for St. Louise and O'Connor.
15      6       12/6/2018 Saltzman, Adam           3.4   Analyze and summarize analysis of QAF
                                                         payment schedule.
16      6       12/6/2018 Zucker, Clifford         0.8   Review and analysis of captive business plan
                                                         amendment.
17      6       12/6/2018 Zucker, Clifford         0.2   Call N. Ganti on QAF receivable support.
        6       12/6/2018 Zucker, Clifford         0.7   Call with Cain Brothers to discuss sale
18                                                       process.
        6       12/7/2018 Ganti, Narendra          0.9   Review Merrill data room for updated
19                                                       documents related to Santa Clara sale.
20      6       12/7/2018 Ganti, Narendra          0.7   Review QAF summary payments for receipts
                                                         for St. Louise and O'Connor.
21      6       12/7/2018 Ganti, Narendra          0.5   Prepare summary of call with Cain Brothers
                                                         to forward to Milbank team.
22
        6       12/7/2018 Flaharty, William        2.2   Meet with L. Cavanaugh and J. Wrynn on
23                                                       regulatory and actuarial wind-down
                                                         considerations for disposition of the captive
24                                                       insurer. Follow up with CA regulators and
                                                         calls to individual insurers involved in the
25                                                       CA. state wildfire losses.
        6       12/7/2018 Cavanaugh, Lauren        1.1   Reviewed WC program agreement (including
26                                                       security agreement), and internal discussions.
27

28

                                              51
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 52 of 123


 1      6       12/7/2018 Wrynn, James            2.4   Review and analysis of documentation
                                                        provided in preparation for meeting with
 2                                                      Mike Flaharty, including several insurance
                                                        policies, Milliman Actuarial Reports for FY
 3                                                      '18 for WC, PL and GL; Financial Statements
                                                        for Marillac for period ending Oct. 31, 2018;
 4                                                      financial Report and Utilization Stats for
                                                        Verity for period ending June 30, 2018;
 5                                                      PACER search and review of Bankruptcy
                                                        documentation; City National Bank
 6
                                                        Statements; Correspondence from CIMA; the
 7                                                      Companies Law of the Cayman Islands and
                                                        other relevant documentation.
 8      6       12/7/2018 Wrynn, James            1.2   Meeting with Mike Flaharty (and briefly with
                                                        Lauren Cavanaugh) to further discuss the
 9                                                      facts and issues to be addressed and outline of
                                                        preliminary strategy and request for
10                                                      additional information and documentation
                                                        from Client.
11      6       12/7/2018 Saltzman, Adam          1.7   Review and prepare summary analysis of
                                                        QAF withholding schedule provided by
12                                                      Dentons.
        6       12/7/2018 Saltzman, Adam          2.3   Draft analysis for discussion of QAF program
13                                                      and DHCS objection.
        6       12/7/2018 Saltzman, Adam          0.9   Review AG conditions imposed on hospitals
14                                                      and skilled nursing facility for inclusion in
                                                        valuation analysis.
15      6       12/7/2018 Zucker, Clifford        0.2   Call bondholders advisors on bid procedures
                                                        and sale.
16
        6      12/10/2018 Ganti, Narendra         0.9   Review supplemental list of executory
17                                                      contracts for Santa Clara.
        6      12/10/2018 Ganti, Narendra         0.8   Review final version of QAF analysis and
18                                                      potential impact on Santa Clara proceeds
                                                        analysis.
19      6      12/10/2018 Chang, Chi San          0.9   Reconcile trial balance to QAF revenue for
                                                        UCC presentation.
20      6      12/10/2018 Chang, Chi San          0.9   Call J. Schlant from BRG to clarify QAF
                                                        questions.
21      6      12/10/2018 Chang, Chi San          0.5   Discuss with N. Ganti cash balance and
                                                        accrued QAF revenue.
22      6      12/10/2018 Saltzman, Adam          3.1   Review and analyze QAF for OCH and
                                                        SLRH for discussion with Milbank.
23
        6      12/10/2018 Saltzman, Adam          2.6   Analyze QAF activity for 2017 vs 2018 MOR
24                                                      comparison.
        6      12/10/2018 Saltzman, Adam          0.8   Review Supplemental List of Executory
25                                                      Contracts.
        6      12/10/2018 McLain, James           1.0   Preparation for and participation in weekly
26                                                      UCC call.
        6      12/10/2018 Zucker, Clifford        1.4   Review and analysis of executory contract for
27                                                      Santa Clara properties.
        6      12/10/2018 Zucker, Clifford        1.1   Review and analyze of QAF receivables and
28                                                      timing of receipts.

                                             52
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 53 of 123


 1      6      12/10/2018 Zucker, Clifford         0.4   Call with counsel on QAF, committee update,
                                                         sale status.
 2      6      12/11/2018 Ganti, Narendra          0.6   Review revised QAF response to DHCS
                                                         objection to Santa Clara sale.
 3
        6      12/11/2018 Ganti, Narendra          0.8   Review draft motion on QAF response to
 4                                                       DHCS objection to sale motion for Santa
                                                         Clara hospitals.
 5      6      12/11/2018 Ganti, Narendra          0.9   Research QAF V payment schedules for Fee
                                                         for Service and Managed Care for California
 6                                                       hospitals.
        6      12/11/2018 Ganti, Narendra          0.5   Review data room for updated Marillac
 7                                                       documents and compose email on document
                                                         request to FTI actuaries.
 8      6      12/11/2018 Flaharty, William        2.8   Review of documents in data library
                                                         regarding insurance and captive matters.
 9                                                       Analysis of workers' compensation policy.
        6      12/11/2018 Wrynn, James             1.4   Receipt and review of additional
10                                                       documentation provided, including
                                                         Organizational Charts, Debtor's Ex Parte
11                                                       Emergency Motion for Entry of an Order for
                                                         Joint Admin. of Cases (with Memorandum
12
                                                         and Declaration of Richard G. Adcock),
13                                                       Declaration of Anita Chou, CFO, and
                                                         supporting documentation, and the
14                                                       bankruptcy petition.
        6      12/11/2018 Wrynn, James             0.8   Review of draft memo outlining the
15                                                       documentation and information still needed;
                                                         review of insurance coverage for companies
16                                                       to identify gaps/issues with documentation
                                                         provided; and meeting with Mike Flaharty to
17                                                       prepare revised memo.
        6      12/11/2018 Saltzman, Adam           2.1   Research QAF statutes and CA code to
18                                                       determine timing of payables.
        6      12/11/2018 Saltzman, Adam           3.3   Review draft UCC Response to DHCS
19                                                       objection for agreement with underlying
                                                         financial records.
20      6      12/11/2018 Zucker, Clifford         0.6   Review and analysis of correspondence on
                                                         insurance captive, Marillac.
21
        6      12/11/2018 Zucker, Clifford         0.5   Review comments to response to DCHS
22                                                       objection to sale.
        6      12/12/2018 Ganti, Narendra          0.6   Review analysis of QAF proceeds by hospital
23                                                       and timing of receipt of payments.
        6      12/12/2018 Ganti, Narendra          0.4   Prepare for and participate in call with D.
24                                                       O'Donnell of Milbank to discuss QAF
25                                                       motion.
        6      12/12/2018 Wrynn, James             0.2   Conversation with Mike Flaharty regarding
26                                                       documentation provided and additional
                                                         documentation and information still needed
27                                                       and review of follow-up email.
        6      12/12/2018 Saltzman, Adam           3.7   Analyze and summarize analysis of QAF
28                                                       payment schedule.

                                              53
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 54 of 123


 1      6      12/12/2018 Saltzman, Adam           0.9   Analyze and summarize analysis of QAF
                                                         payment schedule.
 2      6      12/12/2018 Zucker, Clifford         0.2   Call bondholder advisor on bid procedures.
        6      12/13/2018 Nelson, Cynthia A        0.5   Participate in call with Debtors" advisors
 3                                                       regarding sales process and status.
 4      6      12/13/2018 Zucker, Clifford         1.6   Review and analysis of KPC redline asset
                                                         purchase agreement.
 5      6      12/13/2018 Zucker, Clifford         1.4   Review and analysis of Prime redline asset
                                                         purchase agreement.
 6      6      12/13/2018 Zucker, Clifford         0.9   Review and analysis of debtors memorandum
                                                         in support of Santa Clara sale.
 7
        6      12/14/2018 Ganti, Narendra          1.0   Review objections to Santa Clara asset sale
 8                                                       filed by California AG, Local 39, California
                                                         Nurses Association.
 9      6      12/14/2018 Flaharty, William        3.4   Review of coverage chart and policy
                                                         wordings. Analysis of claims listings.
10      6      12/14/2018 Wrynn, James             0.2   Review of emails with info regarding
                                                         Marillac and reinsurance coverage and
11                                                       program charts.
        6      12/14/2018 Saltzman, Adam           2.8   Review and analyze credit metrics for
12                                                       potential stalking horse bidders.
        6      12/17/2018 Ganti, Narendra          0.8   Review California Nurses Association, Local
13
                                                         39, and AG objections to Santa Clara Sale.
14      6      12/17/2018 Ganti, Narendra          0.5   Call with J. Moloney of Cain Brothers to
                                                         discuss sale process.
15      6      12/17/2018 Saltzman, Adam           1.2   Compile listing of questions for BRG re
                                                         executory contracts.
16      6      12/17/2018 Zucker, Clifford         0.3   Call with Cain to discuss sale updates.
        6      12/18/2018 Ganti, Narendra          0.4   Call and emails exchange with J. Behrens of
17
                                                         Milbank re: executory contracts.
18      6      12/18/2018 Ganti, Narendra          0.9   Review cure costs for contracts to be assumed
                                                         by Santa Clara County.
19      6      12/18/2018 Ganti, Narendra          0.5   Email exchanges with J. Vixini of BRG re:
                                                         executory contracts and cure costs for
20
                                                         assumed contracts.
21      6      12/18/2018 Flaharty, William        2.1   Analysis of loss runs and review of
                                                         corresponding policy considerations and
22                                                       limitations to novation or assignment of
                                                         coverages.
23      6      12/18/2018 Wrynn, James             0.2   Preparation for Conference call with Mike
                                                         Flaharty and Lauren Cavanaugh.
24      6      12/18/2018 Wrynn, James             0.6   Participation on Conference Call with Mike
                                                         Flaharty and Lauren Cavanaugh to discuss
25                                                       issues to be addressed and formulation of
                                                         preliminary strategy.
26
        6      12/18/2018 Wrynn, James             0.2   Review of Marillac Deductible Liability
27                                                       Protection Policy regarding
                                                         Sales/Dissolutions/Cessation of Business
28                                                       provision and email from M. Flaharty
                                                         regarding this provision.
                                              54
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 55 of 123


 1      6      12/18/2018 Saltzman, Adam           2.4   Analyze and calculate consolidated cure costs
                                                         for SLRH (original notice and supplemental
 2                                                       notice).
        6      12/18/2018 Saltzman, Adam           1.3   Review and summarize valuation
 3                                                       considerations.
        6      12/18/2018 Saltzman, Adam           3.6   Analyze and calculate consolidated cure costs
 4                                                       for OCH (original notice and supplemental
                                                         notice).
 5      6      12/18/2018 Saltzman, Adam           0.8   Review and discuss response re executory
                                                         contracts and analyze next steps.
 6
        6      12/18/2018 Zucker, Clifford         0.4   Review and analysis of UMB objections to
 7                                                       sale.
        6      12/18/2018 Zucker, Clifford         0.5   Review and analysis of Premier objections to
 8                                                       sale.
        6      12/18/2018 Zucker, Clifford         0.4   Review and analysis of US Banks objections
 9                                                       to sale.
        6      12/18/2018 Zucker, Clifford         0.5   Review and analysis of CA DHCS objections
10                                                       to sale.
        6      12/18/2018 Zucker, Clifford         0.4   Review and analysis of MOB entities
11                                                       objections to sale.
        6      12/18/2018 Zucker, Clifford         0.5   Review and analysis of CNA objections to
12
                                                         sale.
13      6      12/18/2018 Zucker, Clifford         0.5   Review and analysis of CA AG objections to
                                                         sale.
14      6      12/18/2018 Zucker, Clifford         0.8   Review and analysis of executory contracts
                                                         for Santa Clara sale.
15      6      12/18/2018 Zucker, Clifford         0.4   Review and analysis of Local 39 objections to
                                                         sale.
16      6      12/18/2018 Cavanaugh, Lauren        0.6   Document review and internal discussion
                                                         regarding insurance captive.
17      6      12/19/2018 Ganti, Narendra          0.8   Review tentative ruling on Santa Clara sale
                                                         motion.
18      6      12/19/2018 Flaharty, William        2.4   Review of data-link documents related to
                                                         Marillac fronting agreements and
19                                                       Professional Liability change in control
                                                         events.
20      6      12/19/2018 Saltzman, Adam           0.4   Review tentative court ruling re executory
                                                         contracts.
21      6      12/19/2018 Saltzman, Adam           0.8   Review executory contracts listing.
22      6      12/19/2018 Saltzman, Adam           0.4   Draft and send email to Milbank re executory
                                                         contracts.
23      6      12/19/2018 Saltzman, Adam           0.2   Discussion with BRG re executory contracts
                                                         listing.
24      6      12/19/2018 Saltzman, Adam           1.1   Draft and send email to FTI team
                                                         summarizing court hearing re sale and news
25                                                       re the same.
        6      12/19/2018 Zucker, Clifford         1.3   Review and analysis of amended contracts for
26                                                       Santa Clara assumption.

27      6      12/20/2018 Flaharty, William        1.8   Team call regarding wind-down options for
                                                         Marillac insurance. Assign tasks for various
28                                                       wind-down scenario models.

                                              55
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                           Main Document    Page 56 of 123


 1      6       12/20/2018 Cavanaugh, Lauren          0.3   Internal discussion regarding document
                                                            review related to insurance captive.
 2      6       12/20/2018 Zucker, Clifford           0.4   Call with Cain Brothers to discuss sale
 3                                                          process.
        6       12/20/2018 Zucker, Clifford           0.2   Call with counsel on sale issues and bid
 4                                                          procedures.
        6       12/20/2018 Smolko, Aleksey            1.6   Marillac - review project background with
 5                                                          insurance team; begin review of relevant
                                                            documents.
 6      6       12/21/2018 Ganti, Narendra            0.8   Review Judge Robles decision on Santa Clara
                                                            and AG Objections.
 7      6       12/21/2018 Star, Samuel               0.2   Review and comment on Judge ruling re: AG
                                                            objection to Santa Clara sale.
 8      6       12/24/2018 Zucker, Clifford           0.6   Review and analysis of court order
                                                            authorizing Santa Clara sale.
 9
        6       12/24/2018 Zucker, Clifford           0.5   Review and analysis of Attorney General
10                                                          response to courts findings.
        6       12/26/2018 Star, Samuel               0.1   Review status of bidding procedure for St.
11                                                          Francis, St. Vincent and Seton facilities.
        6       12/27/2018 Zucker, Clifford           0.5   Call with company on sale and operational
12                                                          update.
        6       12/27/2018 Zucker, Clifford           1.4   Review and analysis of Marillac operating
13                                                          agreements.
        6       12/27/2018 Zucker, Clifford           0.6   Review and analysis of value lines reporting
14                                                          and response.
        6       12/28/2018 Nelson, Cynthia A          0.8   Participate in discussion with Debtor's and
15
                                                            Senior Lender's professionals along with
16                                                          UCC counsel to discuss bid procedures for
                                                            asset sales.
17      6       12/28/2018 Star, Samuel               0.2   Draft email for Milbank re: comments on
                                                            draft bidding procedures.
18      6       12/28/2018 Star, Samuel               0.8   Call with Dentons, Milbank, BRG, HL and
                                                            Mintz re: draft bidding procedures for St.
19                                                          Francis, St. Vincent and Seton.
        6       12/28/2018 Star, Samuel               0.7   Review draft bidding procedures for St.
20                                                          Francis, St. Vincent and Seton in preparation
                                                            for call with Debtors and bondholders.
21      6       12/28/2018 Zucker, Clifford           0.7   Review and analysis of draft bid procedure
                                                            revisions.
22      6       12/28/2018 Zucker, Clifford           0.8   Call with company and bondholders on sale
                                                            procedures.
23
      6 Total                                       395.9
24       8      11/27/2018 Ganti, Narendra            0.7   Review acute care hospital transactions and
                                                            comparables to Verity.
25      8       11/27/2018 Saltzman, Adam             1.6   Review and evaluate valuation metrics related
                                                            to acute care hospital transaction comps.
26      8       11/28/2018 Saltzman, Adam             0.6   Examine hospital operating metrics for use in
                                                            preliminary valuation.
27
        8       11/28/2018 Saltzman, Adam             0.3   Review and discuss hospital valuation
28                                                          metrics.

                                               56
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                          Main Document    Page 57 of 123


 1      8      11/29/2018 Mathes, Andrew         2.1   Sourced distressed transactions for non-profit
                                                       hospitals from Irving Levin to identify
 2                                                     comparable transactions and identify a
                                                       revenue multiple under the Guideline
 3                                                     Transaction Method of the Market Approach.
        8      11/30/2018 Mathes, Andrew         2.4   Sourced distressed transactions for non-profit
 4                                                     hospitals from DealStats to identify
                                                       comparable transactions and identify a
 5                                                     revenue multiple under the Guideline
                                                       Transaction Method of the Market Approach.
 6
        8       12/3/2018 Ganti, Narendra        1.0   Review valuation and transaction multiples
 7                                                     for acute care hospitals.
        8       12/3/2018 Bosma, Lee             1.8   Analyzed Verity Health valuation - Market
 8                                                     Approach Valuation, including Guideline
                                                       Transaction Method.
 9      8       12/3/2018 Mathes, Andrew         3.4   Analyzed Capital IQ transactions to identify
                                                       comparable transactions and identify a
10                                                     revenue multiple under the Guideline
                                                       Transaction Method of the Market Approach.
11                                                     Also identified going concern transactions
                                                       and SNF transactions from previously
12                                                     identified sources.
        8       12/3/2018 Saltzman, Adam         1.9   Review guideline transaction analysis in
13                                                     connection with valuation assessment.
14      8       12/4/2018 Ganti, Narendra        0.5   Participate in call with L. Bosma, A.
                                                       Saltzman, and A. Mathes to discuss valuation
15                                                     of LA assets.
        8       12/4/2018 Bosma, Lee             0.5   Verity Health - Internal Discussions re:
16                                                     Market Approach Multiples and Sources.
        8       12/4/2018 Bosma, Lee             1.0   Verity Health - Refinement of the Market
17                                                     Approach, specifically refinement of the
                                                       Guideline Transaction Method.
18
        8       12/4/2018 Mathes, Andrew         2.8   Call with A. Saltzman, N. Ganti, and L.
19                                                     Bosma. To discuss market approach.
                                                       Transcription of balance sheets and
20                                                     preparation for asset adjustments of three
                                                       negative EBITDA facilities.
21      8       12/4/2018 Saltzman, Adam         1.2   Review guideline transaction analysis in
                                                       connection with valuation assessment.
22      8       12/5/2018 Ganti, Narendra        0.5   Review emails related to valuation issues
                                                       around LA hospitals and Seton.
23
        8       12/5/2018 Bosma, Lee             0.5   Verity Health - Discussion with Adam
24                                                     Saltzman re: valuation multiples.
        8       12/5/2018 Bosma, Lee             2.0   Verity Health - Cost Approach, specifically
25                                                     the Adjusted Net Asset Value Method -
                                                       Refinement of the Market Approach and
26                                                     Internal Discussions.
27

28

                                            57
 Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                           Main Document    Page 58 of 123


 1      8        12/5/2018 Mathes, Andrew           1.2   Identified Capital IQ transactions to
                                                          determine comparable transactions and
 2                                                        identify a revenue multiple under the
                                                          Guideline Transaction Method of the Market
 3                                                        Approach. Also identified going concern
                                                          transactions and SNF transactions from
 4                                                        previously identified sources.
        8        12/5/2018 Mathes, Andrew           0.9   Call with A. Saltzman, L. Bosma, and N.
 5                                                        Ganti to discuss methodology for market
                                                          assessment. Researched bed counts and
 6
                                                          calculated bed count multiples for all selected
 7                                                        transactions.
        8        12/5/2018 Saltzman, Adam           1.1   Review guideline transaction analysis in
 8                                                        connection with valuation assessment.
        8        12/5/2018 Saltzman, Adam           1.4   Review and analyze property valuation
 9                                                        materials.
        8        12/6/2018 Yozzo, John              1.2   Run screens in Capital IQ to identify M&A
10                                                        transactions in the NFP Hospital and Nursing
                                                          Home sectors since 2013. Format output and
11                                                        send to Andrew Mathes. Obtain sell-side
                                                          research reports with relevant valuation
12
                                                          metrics for such facilities and operators.
13      8        12/6/2018 Bosma, Lee               0.5   Verity Health - Internal Discussions with
                                                          Andrew Mathes re: Cost Approach and
14                                                        Market Approach Reconciliation.
        8        12/7/2018 Ganti, Narendra          0.5   Participate in call with L. Bosma, A. Mathes
15                                                        and A. Saltzman of FTI to discuss valuation
                                                          of LA hospitals.
16      8        12/7/2018 Ganti, Narendra          0.5   Review updated valuation analysis for
                                                          transactions and multiples.
17      8        12/7/2018 Mathes, Andrew           1.9   Discussion with Adam Saltzman and
                                                          Narendra Ganti. Updated valuation model, of
18                                                        the model. Discounts applied, footnotes
                                                          updated, cost approach removed.
19      8        12/7/2018 Saltzman, Adam           0.4   Call with FTI valuation team to discuss
                                                          valuation metrics.
20      8       12/11/2018 Bosma, Lee               1.0   Update Market Approach based on CA AG
                                                          Conditions - Removal of Cost Approach from
21                                                        our Valuation Assessment.
22    8 Total                                      35.4
         9       9/16/2018 Zucker, Clifford         0.8   Evaluate employee wage and benefits motion.
23       9       9/19/2018 Chang, Chi San           2.2   Review employee wage motion and interim
                                                          order to list out potential concerns for the
24                                                        UCC.
        9        9/20/2018 Ganti, Narendra          1.1   Review objections filed to wage and motion
25                                                        pleadings.
        9        9/26/2018 Zucker, Clifford         0.4   Review comments of UCC response to
26
                                                          employee wage motion.
27      9        9/28/2018 Zucker, Clifford         0.3   Participate in call with Debtors' Counsel on
                                                          wage motion.
28      9        10/1/2018 Zucker, Clifford         0.5   Review and evaluate pre-petition employee
                                                          bonus program.
                                              58
 Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                             Main Document    Page 59 of 123


 1      9       10/1/2018 Zucker, Clifford           0.4   Review and evaluate proposed revisions by
                                                           Debtors to language on wage motion.
 2      9       10/2/2018 Zucker, Clifford           0.4   Review and evaluate objections to pre-
 3                                                         petition wage motion.
        9       10/8/2018 Ganti, Narendra            0.5   Review VHS Board of Directors
 4                                                         compensation program.
        9      10/10/2018 Ganti, Narendra            1.4   Review and analyze compensation of board
 5                                                         members for not for profits.
        9      10/10/2018 Star, Samuel               0.3   Discussions with Milbank re: DIP budget
 6                                                         professional fee estimates and proposed board
                                                           members compensation.
 7      9      10/11/2018 Zucker, Clifford           0.8   Review and evaluate Local 30 CBA union
                                                           contracts.
 8      9      10/15/2018 Ganti, Narendra            0.5   Review Board of Director compensation for
                                                           certain for profit health care companies.
 9
        9      10/17/2018 Star, Samuel               0.5   Call with team (C.Nelson and N.Ganti) re:
10                                                         revised work plan and timeline for
                                                           deliverables, including SOFA/SOAL, revised
11                                                         budget and investigations.
        9      10/19/2018 Ganti, Narendra            1.1   Review proposed KEIP/KERP plan for
12                                                         Debtors management.
        9      10/19/2018 Ganti, Narendra            0.6   Prepare analysis of bonus and severance paid
13                                                         to insiders 12 months prior to bankruptcy.
14      9      10/19/2018 Ganti, Narendra            0.9   Review UCC objection to KERP/KEIP for
                                                           Orexigen Therapeutics and compare to Verity
15                                                         KERPKEIP.
        9      10/19/2018 Star, Samuel               0.3   Review overview of proposed KEIP/KERP.
16      9      10/19/2018 Saltzman, Adam             1.9   Review the Key Employee Incentive
                                                           Program/Key Employee Retention Program
17                                                         ("KEIP/KERP") provided by the Debtors.
        9      10/22/2018 Ganti, Narendra            0.5   Call with Dentons, BRG, and Milbank to
18                                                         discuss KERP/KEIP plan.
        9      10/22/2018 Saltzman, Adam             1.6   Review KEIP/KERP comp data to evaluate
19
                                                           Debtor's plan.
20      9      10/22/2018 Saltzman, Adam             0.5   Call with Debtor's counsel to discuss details
                                                           of KEIP/KERP.
21      9      10/22/2018    Saltzman, Adam          3.1   Prepare summary of KEIP/KERP plan.
        9      10/22/2018    Zucker, Clifford        0.6   Review and evaluate of KERP plan.
22      9      10/22/2018    Zucker, Clifford        0.7   Review and evaluate of KEIP plan.
        9      10/22/2018    Zucker, Clifford        0.5   Call with debtor on KERP/KEIP plans.
23
        9      10/23/2018    Ganti, Narendra         0.8   Call with BRG, Dentons, and Milbank to
24                                                         discuss KERP/KEIP plans.
        9      10/23/2018 Saltzman, Adam             1.9   Draft KEIP/KERP testing workplan.
25      9      10/23/2018 Kim, Ye Darm               0.7   Review KEIP and KERP documents provided
                                                           by Debtors.
26      9      10/23/2018 Zucker, Clifford           0.8   Call with debtor on proposed KERP/KEIP
                                                           plans.
27      9      10/23/2018 Zucker, Clifford           0.5   Review and evaluate revision to retention
                                                           plans by lender.
28

                                                59
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 60 of 123


 1      9      10/23/2018 Zucker, Clifford         0.7   Revue and evaluate debtor comparables on
                                                         retention plans.
 2      9      10/23/2018 Zucker, Clifford         0.8   Review and evaluate retention plan support
                                                         schedules on participants and roles.
 3
        9      10/24/2018 Saltzman, Adam           3.6   Review KEIP/KERP comp data to evaluate
 4                                                       Debtor's plan.
        9      10/24/2018 Saltzman, Adam           1.1   Review Debtor's KEIP/KERP motion.
 5      9      10/24/2018 Kim, Ye Darm             1.4   Cross reference data on Debtors' KEIP KERP
                                                         Comparables with internal database.
 6      9      10/24/2018 Kim, Ye Darm             1.5   Prepare excel template of key metrics for
                                                         KEIP KERP plan analysis.
 7
        9      10/24/2018 Kim, Ye Darm             4.3   Compile additional KEIP and KERP
 8                                                       comparables for analysis.
        9      10/24/2018 Zucker, Clifford         0.4   Revise work plan KERP/KEIP review.
 9      9      10/25/2018 Ganti, Narendra          1.1   Review and analyze KERP/KEIP to
                                                         comparable bankruptcies.
10      9      10/25/2018 Saltzman, Adam           2.8   Review and edit KEIP/KERP presentation for
                                                         UCC update.
11      9      10/25/2018 Saltzman, Adam           3.4   Review benchmark comps and assess
                                                         KEIP/KERP characteristics.
12      9      10/25/2018 Kim, Ye Darm             2.4   Create KEIP KERP summary and analysis
                                                         slides for UCC Update.
13      9      10/25/2018 Kim, Ye Darm             4.2   Conduct analysis of KEIP KERP plan with
                                                         additional comparables from FTI database.
14
        9      10/25/2018 Zucker, Clifford         1.2   Review and evaluation of retention plan
15                                                       comparables and sensitivity.
        9      10/26/2018 Ganti, Narendra          0.5   Call with Milbank to discuss changes to
16                                                       KERP/KEIP plans proposed by Debtors.
        9      10/26/2018 Ganti, Narendra          1.3   Review analysis of KERP/KEIP comparable
17
                                                         data provided by Debtors and FTI
18                                                       Comparable set to determine if Debtors plans
                                                         are market.
19      9      10/26/2018 Ganti, Narendra          0.8   Review Debtors per-petition management
                                                         incentive plan and compare to KERP/KEIP.
20      9      10/26/2018 Saltzman, Adam           0.3   Review KERP agreement for termination
                                                         provisions.
21      9      10/26/2018 Saltzman, Adam           0.3   Draft and send email to Milbank with draft
                                                         KEIP/KERP presentation.
22      9      10/26/2018 Kim, Ye Darm             1.8   Revise KERP data to match format with data
                                                         provided by Debtors.
23
        9      10/26/2018 Zucker, Clifford         0.6   Review comments to petition to UCC on
24                                                       retention plan.
        9      10/26/2018 Saltzman, Adam           3.8   Review and revise KEIP/KERP presentation
25                                                       for UCC update.
        9      10/27/2018 Saltzman, Adam           1.8   Prepare KEIP/KERP severance and MIP
26                                                       analysis.
        9      10/28/2018 Nelson, Cynthia A        0.5   Confer with FTI colleagues regarding UCC
27                                                       call, KEIP/KERP analysis and status on other
                                                         case issues.
28

                                              60
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                    Desc
                            Main Document    Page 61 of 123


 1       9       10/28/2018 Zucker, Clifford           0.4   Review and evaluation of counsel comments
                                                             on retention plans.
 2       9       10/28/2018 Zucker, Clifford           0.3   Call with counsel on KERP analysis.
         9       10/29/2018 Zucker, Clifford           0.4   Call with BRG to discuss retention plans.
 3
         9       10/30/2018 Ganti, Narendra            0.7   Call with B. Ilhardt of Houlihan Lokey to
 4                                                           discuss KERP/KEIP.
         9       11/28/2018 Zucker, Clifford           0.4   Review and analysis of final KEIP/KERP
 5                                                           motion.
      9 Total                                         69.9
 6      10       12/17/2018 Joffe, Steven              2.1   Review of debt documents related to 2005
                                                             Bonds.
 7      10       12/17/2018 Zucker, Clifford           0.5   Meet with tax team on tax exempt bond
                                                             penalties (2005 Bonds).
 8      10       12/19/2018 Ganti, Narendra            1.1   Review documentation related to 2005 bonds
                                                             tax remediation issues.
 9
        10       12/20/2018 Ganti, Narendra            0.5   Call with D. Steinberg, S. Joffe of FTI to
10                                                           discuss 2005 bonds tax remediation.
        10       12/20/2018 Joffe, Steven              1.1   Conference calls with FTI team regarding tax
11                                                           treatment of bond defaults.

12      10       12/20/2018 Joffe, Steven              3.6   Review of VDR bonds and documents in
                                                             anticipation of conference call regarding tax
13                                                           exempt interest.
        10       12/20/2018 Zucker, Clifford           0.6   Call with tax team on potential sale liabilities.
14      10       12/26/2018 Joffe, Steven              4.1   Review of 2005 funding documents; tax
                                                             agreement.
15      10       12/26/2018 Kim, Ye Darm               2.3   Identify tax certificate and agreement
                                                             documents for Series 2005 bonds in Debtors'
16                                                           database.
        10       12/27/2018 Joffe, Steven              1.8   Review of 2015,2017 note documents.
17
        10       12/27/2018 Saltzman, Adam             0.6   Review 2005 Bonds Tax Certificate
18                                                           Agreement.
      10 Total                                        18.3
19       11       10/2/2018 Gotthardt, Gregory         0.3   Read tentative rulings on DIP, Cash
                                                             management and Wage motions prior to
20                                                           hearing.
        11        10/2/2018 Zucker, Clifford           0.4   Call with counsel on preliminary court
21                                                           rulings with respect to DIP, Cash
                                                             management and wage motions.
22      11        10/2/2018 Zucker, Clifford           0.6   Revue and evaluation of tentative rulings by
                                                             the court.
23      11        10/3/2018 Nelson, Cynthia A          1.6   Prepare for court hearing on DIP and other
24                                                           first day motions by meeting with UCC
                                                             counsel, UCC co-chair, and by discussing
25                                                           status with lenders and debtors'
                                                             representatives and professionals prior to and
26                                                           after hearing.
        11        10/3/2018 Nelson, Cynthia A          2.2   Attend court hearing on DIP and other first
27                                                           day motions.

28

                                                 61
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                            Main Document    Page 62 of 123


 1      11        10/3/2018 Zucker, Clifford          0.8   Review final orders for DIP motions, cash
                                                            management and wage motions prior to court
 2                                                          hearing.
        11        10/3/2018 Zucker, Clifford          2.8   Attend hearings on financing, cash
 3                                                          management, employee, etc.
        11        10/3/2018 Zucker, Clifford          1.5   Meet with Dentons and Milbank to discuss
 4                                                          motions and changes prior to court hearing.
 5      11       10/24/2018 Nelson, Cynthia A         1.8   Attend and be prepared to testify at hearing
                                                            on bid procedures for sale to Santa Clara
 6                                                          County.
      11 Total                                       12.0
 7       12      10/12/2018 Star, Samuel              0.5   Call with N. Ganti and A. Saltzman re: follow
                                                            up calls to buyer candidates. prepetition
 8                                                          transaction investigations and review of
                                                            SOFA/SOAL's.
 9
        12       10/15/2018 Chang, Chi San            0.8   Prepare analysis on UCC members' trade
10                                                          claims from SOAL for UCC presentation.
        12       10/15/2018 Chang, Chi San            0.2   Review VHS SOFA and SOAL filing for
11                                                          UCC analysis.
        12       10/16/2018 Ganti, Narendra           1.5   Review and analyze SOFA and SOAL for
12                                                          VHS.
        12       10/16/2018 Chang, Chi San            0.6   Prepare SOAL analysis from VHS filing for
13                                                          UCC presentation.
        12       10/16/2018 Chang, Chi San            0.9   Prepare SOFA analysis from VHS filing.
14
        12       10/16/2018 Chang, Chi San            0.2   Research and prepare SOFA and SOAL data
15                                                          support for analysis.
        12       10/16/2018 Chang, Chi San            2.1   Prepare SOFA analysis and summary slide
16                                                          for UCC presentation.
        12       10/16/2018 Chang, Chi San            0.2   Prepare analysis on preference exposure from
17                                                          UCC members from VHS filing.
        12       10/16/2018 Saltzman, Adam            0.6   Review and analyze SOFAs and SOALs for
18                                                          presentation to UCC.
        12       10/16/2018 Zucker, Clifford          1.3   Review and evaluate schedule of assets and
19
                                                            liabilities for Verity Debtors.
20      12       10/16/2018 Zucker, Clifford          1.2   Review and evaluate statement of financial
                                                            affairs for Verity Debtors.
21      12       10/17/2018 Ganti, Narendra           1.3   Review SOFA and SOAL of VHS debtors,
                                                            including St. Francis, St. Vincent, Seton,
22
                                                            O'Connor and St. Louise.
23      12       10/17/2018 Chang, Chi San            0.4   Prepare analysis of all supporting schedules
                                                            for SOFA and SOAL analysis.
24      12       10/17/2018 Chang, Chi San            0.4   Review approach to analysis of SOFA and
                                                            SOAL with N. Ganti.
25      12       10/17/2018 Chang, Chi San            0.5   Review SOFA and SOAL UCC presentation
                                                            in preparation to update for all entities'
26                                                          filings.
        12       10/17/2018 Chang, Chi San            0.8   Revise SOAL Assets Overview slide with
27                                                          supporting documentation.
        12       10/17/2018 Chang, Chi San            0.4   Review and organize all entities' SOFA and
28
                                                            SOAL from KCC claims agent.
                                                62
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                            Main Document    Page 63 of 123


 1      12       10/17/2018 Chang, Chi San           0.7   Analyze all supporting schedules for SOALs
                                                           analysis.
 2      12       10/17/2018 Chang, Chi San           1.1   Revise SOFA analysis and supporting
                                                           schedules.
 3      12       10/17/2018 Chang, Chi San           1.7   Create UCC members' trade claims chart and
                                                           analyze Assets/Liabilities for all Debtors.
 4
        12       10/18/2018 Chang, Chi San           1.3   Prepare SOFA and SOAL presentation slides
 5                                                         (incl. Summary) for UCC meeting.
        12       10/18/2018 Chang, Chi San           0.2   Review the SOFA/SOAL filing for all the
 6                                                         Debtor entities.
        12       10/18/2018 Chang, Chi San           0.7   Revise SOFA and SOAL presentation slides
 7                                                         to adjust for Inter-company liabilities.
 8      12       10/18/2018 Chang, Chi San           0.8   Prepare SOFA and SOAL presentation slides
                                                           for UCC meeting.
 9      12       10/18/2018 Saltzman, Adam           0.6   Review and examine SOFAs and SOALs for
                                                           UCC update presentation.
10      12       10/19/2018 Chang, Chi San           2.7   Review filings vs. excel support SOAL and
                                                           SOFA, and add SOAL assets and liabilities to
11
                                                           analysis as needed.
12      12       10/19/2018 Chang, Chi San           1.6   Update SOAL deck based on all filings for
                                                           UCC meeting.
13      12       10/22/2018 Chang, Chi San           0.7   Create bonus payments SOFA slide for UCC
                                                           presentation.
14      12       10/23/2018 Chang, Chi San           0.2   Discuss with A. Saltzman on SOFA/SOAL
                                                           analysis.
15      12       10/30/2018 Ganti, Narendra          1.0   Review analysis of claims scheduled by
                                                           Debtors for PBGC and RHPE and controlled
16                                                         groups identified by Debtors.
        12       10/30/2018 Chang, Chi San           0.1   Search for PBGC claims on KCC for
17                                                         unsecured claims analysis.
        12       10/30/2018 Chang, Chi San           0.1   Review and confirm APA's mechanics lien
18                                                         claims for UCC discussion.
19      12       10/30/2018 Chang, Chi San           0.3   Prepare PBGC unsecured claims analysis for
                                                           UCC discussion.
20      12       10/30/2018 Chang, Chi San           0.9   Prepare PBGC and RPHE unsecured claims
                                                           analysis and compare claims amount to
21                                                         objections.
      12 Total                                      28.6
22       13       9/14/2018 Zucker, Clifford         1.3   Review and analyze first day affidavits
23       13       9/14/2018 Zucker, Clifford         1.4   Perform analysis of the cash management
                                                           motion.
24      13        9/17/2018 Saltzman, Adam           1.7   Review and analyze Verity first day motion
                                                           and cash management motion.
25      13        9/19/2018 Chang, Chi San           0.2   Review DIP term on non-debtor transfer for
                                                           Cash Management Motion analysis.
26
        13        9/19/2018 Chang, Chi San           2.6   Review cash management motion and interim
27                                                         order to list out potential concerns for the
                                                           UCC.
28      13        9/19/2018 Ganti, Narendra          0.9   Call with BRG to discuss St. Vincent IPA
                                                           motion.
                                               63
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 64 of 123


 1      13      9/19/2018 Ganti, Narendra         1.6   Review and analyze cash management
                                                        motion, wage motion, and critical vendor
 2                                                      motion.
        13      9/19/2018 Ganti, Narendra         2.0   Review and analyze ST. Vincent IPA
 3                                                      motion/reject and shorten time.
        13      9/19/2018 Saltzman, Adam          2.6   Review St. Vincent IPA motions and
 4                                                      agreements re Risk Sharing.
        13      9/19/2018 Saltzman, Adam          1.0   Call with BRG to discuss St. Vincent IPA
 5                                                      motion to assume/reject contract.
 6      13      9/20/2018 Benton, Jeffrey         0.3   Participate in call with FTI team on
                                                        Committee's objections to various first day
 7                                                      motions
        13      9/20/2018 Chang, Chi San          0.3   Review Marillac Old Republic Letter of
 8                                                      Credit
        13      9/20/2018 Kim, Ye Darm            1.4   Prepare summary of objections to Debtor's
 9                                                      Motion for Prepetition wages, Postpetition
                                                        financing, and cash collateral filed
10      13      9/20/2018 Kim, Ye Darm            0.9   Analyze Debtor's prepetition wage, critical
                                                        vendor, cash management motion for
11                                                      potential objections to be filed
        13      9/20/2018 Saltzman, Adam          0.3   Review summary of objections to Debtor's
12
                                                        Motion for prepetition wages, postpetition
13                                                      financing, and cash collateral.
        13      9/20/2018 Saltzman, Adam          1.1   Analyze St. Vincent IPA motion in
14                                                      conjunction with review of notes from call
                                                        with BRG.
15      13      9/20/2018 Star, Samuel            0.9   Draft email to Milbank re: comments on
                                                        critical vendor, cash management, wages and
16                                                      St Vincent Physicians IPA assumption
                                                        motions.
17      13      9/20/2018 Zucker, Clifford        1.5   Call Counsel on pending matter and
                                                        objections.
18      13      9/20/2018 Zucker, Clifford        0.4   Review Debtors' objection to St. Vincent IPA
                                                        motion.
19      13      9/20/2018 Zucker, Clifford        0.5   Analyze St. Vincent IPA motion to reject.
        13      9/20/2018 Zucker, Clifford        0.7   Review Old Republic complaint for
20
                                                        injunction of draw on letter of credit.
21      13      9/21/2018 Chang, Chi San          0.2   Review and update info request for motions
                                                        analysis.
22      13      9/21/2018 Ganti, Narendra         1.0   Review and analyze Hunt Spine Institute
                                                        rejection motion.
23      13      9/21/2018 Star, Samuel            0.4   Review and provide comments to team on
                                                        Milbank summary of issues on critical vendor
24                                                      cash management and wages motion.
        13      9/21/2018 Star, Samuel            0.2   Review summary of Hunt Spine contract
25                                                      rejection impact and pose follow up
                                                        questions.
26
        13      9/24/2018 Ganti, Narendra         0.6   Review issues list with wage, critical vendor,
27                                                      and cash management motions.
        13      9/24/2018 Zucker, Clifford        0.9   Call debtor and Counsels on pending motion.
28

                                             64
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 65 of 123


 1      13      9/24/2018 Zucker, Clifford        0.4   Review and analysis of motion to reject Hunt
                                                        Spine agreement.
 2      13      9/24/2018 Zucker, Clifford        0.4   Review and analysis of Counsel issues on
                                                        pending matters.
 3      13      9/24/2018 Zucker, Clifford        0.5   Review and analysis of motion to reject
                                                        Integrity contract.
 4      13      9/25/2018 Chang, Chi San          0.8   Participate in FTI team meeting to review
                                                        responses to first day motions.
 5
        13      9/25/2018 Chang, Chi San          2.8   Review and prepare responses to questions
 6                                                      for the UCC presentation.
        13      9/25/2018 Kim, Ye Darm            1.1   Create summaries of dockets re: objections
 7                                                      and motions filed against first day motions.
        13      9/26/2018 Zucker, Clifford        0.5   Review comments to UCC response to cash
 8                                                      management motion.
        13      9/26/2018 Chang, Chi San          0.9   Review numbers in the proposed responses to
 9
                                                        debtors' first day motions (e.g. Wage and
10                                                      Cash Management).
        13      9/27/2018 Saltzman, Adam          0.4   Meeting with BRG to walk through proposed
11                                                      responses on the debtors' first day motions.
        13      9/27/2018 Chang, Chi San          0.3   Prepare list of questions and next steps for
12                                                      Committee objections to first day motions.
13      13      9/28/2018 Ganti, Narendra         0.9   Review Stanford Health motion to assume.
        13      9/28/2018 Zucker, Clifford        0.4   Call Counsel on pending motions re: DIP,
14                                                      cash management, and critical vendor
        13      10/1/2018 Ganti, Narendra         0.8   Review wage, cash management, and critical
15
                                                        vendor final orders filed with the Court.
16      13      10/1/2018 Chang, Chi San          0.8   Review and analyze proposed responses to
                                                        first day motions.
17      13      10/1/2018 Kim, Ye Darm            1.2   Create summaries of Debtor's responses to
                                                        objections filed by the UCC, UMB Bank, and
18                                                      Swinerton Builders.
        13      10/1/2018 Kim, Ye Darm            0.7   Research investment banking fee study
19                                                      comparables to compare against Cain's
                                                        proposed fee structure.
20      13      10/1/2018 Kim, Ye Darm            0.5   Create summaries of fee structures of
                                                        Debtors' professionals to compare with
21                                                      market rates.
22      13      10/1/2018 Zucker, Clifford        0.8   Review and evaluate Stanford Healthcare
                                                        motion to compel assumption of residency
23                                                      program.
        13      10/2/2018 Kim, Ye Darm            0.9   Review and analyze Investment Banking Fee
24                                                      Structure and prepare overview slide for UCC
                                                        presentation.
25      13      10/2/2018 Kim, Ye Darm            2.5   Prepare and analyze Cain Brother's Fee
                                                        Structure Sensitivity Model for various sale
26                                                      scenarios.
        13      10/2/2018 Kim, Ye Darm            0.7   Research previous investment banking fee
27                                                      studies and comparables to compare Cain's
                                                        fee structure.
28

                                             65
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 66 of 123


 1      13      10/3/2018 Ganti, Narendra          1.0   Review SOAR and All Care rejection
                                                         motions.
 2      13      10/3/2018 Kim, Ye Darm             0.6   Review and summarize Debtor's motion re:
                                                         Patient Care Ombudsman Appointment.
 3
        13      10/3/2018 Kim, Ye Darm             1.8   Prepare Investment Banking Comparable Fee
 4                                                       Structure Slide in the UCC Update deck.
        13      10/3/2018 Kim, Ye Darm             1.0   Review and analyze motions to employ
 5                                                       Investment Banks of 13 other bankruptcies to
                                                         compile fee structure comparables.
 6      13      10/3/2018 Kim, Ye Darm             1.3   Update M&A fee percentages and financing
                                                         fee percentages on the investment banking
 7                                                       fee comparables slide.
        13      10/4/2018 Ganti, Narendra          0.9   Review Cain Brothers retention application
 8                                                       and compare fee structure versus other cases.
 9      13      10/4/2018 Ganti, Narendra          1.1   Review Debtors motion to extend Collective
                                                         Bargaining agreement with Local 39.
10      13      10/4/2018 Kim, Ye Darm             0.7   Update M&A fee percentages and financing
                                                         fee percentages on the investment banking
11
                                                         fee comparables slide.
12      13      10/5/2018 Star, Samuel             0.1   Review tentative court ruling on cash
                                                         management motion.
13      13      10/8/2018 Kim, Ye Darm             0.4   Review Verity docket for new motions filed
                                                         and prepare summary.
14      13      10/8/2018 Zucker, Clifford         0.8   Call with Debtor, BRG, Dentons, and
                                                         Milbank on union issues and motions.
15      13      10/9/2018 Ganti, Narendra          0.8   Review Wahidi labor and employment class
                                                         action complaint.
16      13      10/9/2018 Ganti, Narendra          0.8   Review Debtors cost estimate of extending
                                                         Local 39 CBA for one year.
17
        13      10/9/2018 Kim, Ye Darm             0.6   Review Verity dockets filed 10/9/18 and
18                                                       create summaries of motions filed.
        13     10/10/2018 Nelson, Cynthia A        0.2   Review and respond to FTI team emails
19                                                       regarding fee structure and assumption of
                                                         CBAs.
20
        13     10/10/2018 Saltzman, Adam           2.8   Review and revise 363 breakup fee analysis.
21      13     10/10/2018 Kim, Ye Darm             1.1   Revise Breakup Fee Analysis Comparables.
        13     10/10/2018 Kim, Ye Darm             0.7   Review Verity Dockets filed 10/10/18 and
22                                                       create summaries of motions filed.

23      13     10/11/2018 Saltzman, Adam           2.8   Review break-up free parameters and compile
                                                         additional samples for breakup fee study.
24      13     10/12/2018 Kim, Ye Darm             1.3   Review Verity dockets filed 10/12/18 and
                                                         create summaries of motions filed.
25
        13     10/18/2018 Chang, Chi San           1.9   Prepare summaries of objections and replies
26                                                       to 365 Motion for Sale of Property for
                                                         meeting with Debtors.
27      13     10/22/2018 Chang, Chi San           0.1   Identify additional KEIP/KERP plans for
                                                         analysis.
28      13     10/23/2018 Zucker, Clifford         0.4   Review comments to proposal cash
                                                         management order.
                                              66
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 67 of 123


 1      13     10/31/2018 Kim, Ye Darm            0.8   Prepare summaries for notice of sale
                                                        procedures and final order for cash
 2                                                      management.
        13      11/2/2018 Kim, Ye Darm            0.2   Review Verity docket for important filings.
 3      13      11/6/2018 Ganti, Narendra         0.5   Call with BRG to discuss amounts of patient
                                                        refunds and categorize by hospital.
 4
        13      11/6/2018 Ganti, Narendra         0.5   Review draft patient deposit refund motion.
 5      13      11/6/2018 Zucker, Clifford        0.7   Review and analysis of draft patient refund
                                                        motion.
 6      13      11/9/2018 Ganti, Narendra         0.5   Call with D. Galfus of BRG to discuss patient
                                                        refund motion.
 7      13     11/12/2018 Ganti, Narendra         0.5   Call with Milbank to discuss issues related to
                                                        conduit motions and identify diligence items
 8                                                      for BRG.
        13     11/12/2018 Ganti, Narendra         0.6   Review draft Conduit motion related to
 9
                                                        Hospital Foundations.
10      13     11/12/2018 Ganti, Narendra         0.8   Review SOALs of Medical Foundations to
                                                        determine pre-petition amounts owed for
11                                                      conduit payments.
        13     11/12/2018 Ganti, Narendra         0.6   Review detailed spreadsheet of proposed
12                                                      payments to vendors for conduit motion.
        13     11/12/2018 Ganti, Narendra         0.5   Call with P. Chadwick of BRG to discuss
13                                                      conduit motion.
        13     11/12/2018 Zucker, Clifford        0.3   Call with BRG on grant payment support.
14
        13     11/12/2018 Zucker, Clifford        0.5   Review and analysis of draft conduit motion.
15      13     11/13/2018 Chang, Chi San          1.9   Create executory contract analysis for St.
                                                        Louse Hospital for UCC presentation.
16      13     11/13/2018 Chang, Chi San          0.4   Review motion on executory contracts for St.
                                                        Louise and O'Connor.
17
        13     11/13/2018 Chang, Chi San          0.3   Game plan discussion on executory contract
18                                                      analysis with A. Saltzman.
        13     11/13/2018 Chang, Chi San          0.6   Executory contract analysis discussion with
19                                                      N. Ganti. and A. Saltzman.
        13     11/13/2018 Saltzman, Adam          0.4   Review Debtor's Notice to Counterparties to
20
                                                        Executory Contracts and Unexpired Leases of
21                                                      the Debtors that May Be Assumed and
                                                        Assigned.
22      13     11/13/2018 Saltzman, Adam          0.7   Analyze executory contracts to be assumed
                                                        and assigned.
23      13     11/14/2018 Kim, Ye Darm            0.3   Review Verity Docket and create summaries
                                                        of important filings.
24      13     11/18/2018 Ganti, Narendra         0.6   Review Local 20 CBA agreement for
                                                        O'Connor.
25      13     11/19/2018 Chang, Chi San          0.2   Follow up call with BRG on St. Louise's
                                                        Schedule G.
26      13     11/19/2018 Zucker, Clifford        0.7   Review comments to revised conduit motion
                                                        and dress declaration.
27      13     11/19/2018 Zucker, Clifford        0.7   Review and analysis of O'Connor therapy
                                                        union documents.
28

                                             67
 Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                               Main Document    Page 68 of 123


 1      13       11/19/2018 Zucker, Clifford            0.4   Review and analysis of AG correspondence
                                                              on restricted funds.
 2      13       11/20/2018 Zucker, Clifford            0.8   Review and analysis of St. Louise and
                                                              O'Connor restricted fund activity.
 3
        13       11/27/2018 Kim, Ye Darm                0.4   Review objections filed to Debtors' motion
 4                                                            and create summaries.
        13       11/29/2018 Saltzman, Adam              0.2   Review Debtors' motion to extend period to
 5                                                            file plan.
        13        12/3/2018 Saltzman, Adam              0.8   Review Ordinary Course Professionals
 6                                                            declarations in connection with payment of
                                                              fees.
 7      13       12/11/2018 Zucker, Clifford            0.5   Review and analysis of adversary complaint
                                                              of Baoru Xuc.
 8      13       12/11/2018 Zucker, Clifford            1.5   Review and analysis of Ombudsman report
                                                              on findings.
 9      13       12/12/2018 Ganti, Narendra             1.5   Review first report filed by Patient Care
                                                              Ombudsman.
10      13       12/12/2018 Saltzman, Adam              1.7   Review and analyze the First Report by the
                                                              Patient Care Ombudsman.
11
        13       12/14/2018 Zucker, Clifford            0.4   Review and analysis of response to objection
12                                                            to reject professional services agreement.
        13       12/14/2018 Zucker, Clifford            0.7   Review and analysis of objections to sale
13                                                            motion and cure notice.
        13       12/17/2018 Saltzman, Adam              1.1   Review notice re executory contracts (doc.
14                                                            1087).
15    13 Total                                         92.2
         14       11/2/2018    Star, Samuel             0.4   Review schedule claims by debtor.
16       14       11/5/2018    Zucker, Clifford         0.3   Call with debtor on pension obligations.
         14       11/6/2018    Zucker, Clifford         0.4   Review and analysis of bond account activity.
17
         14       11/7/2018    Star, Samuel             0.1   Call with S. Alberts of Dentons re: pension
18                                                            plan obligors.
        14        11/7/2018 Zucker, Clifford            0.2   Call with Debtor to discuss pension liabilities.
19      14        11/9/2018 Ganti, Narendra             0.5   Call with S. Star and C. Zucker with PBGC to
                                                              discuss PBGC claims across Debtors and
20                                                            controlled group analysis.
        14        11/9/2018 Zucker, Clifford            0.5   Call with PBGC on claims and case status.
21      14       11/13/2018 Zucker, Clifford            0.7   Review and analysis of Santa Clara motion
                                                              on executory contracts and unexpired lease.
22
        14       11/14/2018 Zucker, Clifford            0.3   Call with S.Alberts of Dentons on control
23                                                            group liability.
        14       12/20/2018 Zucker, Clifford            1.2   Review and analysis of Inter-creditor
24                                                            agreement second amendment.
        14       12/24/2018 Zucker, Clifford            0.6   Review and analysis of case objections.
25
      14 Total                                          5.2
26       15       9/24/2018 Star, Samuel                0.4   Review timing of NantWorks loans and
                                                              borrowers.
27      15        9/25/2018 Chang, Chi San              1.0   Analyze Verity's inter-company transactions
                                                              to understand cash management risks and
28                                                            issues for the UCC.

                                                  68
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 69 of 123


 1      15      9/25/2018 Chang, Chi San           0.5   Participate call with Verity accounting team
                                                         to understand cash management process.
 2      15      9/25/2018 Ganti, Narendra          0.9   Review Integrity management rejection
 3                                                       motion.
        15      9/26/2018 Chang, Chi San           0.7   Review information on debtor to non-debtor
 4                                                       inter-company transactions for UCC
                                                         presentation.
 5      15      9/26/2018 Star, Samuel             0.3   Call with team re: status of due diligence on
                                                         intercompany activities, critical vendor
 6                                                       process.
        15      9/27/2018 Chang, Chi San           0.8   Create agenda for the upcoming Daly city on-
 7                                                       site meeting.
        15      9/27/2018 Chang, Chi San           1.1   Review Marillac Insurance policies to
 8                                                       analyze the reasonableness of inter-company
                                                         transactions.
 9      15      10/1/2018 Chang, Chi San           0.6   Prepare summary of meeting regarding
                                                         intercompany accounting and reporting with
10                                                       Debtors accounting team in Daly City.
        15      10/1/2018 Chang, Chi San           1.3   Meet with Verity's accounting team and
11                                                       counsel to further discuss cash management
                                                         and understand inter-company tracking
12
                                                         process.
13      15      10/2/2018 Star, Samuel             0.2   Review draft of changes to cash management
                                                         order re: reporting and approval protocols on
14                                                       intercompany transactions and provide
                                                         comments to Milbank.
15      15      10/3/2018 Chang, Chi San           0.4   Review inter-company MOB loan analysis
                                                         prepared by BRG.
16      15     10/15/2018 Saltzman, Adam           0.8   Examine and compile intercompany
                                                         transactions support.
17      15     10/16/2018 Benton, Jeffrey          2.2   Research and provide guidance on market
                                                         hospital management fees.
18      15     10/16/2018 Ganti, Narendra          1.1   Review Integrity Management agreement
                                                         with VHS.
19      15     10/16/2018 Ganti, Narendra          1.2   Review Nant Works unsecured debt financing
                                                         documents.
20      15     10/16/2018 Ganti, Narendra          1.3   Review and analyze MOB financing
                                                         documents.
21      15     10/16/2018 Ganti, Narendra          0.7   Review audited financial, cash flows, and
                                                         financial statement to determine management
22
                                                         fees incurred, paid, and liability.
23      15     10/17/2018 Ganti, Narendra          0.5   Call with S. Star and C. Nelson to discuss
                                                         potential avoidance actions.
24      15     10/17/2018 Ganti, Narendra          1.4   Prepare and analyze summary of insider
                                                         transactions and payment paid to integrity.
25      15     10/18/2018 Benton, Jeffrey          0.6   Research and provide guidance on market
                                                         hospital management fees.
26      15     10/18/2018 Ganti, Narendra          0.6   Update analysis and summary on potential
                                                         avoidance actions.
27      15     10/18/2018 Nelson, Cynthia A        0.3   Review areas to address in connection with
                                                         investigation and respond to N. Ganti.
28

                                              69
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 70 of 123


 1      15     10/18/2018 Star, Samuel            0.1   Review summary of transactions involving
                                                        Blue Mountain, Integrity and Nant Works.
 2      15     10/22/2018 Benton, Jeffrey         0.7   Research and provide guidance on market
 3                                                      hospital management fees.
        15     10/23/2018 Zucker, Clifford        0.5   Call with counsel on wider investigation on
 4                                                      insider transactions and lien investigations.
        15     10/23/2018 Zucker, Clifford        0.4   Revue comments to memo on wider
 5                                                      investigation diligence.
        15     10/30/2018 Ganti, Narendra         0.5   Review email and document request drafted
 6                                                      by Milbank for investigation.
 7      15     10/30/2018 Star, Samuel            0.4   Call with NG re: analysis of intercompany
                                                        and multi-debtor claims and impact on value
 8                                                      waterfall.
        15     10/31/2018 Ganti, Narendra         0.5   Call with M. Shinderman of Milbank, R.
 9                                                      Liubicic of Milbank and C. Zucker of FTI to
                                                        discuss investigation timing and strategy.
10      15     10/31/2018 Zucker, Clifford        0.6   Call with counsel on wider investigation
                                                        work plan.
11      15      12/3/2018 Zucker, Clifford        1.0   Review and analysis of FY 14 consolidated
                                                        financial statements.
12      15      12/3/2018 Zucker, Clifford        1.2   Review and analysis of FY 15 consolidated
                                                        financial statements.
13      15      12/3/2018 Zucker, Clifford        1.0   Review and analysis of FY 13 consolidated
                                                        financial statements.
14      15      12/3/2018 Zucker, Clifford        1.4   Review and analysis of FY 16 audited
                                                        financial statements.
15
        15      12/5/2018 Zucker, Clifford        1.1   Review and analysis of board minutes for
16                                                      2016.
        15      12/5/2018 Zucker, Clifford        1.2   Review and analysis of board minutes for
17                                                      2018.
        15      12/5/2018 Zucker, Clifford        1.3   Review and analysis of board minutes for
18                                                      2017.
        15      12/5/2018 Zucker, Clifford        0.8   Review and analysis of board minutes for
19                                                      2015.
        15      12/6/2018 Zucker, Clifford        1.4   Review and analysis of Radnet purchase
20                                                      agreement.
        15      12/6/2018 Zucker, Clifford        1.2   Review and analysis of management fee
21                                                      activity.
        15     12/24/2018 Zucker, Clifford        0.5   Review and analysis of legal entities
22                                                      organizational charts.
        15     12/24/2018 Zucker, Clifford        0.8   Review and analysis of affiliated organization
23                                                      background.
        15     12/24/2018 Zucker, Clifford        0.6   Review and analysis of system management
24                                                      structure.
25      15     12/26/2018 Zucker, Clifford        0.9   Review and analysis of operating asset
                                                        purchase agreement.
26      15     12/26/2018 Zucker, Clifford        0.8   Review and analysis of real estate purchase
                                                        agreement.
27      15     12/26/2018 Zucker, Clifford        1.0   Review and analysis of management
                                                        agreement.
28      15     12/26/2018 Zucker, Clifford        1.3   Review and analysis of system restructuring
                                                        and support agreement.
                                             70
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                            Main Document    Page 71 of 123


 1      15       12/27/2018 Zucker, Clifford         0.7   Review and analysis of investigating,
                                                           correcting and reporting compliance issues.
 2      15       12/27/2018 Zucker, Clifford         0.6   Review and analysis of conflict into
 3                                                         disclosure by Board and Committee.
        15       12/27/2018 Zucker, Clifford         1.2   Review and analysis of DePaul Ventures
 4                                                         operating agreements.
        15       12/27/2018 Zucker, Clifford         0.6   Review and analysis of conflict into
 5                                                         disclosure by covered physicians.
        15       12/28/2018 Star, Samuel             0.1   Review status if investigations into per-
 6                                                         petition transactions with Nantworks
                                                           Integrity.
 7
      15 Total                                      43.3
 8       18       11/1/2018 Ganti, Narendra          0.7   Review related party transactions in the
                                                           audited financial for FY15, FY16, and FY17.
 9      18        11/1/2018 Saltzman, Adam           1.4   Review historical financial statements as part
                                                           of investigation of related party transactions.
10
        18        11/2/2018 Saltzman, Adam           2.7   Review related party disclosures and
11                                                         associated guidance in connection with
                                                           investigation of related party transactions.
12      18       11/13/2018 Zucker, Clifford         0.7   Review and analysis of support for conduit
                                                           payments from foundations.
13      18       11/20/2018 Chang, Chi San           0.3   Prepare document request tracker for
                                                           investigation data.
14
        18       11/26/2018 Zucker, Clifford         1.2   Review and analysis of Integrity management
15                                                         agreement.
        18       11/26/2018 Zucker, Clifford         0.8   Review and analysis of amendment to
16                                                         Integrity management agreement.
        18       11/26/2018 Zucker, Clifford         1.3   Review and analysis of health system
17                                                         6/30/2108 financial statement package.
18      18       11/26/2018 Zucker, Clifford         0.4   Review correspondence of counsel on
                                                           pending matter related to Integrity.
19      18       11/27/2018 Zucker, Clifford         1.1   Review and analysis of 6/30/2017 audited
                                                           financial package.
20      18       11/28/2018 Ganti, Narendra          0.7   Research relationship between NantWorks
                                                           and AllScripts and relationship to Verity.
21
        18       11/28/2018 Ganti, Narendra          0.5   Call with Milbank to discuss status of
22                                                         investigation and document request.
        18       11/28/2018 Ganti, Narendra          1.8   Review Verity Health Systems board minutes
23                                                         for 2015-2018.
        18       11/28/2018 Ganti, Narendra          0.3   Prepare email to Milbank summarizing all
24                                                         board minutes received and ones that are
                                                           missing.
25
        18       11/28/2018 Ganti, Narendra          0.8   Prepare list of all board of directors minutes
26                                                         receives to check for completeness.
        18       11/28/2018 Chang, Chi San           0.6   Participate in call with Milbank on
27                                                         investigation.

28

                                               71
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                            Main Document    Page 72 of 123


 1      18       11/28/2018 Chang, Chi San           0.8   Review investigation documents (e.g.
                                                           Integrity Agreement) to prepare for
 2                                                         discussion with counsel.
        18       11/28/2018 Chang, Chi San           2.4   Review 2013-2016 audit financials for
 3                                                         investigation analysis.
        18       11/28/2018 Chang, Chi San           0.2   Discuss next step of the investigation analysis
 4                                                         with N. Ganti.
        18       11/28/2018 Chang, Chi San           1.9   Review FY2017-2018 audit financials for
 5                                                         investigation analysis.
        18       11/28/2018 Saltzman, Adam           2.2   Review and analyze historical financial
 6
                                                           statements in connection with investigation of
 7                                                         transactions pre bankruptcy.
        18       11/28/2018 Zucker, Clifford         0.6   Call with counsel on document review and
 8                                                         production.
        18       11/29/2018 Ganti, Narendra          1.1   Review summary of board minutes and
 9                                                         prepare list of additional documentation.
        18       11/29/2018 Chang, Chi San           2.3   Review board minutes for investigation
10                                                         analysis.
        18       11/29/2018 Chang, Chi San           1.1   Research relationships between Nantworks,
11                                                         Allscripts, and Radnet.
        18       11/29/2018 Chang, Chi San           2.4   Review board minutes for investigation
12
                                                           analysis and draft summary.
13      18       11/29/2018 Saltzman, Adam           3.6   Review and analyze historical financial
                                                           statements in connection with investigation of
14                                                         transactions pre bankruptcy.
        18       11/30/2018 Ganti, Narendra          0.7   Review schedule of management fees accrued
15                                                         and paid to Integrity.
        18       11/30/2018 Chang, Chi San           0.5   Review Radnet purchase agreement for
16                                                         investigation analysis.
        18       11/30/2018 Chang, Chi San           0.4   Review management fee calculation file
17                                                         provided by the Debtors.
        18       11/30/2018 Chang, Chi San           0.4   Update investigation doc request with docs
18                                                         received and newly requested info.

19      18       11/30/2018 Chang, Chi San           1.3   Cross-check management fee calculation vs.
                                                           audit financials and 13-week model.
20      18       11/30/2018 Chang, Chi San           2.6   Draft Board minutes summary.
        18       11/30/2018 Chang, Chi San           0.8   Review board minutes for investigation
21                                                         analysis (additional missing pages).
22    18 Total                                      40.6
         19       9/16/2018 Star, Samuel             0.2   Review and comment on Milbank list of tasks
23                                                         and allocation amongst professionals.
24      19        9/16/2018 Zucker, Clifford         0.2   Prepare correspondence re: key case
                                                           deliverables and timeline.
25      19        9/17/2018 Ganti, Narendra          0.7   Call with FTI team to discuss case strategy
                                                           and prioritize tasks.
26      19        9/17/2018 Kim, Ye Darm             0.4   Update internal database of Verity dockets on
                                                           shared drive.
27      19        9/17/2018 Saltzman, Adam           0.7   Call with FTI Team to discuss case strategy
                                                           and prioritize tasks.
28      19        9/17/2018 Star, Samuel             0.8   Develop work plan.

                                               72
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 73 of 123


 1      19      9/17/2018 Star, Samuel              0.7   Review update re: workstreams and key
                                                          deliverables.
 2      19      9/17/2018 Star, Samuel              0.9   Meet with FTI team re: case background and
                                                          initial work plan.
 3      19      9/17/2018 Zucker, Clifford          0.7   Review comments to preliminary document
                                                          request.
 4      19      9/18/2018 Chang, Chi San            1.3   Review CEO and CFO declarations and
                                                          identified tasks to understand case
 5                                                        background.
        19      9/18/2018 Chang, Chi San            0.3   Participate in introduction call with FTI team
 6
                                                          to understand the Verity case background.
 7      19      9/18/2018 Chang, Chi San            0.5   Update Verity information request list to
                                                          monitor data needed for analysis.
 8      19      9/18/2018 Saltzman, Adam            0.7   Review and comment on FTI document
                                                          request list for BRG.
 9
        19      9/18/2018 Star, Samuel              0.9   Meet with FTI team re: adjusted work plan
10                                                        based on latest information received.
        19      9/19/2018 Chang, Chi San            0.5   Update Verity information request list to
11                                                        monitor data needed for analysis.

12      19      9/20/2018 Chang, Chi San            0.6   Update information request list to reflect
                                                          critical information needed for UCC meeting.
13      19      9/20/2018 Star, Samuel              0.9   Review and update the work plan.
        19      9/20/2018 Zucker, Clifford          0.3   Participate in FTI team call re: work plan.
14
        19      9/21/2018 Star, Samuel              0.2   Review draft NDA for Committee
15                                                        professionals and note issues for Milbank to
                                                          address.
16      19      9/23/2018 Star, Samuel              0.2   Review revised NDA.
        19      9/24/2018 Star, Samuel              0.3   Markup FTI NDA for submission to
17                                                        Denton's.
        19      9/25/2018 Chang, Chi San            0.3   Review data received and update Info request
18                                                        accordingly to make sure we have critical
                                                          data for UCC presentation.
19      19      9/27/2018 Star, Samuel              0.5   Call with N Ganti and C Zucker re: results of
                                                          on site due diligence and work plan.
20
        19      10/1/2018 Nelson, Cynthia A         0.5   Confer with S. Star (FTI) regarding status of
21                                                        case and approach to engagement.
        19      10/1/2018 Star, Samuel              0.5   Meet with FTI team to discuss status of open
22                                                        projects and next steps.
        19      10/2/2018 Ganti, Narendra           1.0   Prepare work plan of workstreams and
23                                                        priority areas of focus.
        19      10/2/2018 Nelson, Cynthia A         0.2   Confer with C. Zucker regarding attendance
24
                                                          at court hearing.
25      19      10/2/2018 Gotthardt, Gregory        0.1   Review email regarding FTI NDA.
        19      10/3/2018 Star, Samuel              0.2   Develop updated work plan and prioritize
26                                                        work streams.
        19      10/3/2018 Saltzman, Adam            2.1   Prepare case work plan with assignment of
27                                                        key tasks.
        19      10/4/2018 Nelson, Cynthia A         0.3   Review workplan to prepare for call with FTI
28                                                        team leaders.

                                               73
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                          Main Document    Page 74 of 123


 1      19      10/4/2018 Nelson, Cynthia A        1.2   Participate in call with S. Star, N. Ganti, C.
                                                         Zucker to discuss and prioritize work plan
 2                                                       and immediate tasks.
        19      10/4/2018 Star, Samuel             1.1   Review project list and priorities with FTI
 3                                                       team, N. Ganti, C. Nelson and C. Zucker.
 4      19      10/4/2018 Zucker, Clifford         0.5   Call with staff on work plan and deliverables.
        19      10/4/2018 Zucker, Clifford         0.4   Review comments to master work plan.
 5      19      10/4/2018 Star, Samuel             0.4   Develop work plan and prioritize tasks for
                                                         Verity.
 6      19      10/5/2018 Zucker, Clifford         0.7   Call with Counsel on pending matters,
                                                         workplan, and prioritize tasks.
 7      19      10/8/2018 Star, Samuel             0.3   Call with N.Ganti and A. Saltzman re: work
                                                         plan and prioritize tasks.
 8      19      10/9/2018 Nelson, Cynthia A        0.3   Review and respond to emails from S. Star
                                                         regarding FTI scope of work and fees.
 9
        19     10/16/2018 Nelson, Cynthia A        0.3   Review staffing on various works streams.
10      19     10/17/2018 Nelson, Cynthia A        0.8   Call with S, Star (partial) and N. Ganti (both
                                                         FTI) regarding timing, priorities and staffing
11                                                       for various work streams.
        19     10/18/2018 Chang, Chi San           0.6   Discuss case status and prioritize tasks with
12                                                       A. Saltzman and N. Ganti.
13      19     10/22/2018 Nelson, Cynthia A        0.8   Participate in FTI team call to discuss work
                                                         streams and case status.
14      19     10/22/2018 Star, Samuel             0.7   Call with team re: status of workstreams,
                                                         including buyer candidate outreach, AG
15                                                       meeting, updated DIP budget, SOFA/SOAL
                                                         review, insider transactions and KEIP/KERP.
16      19     10/22/2018 Chang, Chi San           0.6   Participate in FTI team call to recap on the
                                                         on-site meetings this week.
17
        19     10/23/2018 Chang, Chi San           0.2   Participate FTI team discussion on next steps.
18      19     10/25/2018 Nelson, Cynthia A        0.5   Confer with N. Ganti regarding case status
                                                         and work streams.
19      19     10/26/2018 Nelson, Cynthia A        0.7   Participate in call with FTI team to discuss
                                                         status and priority on various work streams.
20
        19     10/26/2018 Star, Samuel             0.6   Call with team re: follow ups from meeting
21                                                       with Debtors and updated work plan.
        19     10/26/2018 Chang, Chi San           0.8   Participate in Verity team call with meeting
22                                                       updates.
        19     10/26/2018 Saltzman, Adam           0.8   Discuss status of UCC presentation and key
23                                                       points with FTI team.
        19     10/26/2018 Saltzman, Adam           0.7   Revise professional fee schedule.
24
        19     10/26/2018 Zucker, Clifford         0.8   Call with team on debtor presentation
25                                                       download and work plan.
        19     11/15/2018 Star, Samuel             0.4   Call with team (CN and NG) re: Santa Clara
26                                                       asset sale issues, QAF receivables analysis
                                                         and work plan.
27      19     11/20/2018 Star, Samuel             0.2   Meet with C. Zucker re: workstream status
                                                         and agenda for upcoming UCC calls.
28

                                              74
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                   Desc
                            Main Document    Page 75 of 123


 1      19       11/20/2018 Zucker, Clifford           0.3   Call with N. Ganti on open items, counsel
                                                             call schedule and agenda.
 2      19       11/27/2018 Ganti, Narendra            0.5   Call with C. Nelson to discuss investigation,
                                                             sale process, committee call, and other
 3                                                           matters.
        19       11/27/2018 Nelson, Cynthia A          0.6   Discuss case status with N. Ganti (FTI).
 4
        19        12/4/2018 Wrynn, James               1.5   Establishing of "ethical wall," and initial
 5                                                           review of documents provided.
        19       12/12/2018 Ganti, Narendra            0.5   Call with A. Saltzman of FTI to discuss
 6                                                           upcoming UCC meeting and FTI update
                                                             materials.
 7      19       12/18/2018 Saltzman, Adam             0.4   Coordinate access to files for insurance team
                                                             review.
 8    19 Total                                        35.9
         20       9/24/2018 Ganti, Narendra            1.0   Call with Milbank, BRG, and Dentons to
 9                                                           discuss wage, critical vendor, and cash
                                                             management motions.
10      20        9/25/2018 Chang, Chi San             0.8   Participate in on-site meeting with BRG to go
11                                                           over high level first day motion questions.
        20        9/25/2018 Ganti, Narendra            2.1   Meeting with Debtors and BRG to discuss
12                                                           cash management procedures and process.
        20        9/26/2018 Ganti, Narendra            2.0   Meeting with BRG and Debtor to discuss
13
                                                             cash management.
14      20        9/27/2018 Chang, Chi San             0.5   Participate in meeting with BRG to walk
                                                             through proposed responses on the debtors'
15                                                           first day motions.
        20        9/27/2018 Ganti, Narendra            1.0   Meeting with BRG to discuss outstanding
16                                                           issues and document request.
        20        10/2/2018 Benton, Jeffrey            1.0   Prepare and participate in discussion on APA
17                                                           terms for Santa Clara with Dentons, BRG,and
                                                             Cain Brothers.
18      20        10/3/2018 Nelson, Cynthia A          0.1   Confer with FTI team regarding participation
                                                             in Debtors' weekly call with professionals.
19
        20        10/5/2018 Star, Samuel               0.7   Call with Cain Brothers, N.Ganti and G.
20                                                           Gotthardt re: update on sale process including
                                                             buyer outreach, real estate opportunities and
21                                                           bid status.
        20        10/5/2018 Gotthardt, Gregory         1.1   Call with Cain Brothers and S. Star, J.
22                                                           Benton, and N. Ganti of FTI to discuss Santa
                                                             Clara APA and sale process.
23      20        10/5/2018 Ganti, Narendra            0.6   Call with Cain Brothers to discuss Santa
                                                             Clara APA and other asset sales in process.
24
        20        10/5/2018 Ganti, Narendra            0.8   Call with BRG to discuss DIP budget, actual
25                                                           results, critical vendors, and borrowing base.
        20        10/8/2018 Zucker, Clifford           0.9   Call with BRG and Cain Brothers to discuss
26                                                           sale process.
        20        10/8/2018 Ganti, Narendra            1.6   Telephone call with Dentons, Cain Bros,
27                                                           Milbank, and BRG to discuss Santa Clara
                                                             APA, status of other assets sale process,
28
                                                             Local 39 CBA, and regulatory issues.
                                                 75
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 76 of 123


 1      20      10/8/2018 Nelson, Cynthia A        1.7   Call with Dentons, BRG and Milbank to
                                                         discuss various case issues and pending
 2                                                       motions.
        20      10/8/2018 Star, Samuel             1.7   Call with Dentons, BRG and Cain Brothers
 3                                                       re: Santa Clara APA issues, other property
                                                         sales, assumption of certain CBA's and other
 4                                                       contracts, meeting with AG and meeting with
                                                         UCC.
 5      20      10/8/2018 Saltzman, Adam           0.2   Correspondence with BRG re outstanding
                                                         items.
 6
        20     10/10/2018 Ganti, Narendra          0.8   Call with BRG to discuss capitation process
 7                                                       and payments.
        20     10/10/2018 Ganti, Narendra          0.6   Call with Dentons to discuss Local 39 CBA
 8                                                       and status of KEIP/KERP.
        20     10/11/2018 Ganti, Narendra          1.5   Call with BRG and Cain Brothers to discuss
 9                                                       sale process, cash flow, and new DIP budget.
10      20     10/11/2018 Nelson, Cynthia A        1.2   Participate in call with BRG and Cain
                                                         Brothers along with S. Star and N. Ganti
11                                                       (both FTI) regarding status of cash
                                                         projections and asset sales.
12      20     10/11/2018 Star, Samuel             0.7   Call with BRG and Cain Brothers re:
                                                         operating trends, census by hospital, revised
13                                                       cash budget and sales process status.
        20     10/18/2018 Ganti, Narendra          1.2   Call with Cain Brothers and BRG to discuss
14                                                       sale process and cash flows.
        20     10/18/2018 Ganti, Narendra          0.4   Prepare agenda for Debtor and UCC meeting
15
                                                         on October 24, 2018.
16      20     10/18/2018 Nelson, Cynthia A        1.3   Participate in weekly call with BRG and Cain
                                                         Brothers along with S. Star (partial) and N.
17                                                       Ganti (both FTI) regarding update on
                                                         operations, budget and sales process.
18      20     10/18/2018 Star, Samuel             0.1   Provide comments to team on agenda for
                                                         meeting with Committee and Company.
19      20     10/18/2018 Star, Samuel             0.1   Provide comments to team on agenda for
                                                         weekly call with BRG/Cain Brothers.
20
        20     10/18/2018 Star, Samuel             0.1   Provide comments to Milbank on agenda for
21                                                       meeting with Debtors.
        20     10/18/2018 Star, Samuel             0.7   Call with Cain Brothers and BRG re: sales
22                                                       process update, bid comparisons, FTI
                                                         outreach, updated DIP budget and employee
23                                                       compensation.
        20     10/18/2018 McLain, James            1.0   Preparation for and participation in update
24                                                       call with Financial Advisor (Cain Brothers).
                                                         Review of updated summary of indications of
25                                                       interest and asset purchase agreements for
                                                         asset sales.
26      20     10/23/2018 Chang, Chi San           0.9   Participate in discussion with BRG on revised
                                                         budget.
27

28

                                              76
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 77 of 123


 1      20     10/24/2018 Ganti, Narendra          3.0   Meeting with Dentons, Cain Brothers, BRG,
                                                         Mil bank, Debtors Management, and
 2                                                       Committee Members to discuss sale process,
                                                         DIP budget, Debtors operations, KERP/KEIP.
 3      20     10/24/2018 Nelson, Cynthia A        3.5   Participate in meeting with Debtors and
                                                         Debtors; professionals and Committee
 4                                                       members along with UCC counsel and FTI
                                                         (N. Ganiti and C. Zucker).
 5      20     10/24/2018 Zucker, Clifford         3.2   Call with debtor on sale process, revised
                                                         budget, case update.
 6
        20     10/25/2018 Ganti, Narendra          0.8   Call with Cain Brothers and BRG to discuss
 7                                                       sale process update, asset purchase agreement
                                                         update for St. Francis and St .Vincent, and
 8                                                       Seton update.
        20     10/25/2018 Nelson, Cynthia A        0.3   Review and respond to various emails from
 9                                                       UCC counsel and N. Ganti regarding follow-
                                                         up questions to UCC meeting with Debtors.
10      20     10/25/2018 Nelson, Cynthia A        0.7   Participate in weekly call with Debtors'
                                                         financial advisors along with N. Ganti and A.
11                                                       Saltzman (both FTI).
        20     10/25/2018 McLain, James            1.0   Preparation for and participation in update
12                                                       call with Financial Advisor (Cain Brothers).

13      20      11/1/2018 Ganti, Narendra          1.0   Call with Cain Brothers to discuss sale
                                                         process for various hospitals.
14      20      11/1/2018 Saltzman, Adam           0.5   Call to review sale status with Cain brothers.
        20      11/6/2018 Ganti, Narendra          2.6   Call with Milbank, Dentons, Cain Bros, and
15                                                       BRG to discuss Santa Clara APA, other asset
                                                         sales, and partial bid auction strategy.
16      20      11/6/2018 Nelson, Cynthia A        0.8   Prepare for meeting with Debtors and
                                                         Debtors' professionals regarding bidding
17                                                       procedures and other case issues.
        20      11/6/2018 Nelson, Cynthia A        2.8   Participate in meeting with Debtors and
18                                                       Debtors' professionals to discuss bidding
                                                         procedures and other case matters.
19      20      11/6/2018 Zucker, Clifford         2.5   Call with debtor & UCC professionals on
                                                         auction process.
20
        20      11/8/2018 Ganti, Narendra          1.0   Call with Cain Brothers to discuss Santa
21                                                       Clara sale and other asset sale process.
        20      11/8/2018 Ganti, Narendra          0.5   Call with P. Chadwick of BRG to discuss DIP
22                                                       budget and impact on Santa Clara CHOW.
        20      11/8/2018 Saltzman, Adam           0.9   Review sale status with Cain brothers.
23
        20     11/11/2018 Nelson, Cynthia A        0.2   Confer via email with Debtors and FTI team
24                                                       regarding revised bidding procedures.
        20     11/15/2018 Ganti, Narendra          0.5   Call with BRG to discuss sale process and
25                                                       impact of QAF collectability.
26      20     11/15/2018 Ganti, Narendra          0.5   Call with Cain Brothers to discuss Santa
                                                         Clara sale and other assets sale process.
27      20     11/15/2018 Nelson, Cynthia A        0.5   Participate in call with Cain Brothers, along
                                                         with BRG along with N. Ganti and S. Star
28

                                              77
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                            Main Document    Page 78 of 123


 1                                                         (both FTI) regarding updated on sales
                                                           process.
 2      20       11/15/2018 Star, Samuel             0.4   Weekly call with BRG and Cain Brothers re:
 3                                                         status of asset sales process and open
                                                           information requests.
 4      20       11/15/2018 Saltzman, Adam           0.5   Call to review sale status with Cain brothers.
        20       11/29/2018 Ganti, Narendra          0.5   Call with Cain Brothers and BRG to discuss
 5                                                         sale process and operating results.
        20       11/29/2018 Saltzman, Adam           0.4   Sales update call with Cain and BRG.
 6
        20        12/6/2018 Ganti, Narendra          1.1   Call with Cain Brothers to discuss sale
 7                                                         process and BRG to discuss average daily
                                                           census.
 8      20        12/6/2018 Saltzman, Adam           1.0   Call with Cain to discuss update on sale
                                                           process.
 9      20       12/10/2018 Ganti, Narendra          0.5   Email exchanges with BRG on fee
                                                           applications, executory contracts, and patient
10                                                         refund payments.
        20       12/13/2018 Ganti, Narendra          1.0   Call with Cain Brothers to discuss sale
11                                                         process for St. Francis, St. Vincent, and
                                                           Seton.
12      20       12/13/2018 Saltzman, Adam           0.8   Call with Cain to discuss sale process.
        20       12/17/2018 Saltzman, Adam           0.3   Call with Cain re sale update.
13
        20       12/20/2018 Ganti, Narendra          0.6   Call with Cain Brothers to discuss sale
14                                                         process and interest in other assets.
        20       12/27/2018 Ganti, Narendra          0.6   Call with Cain Brothers to discuss sale
15                                                         process for other assets.
        20       12/27/2018 Saltzman, Adam           0.4   Call with Cain re sale update.
16
        20       12/28/2018 Ganti, Narendra          1.0   Call with Milbank, Dentons, BRG, Cain
17                                                         Brothers, Houlihan Lokey, and Mintz Levin
                                                           to discuss bid and sale procedures for St.
18                                                         Vincent, St. Francis, and Seton sale.
      20 Total                                      64.3
19       21       9/14/2018 Star, Samuel             0.5   Meet with Milbank re: initial work plan, call
                                                           with Debtors Advisors and exit strategy.
20
        21        9/14/2018 Star, Samuel             0.4   Meet with UCC re: initial work plan and time
21                                                         line.
        21        9/14/2018 Zucker, Clifford         0.5   Meet with Committee members on core
22                                                         issues.
        21        9/14/2018 Zucker, Clifford         0.6   Participate in meeting with Counsel and
23                                                         Committee re: work plan and deliverables.
        21        9/15/2018 Star, Samuel             0.6   Call with Milbank (M. Shinderman, G Bray)
24
                                                           re: case overview received from Dentons.
25      21        9/15/2018 Zucker, Clifford         0.4   Call with Counsel re: case overview received
                                                           from Dentons.
26      21        9/17/2018 Ganti, Narendra          0.4   Call with Committee re: re: information
                                                           received to date, pending motions and work
27                                                         plan.
        21        9/17/2018 Ganti, Narendra          0.4   Call with Milbank to discuss sale process,
28                                                         buyers list, and DIP financing.
                                               78
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 79 of 123


 1      21      9/17/2018 Gotthardt, Gregory        0.5   Call with UCC members and UCC counsel
                                                          re: case update and initial tasks.
 2      21      9/17/2018 Star, Samuel              0.4   Pre-call with UCC Counsel (G Bray, J
 3                                                        Behrens, D O'Donnell) re: agenda for UCC
                                                          call and information received to date.
 4      21      9/17/2018 Star, Samuel              0.6   Call with UCC re: information received to
                                                          date, pending motions and work plan.
 5      21      9/17/2018 Zucker, Clifford          0.6   Participate in Committee call re: financial and
                                                          legal update.
 6      21      9/18/2018 Ganti, Narendra           0.7   Prepare summary of DIP terms, timelines,
                                                          and sale process for Committee update.
 7
        21      9/18/2018 Saltzman, Adam            2.4   Draft UCC update outline and report shell.
 8      21      9/18/2018 Star, Samuel              0.3   Draft emails to Milbank re: status of
                                                          information flow.
 9      21      9/20/2018 Ganti, Narendra           0.5   Perform update on presentation to
                                                          Committee.
10      21      9/21/2018 Ganti, Narendra           0.6   Review and update presentation to Creditors
                                                          Committee on DIP Budget and Sale Process
11
        21      9/21/2018 Ganti, Narendra           0.7   Review and update presentation to Creditors
12                                                        Committee on DIP Budget and Sale Process
        21      9/21/2018 Benton, Jeffrey           0.5   Participate in UCC Committee Call with
13                                                        Counsel.
        21      9/21/2018 Star, Samuel              0.2   Call with Milbank re: information flow.
14
        21      9/23/2018 Star, Samuel              0.1   Discussions with Milbank re: status of
15                                                        information flow.
        21      9/24/2018 Ganti, Narendra           0.7   Review updated UCC presentation and revise
16                                                        for updated information
        21      9/24/2018 Benton, Jeffrey           1.2   Participate in UCC Committee Call with
17                                                        Counsel.
        21      9/24/2018 Chang, Chi San            1.0   Participate in UCC weekly call regard first
18                                                        day motions.
        21      9/24/2018 Ganti, Narendra           1.0   Call with Creditors Committee to discuss sale
19                                                        process, DIP Budget, and first day motions
        21      9/24/2018 Saltzman, Adam            1.0   Call with Milbank regarding agenda for UCC
20
                                                          call, pending motions, open vendor motions
21                                                        issues and meeting with Company.
        21      9/24/2018 Star, Samuel              0.7   Prepare for call with UCC re: pending
22                                                        motions, open vendor motions issues and
                                                          meeting with Company.
23      21      9/24/2018 Star, Samuel              1.1   Call with UCC re: pending motions, open
                                                          vendor motions issues and meeting with
24                                                        Company.
        21      9/24/2018 Star, Samuel              0.4   Call with Milbank (DOD, GB and JB) re:
25                                                        agenda for UCC call, pending motions, open
                                                          vendor motions issues and meeting with
26                                                        Company.
        21      9/24/2018 Zucker, Clifford          0.7   Review comments to report to Committee on
27                                                        financial results.
        21      9/24/2018 Zucker, Clifford          0.5   Review comments to Committee report on
28                                                        pending matters.
                                               79
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 80 of 123


 1      21      9/24/2018 Zucker, Clifford          1.0   Call with Committee on financial and legal
                                                          update.
 2      21      9/24/2018 Zucker, Clifford          0.5   Call with Counsel on case issues and
                                                          Committee call presentation.
 3      21      9/25/2018 Saltzman, Adam            1.1   Call with UCC regarding pending motions,
                                                          open vendor motions issues, and meeting
 4                                                        with Company.
        21      9/26/2018 Saltzman, Adam            0.8   Prepare responses to additional questions
 5                                                        prepared by the FTI team for the UCC
                                                          presentation.
 6
        21      9/28/2018 Star, Samuel              0.6   Outline topics for UCC report addressing the
 7                                                        sales process, DIP financing terms, current
                                                          and projected liquidity position and next
 8                                                        steps.
        21      9/28/2018 Star, Samuel              0.9   Call with 2 UCC members re: case status and
 9                                                        next steps.
        21      9/28/2018 Zucker, Clifford          0.4   Call Committee (PBGC) member on case
10                                                        status.
        21      9/28/2018 Zucker, Clifford          0.3   Call Committee member Counsel on case
11                                                        status.
        21      10/1/2018 Benton, Jeffrey           0.7   Prepare and participate in UCC call with
12                                                        Milbank to discuss DIP budget, sale process,
                                                          and Santa Clara APA.
13      21      10/1/2018 Benton, Jeffrey           1.0   Prepare and participate in call with UCC to
                                                          discuss DIP budget, sale process, and Santa
14                                                        Clara APA.
        21      10/1/2018 Ganti, Narendra           1.0   Call with Creditors Committee to discuss
15                                                        sales process, DIP Budget, and various other
                                                          motions (wage, cash management, critical
16
                                                          vendor).
17      21      10/1/2018 Ganti, Narendra           0.5   Call with Milbank to discuss proposed
                                                          agenda items (DIP, sale process, various
18                                                        motions) for upcoming UCC call.
        21      10/1/2018 Nelson, Cynthia A         0.8   Participate in weekly UCC call regarding
19                                                        case status. including DIP, sale process, and
                                                          real estate sales.
20      21      10/1/2018 Nelson, Cynthia A         0.5   Participate in prep call with UCC counsel for
                                                          UCC weekly call.
21      21      10/1/2018 Star, Samuel              1.0   Call with UCC, including presentation of FTI
                                                          report re: sales process status, DIP financing
22                                                        terms and conditions, including borrowing
                                                          capacity and actual cash flow vs budget and
23                                                        pending motions.
        21      10/1/2018 Star, Samuel              0.5   Call with Milbank to review agenda and
24                                                        NDA for UCC call, new DIP financing
                                                          proposal and draft bidding procedures for
25                                                        Santa Clara hospitals.
        21      10/1/2018 Gotthardt, Gregory        0.5   Call with Milbank to discuss agenda items,
26
                                                          sale process, and Santa Clara APA.
27      21      10/1/2018 Gotthardt, Gregory        0.8   Call with Milbank and UCC to discuss DIP
                                                          budget, sale process, and Santa Clara APA.
28

                                               80
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 81 of 123


 1      21      10/1/2018 Zucker, Clifford         0.5   Call with Milbank to discuss upcoming UCC
                                                         meeting and review FTI presentation.
 2      21      10/1/2018 Zucker, Clifford         1.0   Committee call with Milbank to discuss DIP
 3                                                       budget, sale process, Santa Clara APA, and
                                                         other motions.
 4      21      10/2/2018 Ganti, Narendra          0.8   Call with Milbank to discuss Santa Clara
                                                         APA terms and conditions.
 5      21      10/3/2018 Star, Samuel             0.1   Review Milbank email on outcome of
                                                         hearing.
 6      21      10/3/2018 Star, Samuel             0.2   Review and provide comments on draft
                                                         agenda for weekly call with BRG and Cain
 7                                                       Brothers.
        21      10/3/2018 Zucker, Clifford         1.7   Meet with Milbank and Denrons to discuss
 8                                                       case issues including DIP, cash management,
                                                         and sale process.
 9      21      10/5/2018 Ganti, Narendra          0.8   Call with Milbank to discuss Santa Clara
                                                         APA, Local 39 CBA, and summary of 10/3
10                                                       hearing.
        21      10/5/2018 Nelson, Cynthia A        0.8   Participate in planning call with UCC counsel
11                                                       along with S. Star, C. Zucker, N. Ganti.
12      21      10/5/2018 Nelson, Cynthia A        0.2   Prepare for planning call with UCC counsel
                                                         by reviewing issues list and work streams.
13      21      10/5/2018 Star, Samuel             0.3   Draft proposed agenda for catch up call with
                                                         Milbank on court hearing results, pending
14                                                       motions and other next steps.
        21      10/5/2018 Star, Samuel             0.8   Call with Milbank re: AG outreach, Santa
15
                                                         Clara APA issues, pending motions and
16                                                       project work plan.
        21      10/8/2018 Benton, Jeffrey          0.3   Prepare and participate in call with UCC to
17                                                       discuss DIP budget, sale process, and Santa
                                                         Clara APA.
18      21      10/8/2018 Ganti, Narendra          0.6   Committee call to discuss DIP budget to
                                                         actuals, borrowing base, sale process, and
19                                                       other motions.
        21      10/8/2018 Ganti, Narendra          0.4   Call with S. Star of FTI to discuss agenda for
20                                                       Committee meeting and prioritize tasks.
        21      10/8/2018 Nelson, Cynthia A        0.4   Review and obtain an understanding of FTI
21
                                                         presentation materials for UCC weekly call.
22      21      10/8/2018 Nelson, Cynthia A        0.1   Review emails from UCC counsel regarding
                                                         agenda for UCC call.
23      21      10/8/2018 Nelson, Cynthia A        0.6   Participate in weekly UCC call along with
                                                         Milbank.
24      21      10/8/2018 Star, Samuel             0.7   Call with UCC re: pending motions, sales
                                                         process, meetings with Company and AG,
25                                                       operating performance and hearing outcome.
        21      10/8/2018 Star, Samuel             0.3   Call with Milbank (G Bray) re: DIP budget
26                                                       issues and agenda for call with Debtor's
                                                         professionals.
27
        21      10/8/2018 Zucker, Clifford         0.7   Participate in Committee call to discuss DIP
28                                                       budget, Sale process, Santa Clara APA, and
                                                         other motions.
                                              81
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 82 of 123


 1      21     10/11/2018 Benton, Jeffrey          1.0   Prepare and participate in preparation of UCC
                                                         update.
 2      21     10/11/2018 Star, Samuel             0.2   Call with Milbank re: board compensation
                                                         request, Santa Clara APA objection and work
 3                                                       plan.
        21     10/12/2018 Star, Samuel             0.5   Call with UCC member re: sales process,
 4                                                       sales process, potential proceeds available for
                                                         unsecured creditor, size of claims pool and
 5                                                       implications of court ruling on DIP financing.
        21     10/15/2018 Ganti, Narendra          0.5   Call with Milbank to discuss AG meeting,
 6
                                                         upcoming in person UCC meeting, and UCC
 7                                                       call agenda.
        21     10/15/2018 Ganti, Narendra          1.0   Call with Committee to discuss sale process,
 8                                                       dip budget, board compensation, and other
                                                         motions.
 9      21     10/15/2018 Ganti, Narendra          0.4   Review agenda for UCC call and prepare
                                                         discussion points for Committee.
10      21     10/15/2018 Nelson, Cynthia A        0.8   Participate in UCC call along with UCC
                                                         counsel and FTI team to discuss sale process,
11                                                       DIP budget, and other motions.
        21     10/15/2018 Nelson, Cynthia A        0.2   Review proposed agenda for UCC call and
12
                                                         confer with S. Star (FTI) on same.
13      21     10/15/2018 Nelson, Cynthia A        0.5   Prepare for UCC call with UCC counsel
                                                         along with S. Star and N. Ganti (FTI).
14      21     10/15/2018 Star, Samuel             0.6   Prepare for UCC call re: board compensation,
                                                         insider compensation, sales process, AG
15
                                                         meeting and pending motions.
16      21     10/15/2018 Star, Samuel             0.4   Pre-call with Milbank re: agenda for UCC
                                                         call.
17      21     10/15/2018 Star, Samuel             0.8   Call with UCC re: board compensation,
                                                         insider compensation, sales process, AG
18                                                       meeting and pending motions.
        21     10/15/2018 Chang, Chi San           0.8   Participate in UCC weekly call regard to sales
19                                                       process.
        21     10/15/2018 McLain, James            1.0   Preparation for and participation in weekly
20                                                       unsecured creditors' committee call.
        21     10/16/2018 Benton, Jeffrey          0.6   Review and analyze in updated presentation
21
                                                         to UCC.
22      21     10/17/2018 Nelson, Cynthia A        0.2   Respond to emails regarding various
                                                         meetings with UCC counsel.
23      21     10/17/2018 Saltzman, Adam           0.2   Review and revise UCC agenda discussion
                                                         points.
24      21     10/18/2018 Star, Samuel             0.5   Call with Milbank re: agenda for
                                                         UCC/Company meeting and preparation for
25                                                       meeting with AG.
        21     10/19/2018 Nelson, Cynthia A        0.3   Provide comments on agenda to Milbank for
26                                                       UCC meeting.
        21     10/19/2018 Star, Samuel             0.1   Discussions with Milbank on proposed
27                                                       agenda for UCC call.
        21     10/19/2018 Saltzman, Adam           3.5   Update and edit UCC presentation for 10/15
28                                                       Committee meeting.
                                              82
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                          Main Document    Page 83 of 123


 1      21     10/19/2018 Saltzman, Adam           0.6   Review and edit UCC update presentation for
                                                         10/15 Committee meeting.
 2      21     10/22/2018 Star, Samuel             0.8   Call with Milbank re: objection to Santa
 3                                                       Clara bidding procedures and agenda for
                                                         UCC call.
 4      21     10/22/2018 Ganti, Narendra          0.7   Review presentation to UCC prior to meeting
                                                         with Debtors.
 5      21     10/22/2018 Ganti, Narendra          0.6   Meeting with Milbank, FTI, and Committee
                                                         to discuss upcoming motions, DIP budget,
 6                                                       sale process, and upcoming AG meeting.
        21     10/22/2018 Ganti, Narendra          0.5   Call with Milbank and FTI to discuss issues
 7                                                       for UCC call.
        21     10/22/2018 Nelson, Cynthia A        0.5   Participate in weekly UCC call, along with
 8                                                       UCC counsel and FTI to discuss case, status
                                                         and strategy.
 9      21     10/22/2018 Nelson, Cynthia A        0.5   Participate in call with Milbank and FTI team
                                                         to prepare for UCC call.
10      21     10/22/2018 Nelson, Cynthia A        0.6   Review agenda for UCC call and prepare for
                                                         call with UCC counsel regarding same.
11
        21     10/22/2018 Star, Samuel             0.5   Call with UCC re: upcoming AG meeting,
12                                                       meeting with Company, sales process status
                                                         and pending motions.
13      21     10/22/2018 Zucker, Clifford         0.5   Committee call on financial and legal update
                                                         on DIP Budget and Sale process.
14      21     10/23/2018 Nelson, Cynthia A        0.3   Review and provide comments on
                                                         presentation prepared for UCC by FTI for
15
                                                         meeting with Debtors.
16      21     10/23/2018 Nelson, Cynthia A        0.3   Review and provide comments on
                                                         presentation to UCC regarding FTI work
17                                                       streams.
        21     10/23/2018 Star, Samuel             0.8   Call with Milbank re: analysis with activities
18                                                       with insiders - Nant Works, Blue Mountain
                                                         and Integrity, agenda for UCC meeting with
19                                                       Debtors, revised DIP budget and KEIP/KERP
                                                         proposal.
20      21     10/23/2018 Saltzman, Adam           2.4   Revise and integrate comments into UCC
                                                         presentation.
21      21     10/23/2018 Zucker, Clifford         1.1   Review comments to report to committee on
                                                         operations and pending matters.
22
        21     10/24/2018 Ganti, Narendra          0.5   Meeting with Milbank and Committee to
23                                                       discuss meeting with Debtors and additional
                                                         follow ups.
24      21     10/24/2018 Nelson, Cynthia A        0.5   Participate in follow-up meeting with UCC
                                                         along with UCC counsel and N. Ganti (FTI).
25      21     10/26/2018 Ganti, Narendra          0.7   Review updated presentation to UCC on DIP
                                                         budget, sale process, and KERP/KEIP.
26
        21     10/26/2018 Saltzman, Adam           0.6   Revise draft of UCC presentation and
27                                                       distribute to the team for review.
        21     10/28/2018 Saltzman, Adam           1.6   Prepare final UCC presentation for 10/29/18
28                                                       UCC meeting.
                                              83
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 84 of 123


 1      21     10/29/2018 Ganti, Narendra          1.0   Prepare for and attend UCC call to discuss
                                                         upcoming motions, sale process, and
 2                                                       KERP/KEIP.
        21     10/29/2018 McLain, James            1.0   Preparation for and participation in weekly
 3                                                       call for unsecured creditors committee.
 4      21     10/29/2018 Zucker, Clifford         0.7   Committee call on final & legal update.
        21      11/5/2018 Ganti, Narendra          0.3   Call with Milbank and UCC to discuss sale
 5                                                       process, upcoming motions, Sale Process, and
                                                         Investigation.
 6      21      11/5/2018 Nelson, Cynthia A        0.3   Participate along with UCC counsel and
                                                         partial FTI team in weekly call with UCC.
 7
        21      11/5/2018 Star, Samuel             0.2   Call with UCC re: status of sales process and
 8                                                       pending motions.
        21      11/5/2018 Star, Samuel             0.3   Call with Counsel re: agenda for UCC call,
 9                                                       debt structure issues and status of sales
                                                         process.
10      21      11/5/2018 McLain, James            1.0   Participation in weekly unsecured creditors'
                                                         committee call to discuss sale process.
11      21      11/5/2018 Zucker, Clifford         0.3   Committee call on financial & legal update.
12      21      11/7/2018 Ganti, Narendra          0.7   Review and revise FTI update to UCC on sale
                                                         process, DIP Budget and other issues.
13      21      11/9/2018 Ganti, Narendra          0.5   Call with Milbank and FTI Team to discuss
                                                         Investigation, upcoming UCC call, and Santa
14                                                       Clara sale issues.
        21      11/9/2018 Nelson, Cynthia A        0.5   Participate in call with FTI and Milbank team
15                                                       to review outstanding issues and prepare for
                                                         next call with UCC.
16      21      11/9/2018 Chang, Chi San           0.5   Participate in Verity call with FTI and
                                                         Milbank on status of various activities.
17
        21      11/9/2018 Zucker, Clifford         0.5   Call with counsel on case issues: sale, bids,
18                                                       debt stack, investigation.
        21      11/9/2018 Star, Samuel             0.4   Call with Committee member re: allocation
19                                                       of assets/claims by entity.
        21      11/9/2018 Star, Samuel             0.5   Call with Milbank re: sales process issues,
20                                                       allocations of contracts and attendant costs by
                                                         hospital and agenda for UCC call.
21      21     11/12/2018 McLain, James            1.0   Preparation for and participation in weekly
                                                         unsecured creditors' committee call.
22
        21     11/13/2018 Ganti, Narendra          0.8   Call with J. Behrens of Milbank to discuss
23                                                       Marillac Insurance and investigation.
        21     11/13/2018 Ganti, Narendra          0.6   Call with Creditors Committee to discuss
24                                                       upcoming motions, DIP Budget, Sale
                                                         Process, and Investigation matters.
25      21     11/13/2018 Ganti, Narendra          0.7   Prepare discussion points related to conduit
                                                         motion, refund motion, and sale process for
26
                                                         UCC meeting.
27      21     11/13/2018 Nelson, Cynthia A        0.7   Participate in weekly call with UCC along
                                                         with UCC counsel, C. Zucker and N. Ganti
28                                                       (both FTI) regarding status of sales process,
                                                         operating results and other case issues.
                                              84
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 85 of 123


 1      21     11/13/2018 Zucker, Clifford         0.5   Prepare for committee call, review documents
                                                         and presentation.
 2      21     11/13/2018 Zucker, Clifford         0.7   Committee call financial and legal update.
        21     11/18/2018 Nelson, Cynthia A        0.4   Participate in call with UCC counsel along
 3                                                       with N. Ganti regarding comments on
                                                         Debtors' proposed bidding procedures.
 4
        21     11/19/2018 Ganti, Narendra          0.5   Call with Milbank to discuss sale process,
 5                                                       investigation, CBA local 20, and other items.
        21     11/19/2018 Nelson, Cynthia A        0.5   Participate in call with Milbank to discuss
 6                                                       outstanding case issues related to sale along
                                                         with N. Ganti and C. Zucker (both FTI).
 7      21     11/19/2018 Zucker, Clifford         0.5   Call with counsel case issues, sale concerns,
                                                         time lines.
 8      21     11/26/2018 Ganti, Narendra          0.5   Emails and call with J. Behrens, Milbank, to
                                                         discuss topics for committee call and fee
 9                                                       application.
        21     11/26/2018 Ganti, Narendra          0.5   Prepare for and participate in Committee call
10
                                                         to discuss sale process, Local 20 CBA, and
11                                                       other items.
        21     11/26/2018 Zucker, Clifford         0.4   Committee call on financial and legal update.
12      21     11/30/2018 Zucker, Clifford         0.6   Review comments to report to UCC on
                                                         financial metrics.
13      21      12/3/2018 Ganti, Narendra          0.6   Call with Creditors Committee to discuss sale
                                                         process and DIP budget to actuals.
14      21      12/3/2018 Ganti, Narendra          0.4   Review agenda items for discussion for UCC
                                                         Call.
15
        21      12/3/2018 Ganti, Narendra          0.7   Review final version of FTI update to the
16                                                       Committee prior to Committee call.
        21      12/3/2018 Star, Samuel             0.3   Call with UCC re: sales process, liquidity and
17                                                       pending motions.
        21      12/3/2018 Zucker, Clifford         0.4   Committee call on financial and legal update
18                                                       re: sale process, dip budget, and other issues.
19      21      12/6/2018 Ganti, Narendra          0.5   Call with Milbank to discuss QAF issues at
                                                         Santa Clara properties.
20      21     12/10/2018 Ganti, Narendra          0.5   Call with Milbank to discuss QAF, Santa
                                                         Clara sale hearing, sale process.
21      21     12/10/2018 Ganti, Narendra          0.5   Prepare for and participate in Committee call
                                                         to discuss sale process, QAF and upcoming
22                                                       motions.
        21     12/10/2018 Nelson, Cynthia A        0.5   Participate in weekly call with UCC along
23
                                                         with UCC counsel to provide update on sales
24                                                       process and investigations.
        21     12/10/2018 Nelson, Cynthia A        0.4   Participate in prep call for UCC weekly call
25                                                       along with FTI and Milbank.
        21     12/10/2018 Saltzman, Adam           0.4   Call with Milbank to discuss QAF.
26      21     12/10/2018 Zucker, Clifford         0.5   Committee call on financial and legal update.
27      21     12/13/2018 Ganti, Narendra          0.5   Draft email on summary of call with Cain to
                                                         Milbank team.
28

                                              85
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                  Desc
                            Main Document    Page 86 of 123


 1      21       12/14/2018 Ganti, Narendra            0.6   Review and revise updated presentation to
                                                             Committee on sale process, QAF and DIP
 2                                                           budget.
        21       12/16/2018 Zucker, Clifford           0.7   Review comments to financial report to the
 3                                                           committee.
        21       12/17/2018 Ganti, Narendra            0.8   Prepare for and attend Committee call to
 4                                                           discuss DJP budget, sale process and QAF
                                                             payments.
 5      21       12/17/2018 Zucker, Clifford           0.4   Committee call on financial and legal update.
 6      21       12/18/2018 Zucker, Clifford           0.6   Committee call on financial and legal update.
        21       12/18/2018 Zucker, Clifford           0.5   Call with counsel and co-chairs on committee
 7                                                           update and agenda.
        21       12/20/2018 Ganti, Narendra            0.5   Call with Committee to discuss Santa Clara
 8                                                           sale and St. Francis et al sales.
        21       12/20/2018 Nelson, Cynthia A          0.6   Participate in update call with UCC along
 9
                                                             UCC counsel regarding update on sales
10                                                           hearing and sales process.
        21       12/20/2018 Star, Samuel               0.4   Conference call with UCC re: status of sales
11                                                           process.
        21       12/20/2018 Zucker, Clifford           0.6   Participate in Committee call to discuss sale
12                                                           process, DIP budget, and other matters.
        21       12/21/2018 Star, Samuel               0.3   Call with NG re: status of sales process and
13                                                           agenda for update call with UCC member.
14      21       12/27/2018 Ganti, Narendra            0.5   Call with Creditors Committee to discuss sale
                                                             process, and court ruling on Santa Clara sale
15                                                           re: California AG conditions.
        21       12/27/2018 Nelson, Cynthia A          0.2   Participate in weekly call with UCC along
16                                                           with UCC counsel to provide update on case
                                                             and sales process.
17      21       12/27/2018 Saltzman, Adam             0.2   Participate in UCC update call.
        21       12/27/2018 Zucker, Clifford           0.3   Call with Committee on sale process, DIP
18                                                           Budget, AG objection and other matters.
19      21       12/28/2018 Ganti, Narendra            0.4   Call with Jonathan Feldman to discuss recent
                                                             activity in the case, including sale process,
20                                                           Santa Clara sale decision, and other matters.
        21       12/28/2018 Star, Samuel               0.3   Call with UCC member re: status of asset
21                                                           sales.
      21 Total                                       104.8
22
         22       9/25/2018 Star, Samuel               0.1   Discussions with J Dunn re: approaching
23                                                           AG's office on sales process.
        22        9/27/2018 MacDonald,                 1.0   Call with Corp Fin to discuss strategy for
24                          Charlene                         communication with CA AG's office

25      22        9/27/2018 Star, Samuel               0.5   Call with Strat Com team (S Styles, C
                                                             MacDonald) re: case background.
26      22        9/27/2018 Star, Samuel               0.5   Call with Milbank and Strat Com team (S
                                                             Styles, C MacDonald) re: timing and
27                                                           messaging to AG office.
        22        9/27/2018 Zucker, Clifford           0.4   Participate in call with Counsel on AG
28                                                           outreach.
                                                86
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                          Main Document    Page 87 of 123


 1      22      10/1/2018 Star, Samuel             0.3   Call with Milbank, C. MacDonald and C.
                                                         Zucker re: agenda for call with California
 2                                                       Attorney General.
        22      10/1/2018 MacDonald,               0.3   Call with S. Starr regarding possible Verity
 3                        Charlene                       meeting with AG.
        22      10/1/2018 Zucker, Clifford         0.3   Call with team on AG discussions and plan of
 4                                                       action.
        22      10/3/2018 MacDonald,               0.6   Call with Melanie Rainer, Chief Healthcare
 5                        Charlene                       Counsel to AG Becerra re processes in Verity
                                                         case.
 6
        22      10/4/2018 Benton, Jeffrey          0.2   Prepare and participate in call on AG agenda
 7                                                       and process.
        22      10/4/2018 Star, Samuel             0.2   Call with C MacDonald re: AG discussion.
 8      22      10/4/2018 MacDonald,               0.1   Sent email summary of call with M. Rainer of
                          Charlene                       California AG office to S. Star of FTI.
 9      22      10/4/2018 MacDonald,               0.4   Call with S. Star re call with M. Rainer, Chief
                          Charlene                       Healthcare Advisor to AG Becerra regarding
10
                                                         meetings with AG's office.
11      22      10/8/2018 Nelson, Cynthia A        0.2   Review and respond to emails from FTI team
                                                         regarding meeting with CA AG.
12      22      10/9/2018 Nelson, Cynthia A        0.3   Coordinate dates for meeting with CA AG
                                                         with Milbank and FTI team.
13
        22     10/10/2018 MacDonald,               0.2   Arranging meeting with California AG's
14                        Charlene                       office, FTI and Milbank re Verity Health
                                                         UCC.
15      22     10/15/2018 MacDonald,               0.4   Planning for meeting with CA Attorney
                          Charlene                       General's office.
16      22     10/16/2018 MacDonald,               0.2   Communication with M. Rainer at CA
                          Charlene                       Attorney General's office about upcoming
17                                                       meeting with Verity Health UCC.
        22     10/17/2018 MacDonald,               0.2   Coordinating scheduling for meeting with AG
18                        Charlene                       Becerra's office.
        22     10/18/2018 Nelson, Cynthia A        0.2   Confirm date and participants in meeting with
19                                                       CA AG and coordinate prep call.

20      22     10/18/2018 Nelson, Cynthia A        0.3   Review initial slides for AG meeting and
                                                         provide feedback.
21      22     10/18/2018 Nelson, Cynthia A        0.4   Call with C. MacDonald regarding approach
                                                         to meeting with Ca AG.
22      22     10/18/2018 Nelson, Cynthia A        0.2   Coordinate with UCC counsel and FTI
                                                         regarding meeting with CA AG.
23      22     10/18/2018 Nelson, Cynthia A        0.5   Participate with UCC counsel along with C.
                                                         MacDonald. S. Star and N. Ganti (FTI) to
24                                                       discuss approach and preparation for meeting
                                                         with CA AG.
25
        22     10/18/2018 Chang, Chi San           0.9   Prepare case status and history of Debtors for
26                                                       AG meeting.
        22     10/18/2018 MacDonald,               0.4   Coordinating meeting with AG Becerra's
27                        Charlene                       office - emails with M. Rainer and P. Mar in
                                                         AG's office.
28

                                              87
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                          Main Document    Page 88 of 123


 1      22     10/18/2018 MacDonald,               0.6   Call with FTI and Milbank to prepare for
                          Charlene                       Verity Health UCC meeting with AG
 2                                                       Becerra.
        22     10/18/2018 MacDonald,               0.3   Call with C. Nelson re strategy for meeting
 3                        Charlene                       with AG Becerra's office.
        22     10/19/2018 Ganti, Narendra          0.7   Update presentation for AG Becera meeting.
 4
        22     10/19/2018 Nelson, Cynthia A        1.3   Review and provide comments on material
 5                                                       for meeting with CA AG.
        22     10/19/2018 Nelson, Cynthia A        0.8   Confer with UCC counsel and FTI team to
 6                                                       prepare for meeting with CA AG.
        22     10/19/2018 Star, Samuel             0.1   Review draft presentation to California AG
 7                                                       re: UCC members and responsibilities and
                                                         recent operating losses at hospital.
 8      22     10/19/2018 Chang, Chi San           0.3   Revise slide on debt stack for AG meeting.
        22     10/19/2018 Chang, Chi San           0.4   Review DIP milestones and timeline slide for
 9
                                                         AG meeting.
10      22     10/19/2018 Chang, Chi San           0.5   Revise UCC claims by category slide for AG
                                                         meeting.
11      22     10/19/2018 Saltzman, Adam           3.8   Prepare materials for FTI and CA Attorney
                                                         General discussion.
12      22     10/19/2018 MacDonald,               2.9   Developed talking points for meeting with
                          Charlene                       AG Becerra's office.
13      22     10/19/2018 MacDonald,               3.1   Preparations for Verity health meeting with
                          Charlene                       AG's office, developing written materials.
14      22     10/20/2018 MacDonald,               0.4   Developed and circulated messaging
                          Charlene                       guidance for Milbank meeting with AG
15
                                                         Becerra's office.
16      22     10/20/2018 MacDonald,               0.3   Developing materials for meeting with AG
                          Charlene                       Becerra's office.
17      22     10/21/2018 Nelson, Cynthia A        0.5   Prepare email with materials for review for
                                                         CA AG meeting.
18      22     10/21/2018 Nelson, Cynthia A        0.8   Participate in prep call for AG meeting with
                                                         UCC counsel, along with C. MacDonald
19                                                       (FTI).
        22     10/21/2018 Nelson, Cynthia A        0.4   Discuss meeting with CA AG with C.
20                                                       MacDonald (FTI) and with M. Shinderman
                                                         (Milbank).
21      22     10/21/2018 MacDonald,               0.3   Calls with Cynthia Nelson (FTI) re Verity
                          Charlene                       Strategy.
22      22     10/21/2018 MacDonald,               0.8   Conference call with Milbank re Verity
                          Charlene                       Health UCC meeting strategy.
23      22     10/22/2018 Ganti, Narendra          0.5   Review analyze DIP budget, DIP milestones
                                                         for update to AG of California.
24
        22     10/22/2018 Nelson, Cynthia A        0.6   Review Debtors' most recent cash flow
25                                                       projections and DIP timeline for AG Becerra
                                                         meeting.
26      22     10/22/2018 Nelson, Cynthia A        0.8   Review talking points and case documents to
                                                         prepare for meeting with CA AG's office.
27
        22     10/22/2018 Saltzman, Adam           1.8   Draft preparation materials for FTI and CA
28                                                       Attorney General discussion.

                                              88
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                    Desc
                            Main Document    Page 89 of 123


 1      22       10/22/2018 MacDonald,                0.8   Revising materials for AG Becerra meeting
                            Charlene                        with verity UCC.
 2      22       10/23/2018 Nelson, Cynthia A         1.1   Prepare summary of meeting with CA AG
                                                            and circulate for comments to UCC
 3                                                          professionals.
        22       10/23/2018 Nelson, Cynthia A         0.7   Meet with C. MacDonald (FTI) and G. Bray(
 4                                                          Milbank) to prepare for meeting with CA
                                                            AG's office.
 5      22       10/23/2018 Nelson, Cynthia A         0.7   Participate in meeting with CA AG's office
                                                            along with G. Bray (Milbank) and C.
 6
                                                            Macdonald (FTI).
 7      22       10/23/2018 MacDonald,                2.2   Preparatory breakfast with Cynthia Nelson
                            Charlene                        (FTI) and Milbank; meeting with S.
 8                                                          McCluskie and M. Rainer (AG Becerra).
        22       10/23/2018 MacDonald,                1.3   Work on revisions to talking points and
 9                          Charlene                        follow up on Verity UCC meeting with AG's
                                                            office.
10      22       11/16/2018 MacDonald,                0.4   Call with Cynthia Nelson re next steps on
                            Charlene                        Verity and AG.
11    22 Total                                       38.5
         23       9/18/2018 Hellmund-Mora,            0.9   Attend to retention matters in connection with
12
                            Marili                          conflict check.
13      23        9/20/2018 Star, Samuel              0.2   Review list of interested parties obtained
                                                            from Dentons for connection check.
14      23        9/26/2018 Hellmund-Mora,            0.9   Prepare list of parties in interest for the
                            Marili                          conflict check for the retention declaration.
15
        23        9/26/2018 Star, Samuel              0.1   Update list of related parties for connections
16                                                          check.
        23        9/27/2018 Hellmund-Mora,            0.9   Read declaration and filings to ensure all
17                          Marili                          parties in interest are captured on the list for
                                                            conflicts.
18      23        9/27/2018 Hellmund-Mora,            1.9   Incorporate updates to the list of parties in
                            Marili                          interest for the conflict check for the retention
19                                                          declaration.
        23        9/27/2018 Star, Samuel              0.8   Identify interested parties for connections
20                                                          check.
        23        10/1/2018 Hellmund-Mora,            0.7   Prepare list of parties in interest for the
21
                            Marili                          conflict check.
22      23        10/2/2018 Hellmund-Mora,            1.0   Prepare list of parties in interest for the
                            Marili                          conflict check.
23
        23        10/3/2018 Hellmund-Mora,            1.8   Review and analyze conflict check results for
24                          Marili                          the retention declaration.
        23        10/4/2018 Hellmund-Mora,            2.0   Review and analyze conflict check results for
25                          Marili                          the retention declaration.
        23        10/8/2018 Hellmund-Mora,            1.6   Review and analyze conflict check results.
26
                            Marili
27      23       10/15/2018 Hellmund-Mora,            0.8   Incorporate updates to the retention
                            Marili                          documents.
28

                                                89
 Case 2:18-bk-20151-ER     Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                            Main Document    Page 90 of 123


 1      23       10/16/2018 Star, Samuel            1.2   Research connection with parties in interest
                                                          and draft disclosures of relationship.
 2      23       10/16/2018 Star, Samuel            0.9   Review draft retention application and
 3                                                        declaration and provide to Milbank.
        23       10/17/2018 Star, Samuel            0.6   Research connections with parties in interest
 4                                                        and draft disclosures of relationships.
        23       10/17/2018 Star, Samuel            0.2   Discuss comments with Milbank (D
 5
                                                          O'Donnell) re: draft retention application and
 6                                                        declaration.
        23       10/17/2018 Hellmund-Mora,          0.5   Incorporate updates to the retention
 7                          Marili                        documents.
        23       10/22/2018 Star, Samuel            0.5   Finalize retention declaration with parties in
 8                                                        interest.
      23 Total                                     17.5
 9
         24      10/17/2018 Chang, Chi San          0.5   Fee application discussion with N. Ganti.
10       24      10/22/2018 Hellmund-Mora,          0.8   Prepare the September fee application.
                            Marili
11      24       10/24/2018 Hellmund-Mora,          0.8   Prepare the September fee application.
                            Marili
12
        24       10/29/2018 Ganti, Narendra         2.0   Review time descriptions and task codes for
13                                                        September fee application.
        24        11/5/2018 Ganti, Narendra         1.5   Prepare FTI September 2018 fee application.
14
        24       11/12/2018 Ganti, Narendra         0.5   Review of draft September 2018 FTI invoice.
15      24       11/12/2018 Saltzman, Adam          3.1   Examine time and expense detail and prepare
                                                          fee application for September 2018.
16      24       11/13/2018 Saltzman, Adam          2.3   Examine time and expense detail and prepare
                                                          fee application for September 2018.
17
        24       11/16/2018 Ganti, Narendra         2.0   Prepare and review October 2018 fee
18                                                        application.
        24       11/19/2018 Ganti, Narendra         5.0   Review and prepare FTI October 2018 fee
19                                                        application.
        24       11/20/2018 Ganti, Narendra         5.0   Time for October 2018 Fee application
20                                                        preparation.
        24       11/21/2018 Ganti, Narendra         4.0   Tine for October 2018 fee application
21                                                        preparation.
        24       11/21/2018 Saltzman, Adam          3.8   Prepare fee application for October 2018 fees.
22
        24       11/26/2018 Saltzman, Adam          2.3   Prepare fee application for October 2018 fees.
23      24       12/13/2018 Hellmund-Mora,          0.5   Generate proforma in connection with the
                            Marili                        November fee application.
24      24       12/14/2018 Ganti, Narendra         3.0   Review and revise November 2018 FTI fee
                                                          application.
25      24       12/17/2018 Saltzman, Adam          1.3   Review fee application for November 2018.
26      24       12/20/2018 Saltzman, Adam          1.1   Prepare fee application for November 2018
                                                          fees.
27      24       12/21/2018 Saltzman, Adam          2.3   Prepare fee application for November 2018
                                                          fees.
28

                                              90
 Case 2:18-bk-20151-ER          Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                                 Main Document    Page 91 of 123


 1      24         12/26/2018 Saltzman, Adam              0.3   Prepare fee application for November 2018
                                                                fees.
 2    24 Total                                           42.1
 3       25         9/15/2018    Zucker, Clifford         6.0   Travel from LA to NY.
         25         9/24/2018    Chang, Chi San           6.0   Travel from Boston to LA.
 4       25         9/24/2018    Ganti, Narendra          6.0   Travel from DC to LA.
         25         9/24/2018    Saltzman, Adam           7.2   Travel from NY to LA.
 5
         25         9/24/2018    Saltzman, Adam           0.4   Taxi time from FTI office to JFK.
 6       25         9/27/2018    Saltzman, Adam           0.8   Taxi time from JFK to home.
         25         9/27/2018    Chang, Chi San           3.0   Travel from LA to SF.
 7       25         9/27/2018    Ganti, Narendra          6.0   Travel time from LA to DC.
 8       25         9/27/2018    Saltzman, Adam           7.9   Travel from LA to NY.
         25         10/1/2018    Chang, Chi San           1.1   Commute to Verity's San Mateo office to
 9                                                              meet with accounting team and discuss cash
                                                                management.
10      25          10/2/2018 Zucker, Clifford            6.0   Travel time from New York to Los Angeles.
        25          10/4/2018 Zucker, Clifford            6.0   Travel time from Los Angeles to New York.
11      25         10/22/2018 Nelson, Cynthia A           2.3   Travel time from Burbank airport to
                                                                Sacramento (hotel) in connection with
12
                                                                meeting with CA AG's office.
13      25         10/23/2018 Nelson, Cynthia A           0.4   Travel to and from hotel for meeting with CA
                                                                AG.
14      25         10/23/2018 Nelson, Cynthia A           1.5   Travel time from Sacramento to Burbank in
                                                                connection with meeting with CA AG.
15      25         10/24/2018 Ganti, Narendra             4.0   Non Working Travel time from DC to LA.
        25         10/24/2018 Nelson, Cynthia A           0.5   Travel time from court to Denton's for
16
                                                                meeting with Debtors.
17      25         10/25/2018 Ganti, Narendra             6.0   Non working travel time from LA to DC.
      25 Total                                           71.1
18
     Grand Total                                     1,545.9
19

20

21

22

23

24

25

26

27

28

                                                    91
 Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                             Main Document    Page 92 of 123


 1                                        EXHIBIT D
               VERITY HEALTH SYSTEM OF CALIFORNIA, INC. - CASE NO. 2:18-bk-20151-ER
 2
                                    SUMMARY OF EXPENSES
 3                     FOR THE PERIOD SEPTEMBER 14 TO DECEMBER 31, 2018

 4

 5
     Expense Type                                                                  Amount
 6
     Airfare                                                                      $6,697.15
 7
     Lodging                                                                       5,777.12
 8   Miscellaneous                                                                     77.95
 9   Transportation                                                                1,110.39
10   Working Meals                                                                    890.43

11   Total                                                                       $14,553.04

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              92
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                              Main Document    Page 93 of 123


 1                                     EXHIBIT E
            VERITY HEALTH SYSTEM OF CALIFORNIA, INC. - CASE NO. 2:18-bk-20151-ER
 2                                  EXPENSE DETAIL
 3                  FOR THE PERIOD SEPTEMBER 14 TO DECEMBER 31, 2018

 4
        Date      Professional         Expense Type   Expense Detail                         Amount
 5
                                                      Airfare - Coach, LAX - EWR,
 6    9/15/2018   Zucker, Clifford     Airfare        09/15/2018 - 09/15/2018. Airfare -       803.20
                                                      Clifford Zucker. Travel home.
 7    9/15/2018   Star, Samuel         Airfare        Airfare - Los Angeles to New York        351.94
                                                      Travel Agent Fees - Boston-LA-
 8    9/17/2018   Chang, Chi San       Airfare        SF. Travel to attend Verity Health           50.00
                                                      case meetings.
 9                                                    Airfare - Coach - BOS - LAX,
                                                      09/24/18 - 09/27/18. Travel to
10    9/21/2018   Chang, Chi San       Airfare                                                 449.48
                                                      attend Verity Health case
11                                                    meetings.
                                                      Airfare - Coach - IAD - LAX,
12                                                    09/24/18 - 09/28/18. A Travel to
      9/24/2018   Ganti, Narendra      Airfare                                                 649.59
                                                      attend Verity Health case
13                                                    meetings.
                                                      Airfare - Coach - JFK - LAX,
14                                                    09/24/18 - 09/27/18. Travel to
      9/24/2018   Saltzman, Adam       Airfare                                                 658.63
                                                      attend Verity Health case
15                                                    meetings.
                                                      Travel Agent Fees - JFK - LAX.
16    9/24/2018   Saltzman, Adam       Airfare        Travel to attend Verity Health case          12.50
                                                      meetings.
17
                                                      Change Fees - Change LA --SF
      9/27/2018   Chang, Chi San       Airfare                                                     25.00
18                                                    flight to an earlier time.
                                                      Airfare - Round Trip, Clifford
19                                                    Zucker, EWR - LAX, 10/02/2018 -
      10/2/2018   Zucker, Clifford     Airfare                                                1,606.40
                                                      10/07/2018. Airfare - Clifford
20                                                    Zucker.
                                                      Airfare - Round Trip, Cynthia A
21                                                    Nelson, BUR - SMF, 10/22/2018 -
                                                      10/23/2018. Airfare - Cynthia A
22   10/19/2018   Nelson, Cynthia A    Airfare                                                 474.40
                                                      Nelson. Airfare for Verity UCC
                                                      Travel to Sacramento, meeting
23                                                    with AG.
24                                                    Travel Agent Fees - Cynthia A
                                                      Nelson. airfare for Verity UCC
     10/19/2018   Nelson, Cynthia A    Airfare                                                     12.50
25                                                    Travel to Sacramento, meeting
                                                      with AG (BCD Agent Fee).
26

27

28

                                                 93
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                              Main Document    Page 94 of 123


 1                                                      Airfare - Round Trip, Narendra
                                                        Ganti, IAD - LAX, 10/24/2018 -
 2                                                      10/25/2018. Airfare - Narendra
     10/25/2018   Ganti, Narendra       Airfare                                                  788.61
                                                        Ganti. Travel to Los Angeles to
 3                                                      attend Verity Healthcare meeting
                                                        with Creditors Committee.
 4                                                      Airfare - Round Trip, Charlene
                                                        MacDonald, DCA - SMF,
 5    11/9/2018   MacDonald, Charlene   Airfare         10/22/2018 - 10/23/2018. Airfare -       814.90
                                                        Charlene MacDonald. Meeting
 6
                                                        with AG Becerra's Office.
 7                                      Airfare Total                                          $6,697.15
                                                        Lodging - 09/14/2018. Travel to
 8    9/14/2018   Zucker, Clifford      Lodging         attend Verity Health case                301.15
                                                        meetings.
 9                                                      Lodging - 09/14/2018. Travel to
      9/14/2018   Zucker, Clifford      Lodging         attend Verity Health case                    5.00
10                                                      meetings.
                                                        Out of town lodging for September
11    9/16/2018   Star, Samuel          Lodging                                                  381.25
                                                        15, 2018
                                                        Lodging - 09/24/18 - 09/27/18.
12
      9/24/2018   Ganti, Narendra       Lodging         Travel to attend Verity Health case      223.22
13                                                      meetings.
                                                        Lodging - 09/24/18 - 09/27/18.
14    9/24/2018   Chang, Chi San        Lodging         Travel to attend Verity Health case      921.10
                                                        meetings.
15                                                      Lodging - 09/24/18 - 09/27/18.
      9/24/2018   Saltzman, Adam        Lodging         Travel to attend Verity Health case      893.94
16                                                      meetings.
                                                        Lodging - 09/24/18 - 09/27/18.
17    9/25/2018   Ganti, Narendra       Lodging         Travel to attend Verity Health case      335.22
                                                        meetings.
18                                                      Lodging - 09/24/18 - 09/27/18.
      9/26/2018   Ganti, Narendra       Lodging         Travel to attend Verity Health case      335.22
19                                                      meetings.
                                                        Lodging - Clifford Zucker
20    10/4/2018   Zucker, Clifford      Lodging         10/02/2018 - 10/04/2018. Client          724.00
                                                        visit - Hotel rate.
21                                                      Lodging - Clifford Zucker
      10/4/2018   Zucker, Clifford      Lodging         10/02/2018 - 10/04/2018. Client          113.64
22
                                                        visit - Hotel tax.
23                                                      Lodging - Cynthia A Nelson
                                                        10/22/2018 - 10/23/2018. Room
     10/23/2018   Nelson, Cynthia A     Lodging                                                  361.82
24                                                      charges and fees - Verity UCC
                                                        Travel, meeting with AG.
25                                                      Lodging - Narendra Ganti
                                                        10/24/2018 - 10/25/2018. Travel
26   10/24/2018   Ganti, Narendra       Lodging         to Los Angeles to attend Verity          395.70
                                                        Healthcare meeting with Creditors
27                                                      Committee.

28

                                                  94
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                              Main Document    Page 95 of 123


 1                                                       Lodging - Charlene MacDonald
      11/9/2018   MacDonald, Charlene   Lodging          10/22/2018 - 10/23/2018. Meeting         392.93
 2                                                       with AG Becerra's Office.
 3                                                       Lodging - Charlene MacDonald
                                                         10/22/2018 - 10/23/2018. Meeting
     11/12/2018   MacDonald, Charlene   Lodging                                                   392.93
 4                                                       with Attorney General Becerra's
                                                         office.
 5                                      Lodging Total                                           $5,777.12

 6                                                       Internet charges on flight from Los
      9/15/2018   Star, Samuel          Miscellaneous                                                 27.95
                                                         Angeles to New York
 7                                                       Tips - Marriott Hotel - Bellman,
      10/4/2018   Zucker, Clifford      Miscellaneous                                                 12.00
                                                         Housekeeping.
 8
                                                        Internet - Charlene MacDonald.
     10/23/2018   MacDonald, Charlene   Miscellaneous                                                 12.00
 9                                                      Meeting with AG Becerra's Office.
                                                        Tips - Bellman, Housekeeping,
10                                                      Parking, Narendra Ganti. Travel to
     10/25/2018   Ganti, Narendra       Miscellaneous   Los Angeles to attend Verity                  10.00
11                                                      Healthcare meeting with Creditors
                                                        Committee.
12                                                      Internet - Narendra Ganti. Travel
                                                        to Los Angeles to attend Verity
13   10/25/2018   Ganti, Narendra       Miscellaneous                                                 16.00
                                                        Healthcare meeting with Creditors
                                                        Committee.
14
                                        Miscellaneous Total                                       $77.95
15                                                      Taxi from hotel to airport. Travel
      9/14/2018   Zucker, Clifford      Transportation  to attend Verity Health case                  30.27
16                                                      meetings.
                                                        Mileage - airport to home. Travel
17    9/15/2018   Zucker, Clifford      Transportation  to attend Verity Health case                   8.18
                                                        meetings.
18                                                      Parking at the airport. Travel to
      9/15/2018   Zucker, Clifford      Transportation  attend Verity Health case                     34.00
19                                                      meetings.
                                                        Taxi - Hotel to Los Angeles
20    9/15/2018   Star, Samuel          Transportation                                                68.44
                                                        Airport
      9/16/2018   Star, Samuel          Transportation  Taxi - JFK Airport to Home                    53.11
21
                                                        Taxi from home to airport. Travel
22    9/24/2018   Chang, Chi San        Transportation  to attend Verity Health case                  12.30
                                                        meetings.
23                                                      Taxi from airport to hotel. Travel
      9/24/2018   Chang, Chi San        Transportation  to attend Verity Health case                  12.80
24                                                      meetings.
                                                        Taxi from home to airport. Travel
25    9/24/2018   Saltzman, Adam        Transportation  to attend Verity Health case                  70.27
                                                        meetings.
26                                                      Taxi from dinner to hotel. Travel
      9/24/2018   Saltzman, Adam        Transportation  to attend Verity Health case                   7.55
27                                                      meetings.
28

                                                  95
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                              Main Document    Page 96 of 123


 1                                                      Taxi from hotel to dinner. Travel
      9/26/2018   Saltzman, Adam       Transportation   to attend Verity Health case                   9.48
 2                                                      meetings.
                                                        Taxi from dinner to hotel. Travel
 3    9/26/2018   Saltzman, Adam       Transportation   to attend Verity Health case                   8.21
                                                        meetings.
 4                                                      Taxi from airport to home. Travel
      9/27/2018   Chang, Chi San       Transportation   to attend Verity Health case                  18.30
 5                                                      meetings.
                                                        Taxi from dinner to airport. Travel
 6
      9/27/2018   Saltzman, Adam       Transportation   to attend Verity Health case                  19.09
 7                                                      meetings.
                                                        Mileage - home to airport. Travel
 8    9/28/2018   Ganti, Narendra      Transportation   to attend Verity Health case                  16.35
                                                        meetings.
 9                                                      Parking at the airport. Travel to
      9/28/2018   Ganti, Narendra      Transportation   attend Verity Health case                 120.00
10                                                      meetings.
                                                        Taxi from airport to home. Travel
11    9/28/2018   Saltzman, Adam       Transportation   to attend Verity Health case                  70.27
                                                        meetings.
12                                                      Taxi - Ye Darm Kim, 3 Times
      10/2/2018   Kim, Ye Darm         Transportation   Square - 366 W 52nd. Update                    9.35
13                                                      Verity UCC Update deck.
                                                        Taxi - Clifford Zucker, Home -
14    10/2/2018   Zucker, Clifford     Transportation                                                 48.00
                                                        Newark Airport. Client visit.
15                                                      Taxi - Clifford Zucker, 838 World
      10/2/2018   Zucker, Clifford     Transportation   Way, CA - 1150 S. Beverly Dr.,                28.63
16                                                      CA. Client visit - Airport to hotel.
17                                                      Taxi - Clifford Zucker, 1124 S.
                                                        Beverly Dr., CA - 10193
      10/2/2018   Zucker, Clifford     Transportation                                                  7.32
18                                                      Constellation Blvd., CA. Client
                                                        visit - Hotel to dinner.
19                                                      Taxi - Clifford Zucker, 1124
                                                        Beverly Dr., CA - 300 E. Temple
      10/3/2018   Zucker, Clifford     Transportation                                                 32.40
20                                                      St. CA. Client visit - Hotel to
                                                        court.
21                                                      Taxi - Clifford Zucker, 1124 S.
                                                        Beverly Dr., CA - 548 N.
22    10/3/2018   Zucker, Clifford     Transportation                                                  7.66
                                                        Robertson Blvd., CA. Client visit -
                                                        Hotel to dinner.
23                                                      Taxi - Clifford Zucker, 606 N.
                                                        Robertson Blvd., CA - 1150 S.
24    10/3/2018   Zucker, Clifford     Transportation                                                  7.35
                                                        Beverly Dr., CA. Client visit -
                                                        Dinner to Hotel.
25
                                                        Taxi - Clifford Zucker, 1124 S.
26    10/4/2018   Zucker, Clifford     Transportation   Beverly Dr., CA - 762 World Way,              24.52
                                                        CA. Client visit - Hotel to Airport.
27
                                                        Taxi - Cynthia A Nelson, SMF
     10/22/2018   Nelson, Cynthia A    Transportation                                                 43.50
28                                                      Airport - Hotel. Transportation

                                                96
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                   Desc
                              Main Document    Page 97 of 123


 1                                                        from airport to hotel for Verity
                                                          client meeting in Sacramento.
 2

 3                                                      Taxi - Charlene MacDonald, SMF
     10/22/2018   MacDonald, Charlene   Transportation  - Hotel. Meeting with AG                        19.09
 4                                                      Becerra's Office.
                                                        Parking - Cynthia A Nelson.
 5   10/23/2018   Nelson, Cynthia A     Transportation  Burbank Airport parking, Verity                 24.00
                                                        meeting in Sacramento.
 6
                                                        Taxi - Charlene MacDonald, Hotel
 7   10/23/2018   MacDonald, Charlene   Transportation  - SMF. Meeting with AG                          30.80
                                                        Becerra's Office.
 8   10/23/2018   MacDonald, Charlene   Transportation  Parking at Reagan National Airport              50.00
                                                        Taxi - Narendra Ganti, LAX
 9                                                      Airport - Downtown Los Angeles -
     10/24/2018   Ganti, Narendra       Transportation  Westin. Travel to Los Angeles to                82.00
10                                                      attend Verity Healthcare meeting
                                                        with Creditors Committee.
11                                                      Mileage - 70.00 less $(N-A) std
                                                        ded. Travel to Los Angeles to
12   10/24/2018   Ganti, Narendra       Transportation
                                                        attend Verity Healthcare meeting
                                                                                                        16.35
                                                        with Creditors Committee.
13
                                                        Taxi - Narendra Ganti, Westin
14                                                      Downtown - Los Angeles Airport.
     10/25/2018   Ganti, Narendra       Transportation  Travel to Los Angeles to attend                 55.80
15                                                      Verity Healthcare meeting with
                                                        Creditors Committee.
16                                                      Parking - Narendra Ganti. Travel
                                                        to Los Angeles to attend Verity
     10/25/2018   Ganti, Narendra       Transportation                                                  65.00
17                                                      Healthcare meeting with Creditors
                                                        Committee.
18                                      Transportation Total                                      $1,110.39
                                                        Dinner for self and counsel. Travel
19
      9/14/2018   Zucker, Clifford      Working Meals to attend Verity Health case                      62.56
20                                                      meetings.
                                                        Out of Town Breakfast at Los
      9/15/2018   Star, Samuel          Working Meals                                                   25.46
21                                                      Angeles Airport
                                                        Dinner for self. Overtime meal for
22    9/23/2018   Saltzman, Adam        Working Meals                                                   41.70
                                                        Verity.
                                                        Lunch at airport for self. Travel to
23    9/24/2018   Chang, Chi San        Working Meals attend Verity Health case                          9.60
                                                        meetings.
24
                                                        Dinner for self. Travel to attend
      9/24/2018   Saltzman, Adam        Working Meals                                                   38.03
25                                                      Verity Health case meetings.
                                                          Breakfast for self. Travel to attend
26    9/25/2018   Ganti, Narendra       Working Meals                                                   17.82
                                                          Verity Health case meetings.
                                                          Dinner for self, A. Saltzman, and
27    9/25/2018   Ganti, Narendra       Working Meals     C. Chang. Travel to attend Verity             58.05
                                                          Health case meetings.
28

                                                 97
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                 Desc
                              Main Document    Page 98 of 123


 1                                                      Breakfast for self. Travel to attend
      9/25/2018   Saltzman, Adam        Working Meals                                                  2.99
                                                        Verity Health case meetings.
 2
                                                        Breakfast for self. Travel to attend
      9/25/2018   Saltzman, Adam        Working Meals                                                 17.35
 3                                                      Verity Health case meetings.
                                                        Breakfast for self. Travel to attend
 4    9/26/2018   Ganti, Narendra       Working Meals                                                 17.82
                                                        Verity Health case meetings.
 5                                                      Breakfast for self. Travel to attend
      9/26/2018   Ganti, Narendra       Working Meals                                                 14.61
                                                        Verity Health case meetings.
 6                                                      Breakfast for self. Travel to attend
      9/26/2018   Chang, Chi San        Working Meals                                                 12.10
                                                        Verity Health case meetings.
 7                                                      Lunch for self, N. Ganti and A.
 8    9/26/2018   Chang, Chi San        Working Meals   Saltzman. Travel to attend Verity             45.50
                                                        Health case meetings.
 9                                                      Breakfast for self. Travel to attend
      9/26/2018   Saltzman, Adam        Working Meals                                                  6.43
                                                        Verity Health case meetings.
10                                                      Breakfast for self. Travel to attend
      9/27/2018   Chang, Chi San        Working Meals                                                 20.40
                                                        Verity Health case meetings.
11
                                                        Lunch for self. Travel to attend
      9/27/2018   Chang, Chi San        Working Meals                                                 23.30
12                                                      Verity Health case meetings.
                                                        Lunch for self. Travel to attend
13    9/27/2018   Saltzman, Adam        Working Meals                                                 26.02
                                                        Verity Health case meetings.
14                                                      Breakfast for self. Travel to attend
      9/27/2018   Saltzman, Adam        Working Meals                                                 12.43
                                                        Verity Health case meetings.
15                                                      Dinner for self. Travel to attend
      9/27/2018   Saltzman, Adam        Working Meals                                                 44.18
                                                        Verity Health case meetings.
16
      10/1/2018   Kim, Ye Darm          Working Meals   Overtine Meal.                                32.55
17    10/2/2018   Kim, Ye Darm          Working Meals   Overtine Meal.                                28.64
                                                        Meals - Travel Related - Clifford
18    10/2/2018   Zucker, Clifford      Working Meals                                                 84.86
                                                        Zucker. Client visit.
19                                                      Meals - Travel Related - Clifford
      10/3/2018   Zucker, Clifford      Working Meals                                                 79.61
                                                        Zucker. Client visit.
20   10/11/2018   Saltzman, Adam        Working Meals   Meal                                          40.55
                                                        Meals - Travel Related - Cynthia A
21                                                      Nelson. Travel related dinner,
     10/22/2018   Nelson, Cynthia A     Working Meals                                                 34.63
                                                        Verity UCC Travel, meeting with
22
                                                        AG.
23                                                      Meals - Travel Related - Charlene
     10/22/2018   MacDonald, Charlene   Working Meals   MacDonald. Meeting with AG                     7.88
24                                                      Becerra's Office.

25                                                      Meals - Travel Related - Charlene
     10/22/2018   MacDonald, Charlene   Working Meals   MacDonald. Meeting with AG                    15.08
26                                                      Becerra's Office.
                                                        Meals - Travel Related - Charlene
27   10/22/2018   MacDonald, Charlene   Working Meals   MacDonald. Meeting with AG                     8.99
                                                        Becerra's Office.
28

                                                98
 Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                              Main Document    Page 99 of 123


 1                                                      Meals - Travel Related - Charlene
     10/22/2018   MacDonald, Charlene   Working Meals   MacDonald. Meeting with AG                    7.96
 2                                                      Becerra's Office.
 3                                                      Meals - Travel Related - Cynthia A
     10/23/2018   Nelson, Cynthia A     Working Meals   Nelson. Travel related meal, Verity           5.33
 4                                                      UCC Travel - meeting with AG.

 5                                                      Meals - Travel Related - Narendra
                                                        Ganti. Travel to Los Angeles to
     10/25/2018   Ganti, Narendra       Working Meals                                                10.00
 6                                                      attend Verity Healthcare meeting
                                                        with Creditors Committee.
 7
     12/18/2018   Saltzman, Adam        Working Meals Meal                                         38.00
 8                                      Working Meals Total                                      $890.43
                                        Grand Total                                            $14,553.04
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                99
 Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                         Main Document    Page 100 of 123


 1                                      EXHIBIT 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          100
  Case 2:18-bk-20151-ER   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                          Main Document    Page 101 of 123




FTI Team Bios
                                   Case 2:18-bk-20151-ER                   Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                                    Desc
                                                                           Main Document    Page 102 of 123



                            Jeff D. Benton
                                                                  Senior Managing Director
Certifications
Certified Public 
                                                                  Health Solutions
Accountant, Virginia and                                          Washington D.C.
Pennsylvania (inactive) 
                                                                  +1 202 312 9113
Certified Turnaround 
Professional                                                      jeff.benton@fticonsulting.com
Certified Valuation 
Analyst                     About
                            Jeff Benton is a Senior Managing Director in FTI Consulting’s Healthcare practice.         the Debtors in various matters.
Education                   Jeff has over 30+ years’ of experience in healthcare finance, accounting and real 
                                                                                                                       Mr. Benton focuses on the use of data and analytics in managing multifaceted 
                            estate with an emphasis on mergers and acquisitions, turnaround, restructuring 
B.S. in Accounting, St.                                                                                                operations.  During his time in consulting he has represented many clients 
                            and workout projects for both stable and financially challenged clients. 
Francis University                                                                                                     throughout almost every healthcare sector, including hospitals (acute care, long‐
                            Additionally, Jeff has held board seats on a Medicaid HMO, a state‐wide integrated         term acute, specialty, rural), CCRC, health insurers, HMOs/managed care 
                            delivery system and a captive reinsurance company and is currently sitting on              organizations, independent delivery systems, surgery centers, independent 
                            multiple steering committees serving liquidating trustees.                                 physician associations, physician practice management companies, ambulatory 
                                                                                                                       care clinics, skilled nursing facilities, home healthcare, medical suppliers, 
                            He has provided healthcare consulting and expert testimony services for more 
                                                                                                                       diagnostic imaging and assisted living.
                            than 17+ years having worked in the healthcare industry for 15 years prior where 
                            he has held a variety of senior finance positions, including Chief Financial Officer 
                            for an HMO, SVP Finance for a healthcare management company, Corporate 
                            Controller for a $2 billion, 6‐hospital health system and various Business 
                            Development positions. His engagements have included loan workouts, due 
                            diligence, operational turnarounds, valuations and process re‐engineering. Much 
                            of his time has been in managing troubled situations and coordinating effective 
                            and timely response to critical situations. 
                            Among other things, currently Jeff is serving as the Chief Administrative Officer 
                            (CAO) for a Hospital Corporation, managing its post close wind down after guiding 
                            the liquidation of its 3‐hospitals. Other Responsible Officer roles  include serving 
                            as the Chief Strategic Implementation Officer (CSIO) for a specialty cancer hospital, 
                            managing the creditor affairs that led to affiliation with a large teaching University 
                            Health System and served as Chief Strategic Implementation Officer for a Catholic 
                            health system managing the transaction diligence, transition and integration 
                            efforts for the sale of one of its facilities and most recently was Chief Restructuring 
                            Officer (CRO) for a hospital in Connecticut. In addition, Jeff has extensive 
                            bankruptcy experiences including service as a Liquidating Steering Committee 
                            member and Trustee representing the secured and unsecured lenders as well as 
                                 Case 2:18-bk-20151-ER                  Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                                   Desc
                                                                        Main Document    Page 103 of 123



                          Lauren Cavanaugh
                          Managing Director
Certifications
Fellow, Casualty          Forensic & Litigation Consulting
Actuarial Society         New York, NY
Member, American 
                          +1 212 841 9383
Academy of Actuaries
                          Lauren.Cavanaugh@fticonsulting.com
Education
                          About
B.S., Mathematics, 
Rensselaer Polytechnic    Lauren Cavanaugh is a Managing Director at FTI Consulting and is based in
Institute                 New York. She is a member of the Insurance practice in the Forensic &                   Asbestos Liability Estimation
                          Litigation Consulting segment. With fifteen years of experience in the insurance        Provided litigation support related to a dispute between an asbestos bankruptcy 
                          industry, Ms. Cavanaugh provides expertise to her clients regarding actuarial           trust and multiple reinsurers; Currently Appointed Actuary for a reinsurer with 
                          pricing and reserving for all personal and commercial lines of business. In             asbestos liabilities; Assisted in multiple projects on behalf of policyholders 
                          addition, Ms. Cavanaugh has specialized experience in reinsurance pricing and           involved in Solvent Schemes of Arrangement; Assisted in writing the Report of the 
                                                                                                                  Independent Expert for Equitas’ Part VII transfer..
                          reserving, predictive analytics, and asbestos liability estimation.
                                                                                                                  Investigations and Litigation Support including Expert Testimony
                                                                                                                  Led actuarial efforts related to an internal fraud investigation of a medical 
                                                                                                                  malpractice insurer; Provided privileged consulting for an insurer related to a 
                          Representative Professional Experience
                                                                                                                  matter between the insurer and its auditor; Provided litigation support for a 
                          Professional Leadership Roles:                                                          landmark transfer pricing case, which involved actuarial analysis of the firm’s 
                          Currently serving on the Board of Directors for the American Academy of                 products liability exposure; Involved in dozens of litigation support/expert 
                          Actuaries; Current chairperson of the American Academy of Actuaries’ P/C Risk‐          testimony assignments on behalf of policyholders, self‐insureds, insurers, 
                          Based Capital Committee; Current member of the American Academy of Actuaries’           reinsurers, and actuaries.
                          Casualty Practice Council.                                                              Due Diligence
                          Actuarial Opinions                                                                      Led efforts to review actuarial pricing, underwriting, and reserving in relation to 
                          Currently serves as Appointed Actuary for reinsurer in run‐off – remaining              many due diligence engagements including a Lloyd’s syndicate, global insurers, 
                          liabilities are predominately asbestos‐related; Currently serves as Appointed           and global reinsurers.
                          Actuary for regional commercial and personal lines insurer.                             Predictive Modeling
                          Captives/Self‐Insureds                                                                  Developed claims model to predict ultimate claim costs for a medical‐malpractice 
                          Signed actuarial reserve report in connection with a dispute in litigation involving    insurer; Involved in developing a predictive model for underwriting business‐
                          a large construction firm and a former employee; Provided privileged consulting         owners policies for a regional insurer; Developed predictive modeling personal 
                          for a matter involving a workers’ compensation self‐insured trust in New York.;         auto pricing tool for global insurer.
                          Provided annual actuarial reserve reports for a global construction firm, related to 
                          its self‐insured retention liabilities on its CCIP policies; Provided dozens of 
                          actuarial reserve analyses for a global reinsurance company in relation to their 
                          purchase of loss portfolio transfers. 
                               Case 2:18-bk-20151-ER               Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                        Desc
                                                                   Main Document    Page 104 of 123



                         Xenia Chang
FTI Consulting                                Senior Consultant
50 California Street, 
Suite 1900, San                               San Francisco, CA
Francisco CA 94111
                                              + 1 213 447 6204
                                              Xenia.Chang@FTIConsulting.com
Office: 
(415) 283‐4221           About
Mobile: 
                          Xenia Chang is a Senior Consultant at FTI Consulting. Ms. Chang joined     Ms. Chang thrives in diverse and global environment. During her MBA 
(213) 447‐6204
                         FTI Consulting in 2016 after she finished her M.B.A. at Duke where she      internship at Kiva, she conducted financial analysis and due diligence on 
                         concentrated in finance and took courses such as Corporate Finance,         four strategic partners and monitored 15+ EMEA partners’ financial 
Education                Global Finance, PE/VC, Managerial Accounting, Raising Capital and           performance to guide investing decisions.
M.B.A. in Finance        Investments.                                                                 Before Fuqua, Ms. Chang worked at a financially distressed start‐up 
and Social                Prior to joining FTI, Ms. Chang ‘s experience includes three years in      where she negotiated supplier contracts, managed shareholders’ 
Entrepreneurship,        corporate banking and a year at a start‐up which she helped                 relationship, conducted and monitored cash forecast and helped the 
Duke’s Fuqua             turnaround.                                                                 firm to raise additional capital. 
School of Business       At FTI Consulting, Ms. Chang has engaged in Retail and TMT projects:         Ms. Chang also spent 3 years in Taiwan’s leading corporate bank, 
                             Built two 13‐week cash flow models that identify clients’ liquidity     Chinatrust Financial Holding. At the Jumbo division where she served 
B.S. in Finance and          gaps and drive further fund‐raising and cost‐cutting actions.           several key accounts/public companies, Ms. Chang
Banking,                     Identified $30 million liquidity saving opportunities across North             Closed a $230 million factoring syndication deal in 2013 for a 
National Cheng‐Chi           America, APAC, and EMEA for a $1.2 billion revenue apparel retailer            major client by persuading senior management through detailed 
University                   through supply chain analysis.                                                 financial forecast modeling and analysis plus a comprehensive 
                             Developed a 5 years growth strategy for a $850 million TMT client to           sales strategy.
                             grow revenue by 2x and EBITDA by 3x through an in depth industry               Presented credit analysis to the bank’s Credit Committee and 
                             and company analysis including the identifying the client's core               senior management including board members. 
                             competencies, potential adjacent businesses, and high growth                   Strengthened communication between 60+ analysts, CPS product 
                             opportunities.                                                                 team and senior managers to improve system efficiency by 30% 
                             Conducted KEIP, SOFA and Schedules analysis for iHeart UCC                     and save $25 million annually.
                             engagements that support successful KEIP negotiation and Sub‐con 
                             analysis. 
                                  Case 2:18-bk-20151-ER                  Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                                Desc
                                                                         Main Document    Page 105 of 123



                            Michael Flaharty
                                                                 Managing Director
Professional Affiliations
Xavier University,                                               Forensic & Litigation Consulting
President’s Advisory                                             New York, NY
Board
                                                                 +1 212 651 7128
2007 ‐2010
                                                                 mike.flaharty@fticonsulting.com
Education                   About
B.S., Xavier University
                            Michael Flaharty is a Managing Director at FTI Consulting and is based in New          programs, and captive management. Among areas of his responsibility were: 
                            York. He is a member of the Global Insurance Services practice within the Forensic     •   Working with senior management and brokers in the identification, 
                            & Litigation Consulting segment. Mr. Flaharty has more than 35 years of                    preparation and presentation of the company’s global risks for annual 
                            experience in the risk management, insurance, reinsurance and self‐insurance               placement in the global insurance markets. Coverages ranged from domestic 
                            sectors of the Property and Casualty insurance market.                                     P&C, global property, aircraft products liability, D&O and Fiduciary and 
                            Mr. Flaharty has worked with clients in designing and developing insurance and             advertising liability.
                            alternative risk transfer strategies and program implementation solutions.  He has     •   Maintaining a centralized risk management program for procurement of 
                            assisted clients in insurance program design, broker selection and coverage                insurance coverages, claims management services, allocation of costs, 
                            procurement; cost allocation methodologies, procurement of outsourced services,            exposure collection.  
                            optimization of alternative market facilities, and in the design of business 
                                                                                                                   •   Managing the company’s claims through insurers and third‐party‐
                            continuity programs, disaster recovery and emergency management plans.  He has 
                                                                                                                       administrators. 
                            also advised clients regarding risk management related technologies for 
                            underwriting, claims, design of business continuity and captive insurance              Managing and oversight of coordinated defense programs for various major
                            operations.                                                                            claim programs including, toxic-shock syndrome, spray-on stucco, polybutylene
                                                                                                                   plumbing and a series of 60 NPL designated sites, including Woburn,
                            Mr. Flaharty has worked with clients in exposure identification and the design of 
                            risk mitigation strategies, portfolio valuations, post‐acquisition insurance           Massachusetts’ (Anderson v. Cryovac, which became the subject of A Civil
                            integration planning, outsourcing and service level agreement standards.               Action a 1996 work of non-fiction by Jonathan Harr).
                            Mr. Flaharty regularly provides risk management services to clients of FTI’s           Prior to joining FTI Consulting, Mr. Flaharty was Owner and Principal of a New
                            restructuring practice.  He has assisted on insurance issues and placement of          York based consulting practice focused on strategy and operational
                            coverages for a number of large restructuring clients including: Dow‐DuPont, Kern      improvement in the insurance industry. Mr. Flaharty was also President, GAB
                            County Medical Center, the GM Liquidating Trust, TSN Liquidating Trust, Overseas       Robins Capital Partners Consulting. Additionally, he spent 12 years as a Partner
                            Shipholding Group, Hostess and Arcapita Investment Management Limited. 
                                                                                                                   at a Big Four consulting firm where he managed multiple insurance practice
                            Mr. Flaharty was a former risk manager of Beatrice Companies, a Fortune 25             areas related to the insurance industry.
                            corporation with a diverse global portfolio of holdings ranging from food, 
                            aerospace, manufacturing, financial products, personal products, beverage and          Mr. Flaharty began his career in claims management with Liberty Mutual
                            electronics.                                                                           Insurance and Employee Benefits Insurance Company (EBI), a workers’
                            Originally outsourced to Beatrice through its primary casualty broker, Mr. Flaharty    compensation specialty insurer.
                            ultimately became integral to the corporate team.  As a significant risk retaining 
                            entity, the Beatrice risk management program was supported through a wide 
                            variety of traditional and alternative risk transfer mechanisms. Mr. Flaharty 
                            focused on issues related to successor and predecessor liability, mass‐tort defense 
                                  Case 2:18-bk-20151-ER           Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                   Desc
                                                                  Main Document    Page 106 of 123



                             Narendra Ganti
Certifications                                 Managing Director
Certified Public 
Accountant, Maryland
Certified Turnaround 
Professional                                   McLean
Certified Insolvency &                         +1 571.830.1029
Restructuring Advisor
                                               narendra.ganti@fticonsulting.com
Education                    About
B.S., Chemical               Narendra Ganti is a Managing Director in the Turnaround &               team of 65 professionals in managing over 1,500 account/loans and 
Engineering, University      Restructuring practice and has over 20 years of experience advising     over $2 billion in assets for Silver State Bank.
of Maryland
                             debtors, lenders, creditors and other stakeholders. Mr. Ganti has       Prior to rejoining FTI Consulting, Mr. Ganti  spent almost two years 
M.B.A., Smith School of 
Business at University of 
                             industry experience in healthcare, retail, manufacturing, financial     at Alvarez & Marsal (“A&M”) Healthcare Group, where he focused 
Maryland                     services, engineering, construction, telecom and not‐for‐profit.        on healthcare restructuring. Clients at A&M included Kennewick 
                             Some of Mr. Gant’s most notable assignments include Heilig Myers,       Public Hospital District, Satori Waters, Blue Mountain Health System 
                             Velocita, Teligent, Jennifer Convertibles, Paragon Trade Brands,        and Sacred Heart Healthcare System. Prior to that, he spent 10 years 
                             Marvel Comics, and Ritz Cameras.                                        at Deloitte in the Corporate Restructuring Group. 
                             Mr. Ganti’s significant healthcare experience includes advising the     Mr. Ganti holds a B.S in chemical  engineering from the University of 
                             creditors committee of Verity Health System and Senior Care             Maryland and an M.B.A. from the Smith School of Business at the 
                             Centers, Inc. He also served as the Trustee for the Kennewick           University of Maryland. He is a Certified Public Accountant in 
                             Liquidation Trust. Additional healthcare assignments include            Maryland, a Certified Turnaround Professional and a Certified 
                             advising the senior lenders in New American Healthcare, a rural         Insolvency & Restructuring Advisor.
                             hospital chain; PhyCor, a physician management firm; the creditors 
                             committee in Sumner Regional Hospital and Sound Shore Hospital of 
                             Westchester; and the equity committee of Neogenix, a development 
                             stage diagnostics and therapeutics company focusing on tumors 
                             using monoclonal antibodies.
                             Mr. Ganti’s public sector experience includes advising the Pension 
                             Benefit Guaranty Corporation on numerous transactions, such as 
                             distressed terminations, 4062(e) events, 403(k) liens and controlled 
                             group analysis, mergers and bankruptcies. He also advised the FDIC 
                             in the receivership of Silver State Bank in Las Vegas, NV and led a 
                                           Case 2:18-bk-20151-ER              Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                           Desc
                                                                              Main Document    Page 107 of 123



                                     Greg Gotthardt
Certifications
                                                         Senior Managing Director
Licensed Real Estate 
Broker 
General Real Estate                                      Los Angeles, CA
Appraiser, California                                    213.452.6323
                                                         Greg.gotthardt@fticonsulting.com
Professional Affiliations         
Executive Committee of               About
the University of                    Greg Gotthardt is a senior managing director at FTI Consulting and is         California’s Lusk Center for Real Estate. He is also a full member of the 
Southern California’s                based in Los Angeles. Mr. Gotthardt is a member of the FTI Real Estate        Urban Land Institute and he holds a variety of real estate professional 
Lusk Center for Real 
                                     Solutions group. With more than 30 years of experience, he has advised        designations and certifications, including Designated Member of the 
Estate 
                                     corporations, real estate operating companies, REITS, developers,             Appraisal Institute (MAI); Fellow of the Royal Institute of Chartered 
Urban Land Institute
                                     financial institutions, and government entities in transactions involving     Surveyors (FRICS); and Counselors of Real Estate (CRE).  Mr. Gotthardt is 
Appraisal Institute (AI)             billions of dollars of real estate and real estate loan portfolios.           also a Licensed Real Estate Broker and General Real Estate Appraiser in 
Royal Institute of                                                                                                 California.
Chartered Surveyors 
                                     Mr. Gotthardt provides real estate advice, including asset and 
(FRICS)                              transaction strategies, acquisitions and dispositions, investment due 
Counselors of Real                   diligence, development planning, workouts and restructurings, 
Estate (CRE)                         underwriting and valuation. His experience spans a wide variety of 
                                     property types, including office, industrial, retail, multifamily and land.
                                     As a trusted advisor, Mr. Gotthardt has performed and overseen 
Education
B.S. in Finance, San                 numerous public‐private partnership initiatives and transactions for a 
Diego State University               variety of public sector clients. He has served as advisor on dozens of 
                                     development and ground lease transactions.
                                     Prior to joining FTI Consulting, Mr. Gotthardt was a Managing Director 
                                     with Alvarez & Marsal (A&M) Real Estate Advisory Services (REAS) and 
                                     led A&M’s West Coast REAS practice. Before that, he was a Partner with 
                                     the Real Estate Advisory Services practice of Ernst & Young LLP (E&Y) 
                                     where he directed the firm’s transaction advisory and capital markets 
                                     activities on the West Coast. Prior to its acquisition by E&Y in 1995, he 
                                     was with Kenneth Leventhal & Company.
                                     Mr. Gotthardt holds a B.S. in Finance from San Diego State University. He 
                                     serves on the Executive Committee of the University of Southern 
                                 Case 2:18-bk-20151-ER               Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                           Desc
                                                                     Main Document    Page 108 of 123



                           Steven J. Joffe
Professional
                                                Senior Managing Director
Affiliations
American Bar 
Association, Tax Section                        New York, NY 
New York State Bar                              +1 212 499 3650
Association                                     steven.joffe@fticonsulting.com

Education
                           About
B.S. in Economics, cum     Steven Joffe is a Senior Managing Director at FTI Consulting and is based      Prior to joining Metromedia, Mr. Joffe was a senior mergers and 
laude, Wharton School      in New York. He is a member of the Corporate Finance & Restructuring           acquisitions tax specialist with Price Waterhouse, where he analyzed, 
of Business, University    segment. Mr. Joffe has more than 40 years of diversified experience as a       planned and structured transactions for major clients in New York and 
of Pennsylvania            tax specialist and lawyer with a unique combination of business advisory,      Los Angeles. During his tenure, he planned for stock and asset 
J.D., honors, The          technical, analytical and communication skills and perspectives. He has        acquisitions by the U.S. and foreign multinationals and financial 
National Law Center,       extensive experience in private industry, public accounting, law firms         investors, including the utilization of net operating losses of acquired 
George Washington          and government.                                                                companies. Mr. Joffe was also involved in determining tax effective 
University                                                                                                purchase price allocations, performing pre‐acquisition reviews of target 
                           Mr. Joffe specializes in identifying and developing strategic solutions to 
LL.M. in Taxation, New     tax issues that arise in the context of restructuring distressed companies.    companies, and planning for bankruptcy and cross‐border restructurings.
York University School 
                           He has provided critical tax advice in more than 100 restructuring and         Before that, Mr. Joffe spent 11 years as a practicing attorney and tax 
of Law
                           bankruptcy engagements.                                                        specialist for boutique M&A and venture capital, as well as general 
                           Mr. Joffe also specializes in the taxation of mergers and acquisitions and     practice law firms in New York, where he planned and structured 
                           has performed numerous pre‐acquisition reviews for corporate and               transactions for corporate clients, venture capitalists and financial 
                           private equity clients. In addition, Mr. Joffe has served as a consulting      investors.
                           and testifying tax expert in forensic accounting and litigation matters.       Mr. Joffe has authored or co‐authored numerous articles on 
                           Prior to joining FTI Consulting, Mr. Joffe served as the senior tax            consolidated return issues, captive insurance and bankruptcy 
                           executive for Metromedia, a private investment group, where he was             restructurings that have appeared in publications, such as the Journal of 
                           responsible for tax issues arising from strategic acquisitions and             Taxation, Taxes Magazine, The Bankruptcy Strategist, The Bankruptcy 
                           dispositions and for in‐house tax compliance and audit functions. Mr.          Law Reporter and the Norton Bankruptcy Law Advisor. 
                           Joffe led the planning for all stock and asset acquisitions; tax free          Mr. Joffe holds a B.S. cum laude in Economics from the Wharton School 
                           reorganizations of publicly traded companies; asset dispositions by            of Business at the University of Pennsylvania, a J.D. with honors from 
                           public and private companies; acquisitions of loss corporations and the        The National Law Center at George Washington University and an LL.M 
                           utilization of such losses; and multimillion dollar acquisitions,              in Taxation from New York University’s School of Law. Mr. Joffe is a 
                           dispositions, leases and tax free exchanges of assets for Metromedia and       member of the tax section of the American Bar Association and the New 
                           its portfolio companies.                                                       York State Bar Association.
                             Case 2:18-bk-20151-ER               Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                         Desc
                                                                 Main Document    Page 109 of 123



                       Charlene MacDonald
Education                                    Managing Director
M.P.P. Harvard 
Kennedy School
                                             Public Affairs
B.A. Lake Forest 
                                             Washington, D.C.
                                             +1 202 346 8815
College
                                             charlene.macdonald@fticonsulting.com
                       About
                       Charlene MacDonald is a Managing Director in the Strategic                    Massachusetts House of Representatives, where she served as a 
Expertise              Communications segment, focused on the Healthcare & Life Sciences             research analyst for the Committee on Community Development and 
Strategic              sector. Ms. MacDonald has expertise in health policy, government              Small Businesses. In the private sector, Ms. MacDonald has held 
Communications         relations, issue advocacy and coalition building. Ms. MacDonald has over      positions with several prominent health care trade associations including 
                       14 years’ experience in public policy and advocacy at the state and           the American Association of Orthopedic Surgeons, American 
Government Relations   federal level.                                                                Osteopathic Association and American Clinical Laboratory Association. 
Public Policy                                                                                        Ms. MacDonald holds a M.P.P. from the Harvard Kennedy School and 
                       Prior to joining FTI Consulting, Ms. MacDonald spent nearly eight years 
                                                                                                     undergraduate degrees in Political Science and Sociology from Lake 
                       on Capitol Hill, serving key Democratic leaders in Congress. As Senior 
                                                                                                     Forest College.
                       Policy Advisor to House Democratic Whip Steny Hoyer (D‐MD), she 
                       played a key role in the development and execution of Congressional 
                       Democrats’ strategy related to health policy, including health reform, 
                       entitlement programs and public health issues. Named an “Emerging 
                       Health Care Leader” by Politico in 2011, Ms. MacDonald maintains 
                       relationships with key health reporters at Politico, Inside Health Policy, 
                       Stat News, the LA Times and other leading news outlets.
                       Ms. MacDonald also served as Senior Policy Advisor for Medicare & 
                       Social Security at the Senate Budget Committee, formerly chaired by 
                       Senator Patty Murray (D‐WA), and as Deputy Chief of Staff to 
                       Representative Allyson Schwartz (D‐PA). During her time on Capitol Hill, 
                       Ms. MacDonald was instrumental in the drafting, negotiation and 
                       enactment of numerous bipartisan health bills ranging from the 21st 
                       Century Cures Act to the Medicare and CHIP Reauthorization Act 
                       (MACRA).
                       Ms. MacDonald’s government experience also includes the 
                                  Case 2:18-bk-20151-ER                 Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                             Desc
                                                                        Main Document    Page 110 of 123



                           James McLain
                                                Managing Director
Certifications
FINRA Series 7, 79, 63                          Corporate Finance & FTI Capital Advisors
Licenses
Chartered Financial                             New York, NY
Analyst                                         +1 646 485 0548
                                                James.mclain@fticonsulting.com
Education
                           About
B.A., Williams College
                           James McLain is a Managing Director at FTI Capital Advisors and is based in New     Mr. McLain graduated cum laude with Honors from Williams College, where he
M.B.A., University of      York. He is part of the firm’s Healthcare practice and focuses on providing         was a member of the top ten nationally‐ranked squash team. Mr. McLain holds
Chicago Booth School of    investment banking advisory services to middle market healthcare companies          an MBA from the University of Chicago Booth School of Business and is a CFA
Business                   and private equity investors.                                                       charter holder.
                           Mr. McLain has 18 years of M&A and corporate finance experience and has             Mr. McLain holds FINRA Series 7, 79, and 63 investment banking licenses. He
                           initiated and completed numerous strategic and financial transactions for           lives in Bronxville, New York with his wife and two daughters.
                           healthcare companies. He has advised owners and management teams in a
                           broad range of healthcare subsectors such as behavioral healthcare, specialty
                           physician services, diagnostic labs, dental products and services, health and
                           wellness, payor services, and medical products.
                           Prior to joining FTI Capital Advisors in 2017, Mr. McLain was a Managing Director
                           with Coker Capital Advisors, a healthcare investment bank offering mergers &
                           acquisitions, capital raising, and other strategic financial advisory services to
                           middle market healthcare companies. Previously, he worked for Brown Brothers
                           Harriman & Co., where he led the M&A Advisory practice for healthcare services
                           companies. Mr. McLain has also held positions in the healthcare investment
                           banking group at Jefferies & Company and the industrials group at Credit Suisse
                           First Boston.
                                  Case 2:18-bk-20151-ER              Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                           Desc
                                                                     Main Document    Page 111 of 123



                            Cynthia Nelson
Certifications
                                                Senior Managing Director 
Certified Insolvency and 
Restructuring Advisor
                                                Los Angeles, CA
Professional Affiliations                       +1 213 452 6026
American Bankruptcy                             cynthia.nelson@fticonsulting.com
Institute
                            About
American College of 
Bankruptcy                  Cynthia Nelson is a Senior Managing Director at FTI Consulting and is         Wootton USA, an Associate at Laventhol & Horwath in its Real Estate 
Association of 
                            based in Los Angeles. She is a member of the Corporate Finance &              Advisory practice and a Real Estate Development Assistant at Valencia 
Insolvency &                Restructuring segment.                                                        Company/Newhall Land & Farming.
Restructuring Advisors      Ms. Nelson assists stakeholders in evaluating, developing and                 Ms. Nelson is a frequent speaker at conferences and seminars. She has 
Los Angeles Bankruptcy      implementing turnaround plans and restructurings in both judicial and         been a panelist at programs sponsored by the ABI, California Bankruptcy 
Forum                       non‐judicial circumstances. She has assisted debtors, investors, lenders      Forum, Financial Lawyers Conference, American College of Bankruptcy 
Turnaround                  and creditors’ committees in analyzing and developing plans of                and other organizations. She currently is serving as co‐chair of the 2016 
Management                  reorganization, analyzing financing options and market rates of interest,     National TMA Conference.
Association                 evaluating asset disposition and development plans to maximize value,         Ms. Nelson also has published articles in ABI Journal, CPA Expert, Daily 
                            conducting due diligence in connection with acquisition and financing,        Bankruptcy Review, Turnaround Management, Socioeconomic Planning 
Education                   negotiating resolution of troubled credits, and providing litigation          Sciences, Location and Stigma and Urban Land.
B.S. in Urban Planning, 
                            support and testimony in adversarial proceedings.
                                                                                                          Ms. Nelson holds a B.S. in Urban Planning from California State 
California State            With more than 25 years of experience in the real estate industry, Ms.        Polytechnic University and an M.P.L and M.B.A. from the University of 
Polytechnic University      Nelson specializes in advising stakeholders with interests in real estate.    Southern California.  She is a Certified Insolvency and Restructuring 
MPL, University of          She has extensive experience with development and operating                   Advisor.
Southern California         companies, including those with interests in master planned 
M.B.A., University of       communities, resorts, retail, office, hospitality, multi‐family and mixed‐
Southern California         use properties. Ms. Nelson has been involved in some of the largest and 
                            most notable real estate restructurings of the last several years, 
                            including advising the unsecured creditors committee for General 
                            Growth Properties, serving as the Chapter 11 trustee in connection with 
                            South Edge LLC (Inspirada) and serving as receiver for Talisker Club.
                            Prior to its acquisition by FTI Consulting, Ms. Nelson was a Partner in 
                            PricewaterhouseCoopers’ Business Recovery Services group. Before that, 
                            she was a Senior Associate of Investment Services at Jones Lang 
                                  Case 2:18-bk-20151-ER        Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                Desc
                                                               Main Document    Page 112 of 123



                            Adam Saltzman
Certifications
                                                 Senior Consultant
Certified Public 
Accountant, California
                                                 New York, NY
Professional Affiliations                        +1 646 485 0564
Association of                                   adam.saltzman@fticonsulting.com
Insolvency & 
Restructuring Advisors
                            About
                            Adam Saltzman is a Senior Consultant at FTI Consulting and         engagements in the financial services sector.  Mr. Saltzman’s 
Education                   is based in New York.  He is a member of the Corporate             clients covered various industries, including real estate, 
B.S.B.A., Finance, 
                            Finance & Restructuring segment.  Mr. Saltzman has worked          investment management, and aircraft leasing.  Notable 
University of Arizona
                            on client engagements providing strategic and financial            clients included a leading global institutional asset manager, 
                            solutions in distressed and non‐distressed situations.             a multi‐billion dollar institutional real estate investment 
                            Mr. Saltzman’s experience encompasses a number of                  manager, and a multi‐billion dollar investment manager 
                            industries including healthcare, entertainment, technology,        specializing in credit‐related investments.  During his time at 
                            real estate, and retail.  Mr. Saltzman’s advisory work includes    PwC, Mr. Saltzman served as an instructor in firm trainings 
                            the following:                                                     and was selected to participate in the national audit quality 
                                                                                               group for real estate.  
                               Providing restructuring advisory services and interim 
                                management services.                                           Mr. Saltzman holds a B.S.B.A. in Finance from the University 
                               Preparing liquidation and recovery analysis in chapter 11      of Arizona.  He is a Certified Public Accountant.
                                cases.
                               Assessing cash and liquidity needs, including evaluating 
                                13‐week cash flow forecasts and turnaround initiatives.
                               Evaluating corporate business plans, conducting 
                                operational and financial due diligence and debt capacity 
                                analyses.
                            Prior to joining FTI Consulting, Mr. Saltzman was an 
                            Assurance Manager at PricewaterhouseCoopers LLP (PwC) 
                            and was responsible for planning and performing audit 
                                   Case 2:18-bk-20151-ER                 Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                              Desc
                                                                         Main Document    Page 113 of 123



                             Samuel E. Star
Certifications
                                                   Senior Managing Director
Certified Public 
Accountant, New York
Certified Turnaround                               New York, NY
Professional                                       +1 212 841 9368
                                                   samuel.star@fticonsulting.com
Professional Affiliations
                             About
American Bankruptcy 
Institute                    Samuel Star is a Senior Managing Director at FTI Consulting and is based in       and Bondholders” at the Beard Distressed Investing Conference in 
                             New York. He is a member of the Corporate Finance & Restructuring                 November 2015, “Understanding Pension Plan Liabilities” at the SRZ 
American Institute of 
                             segment. Mr. Star specializes in providing services to creditors in Chapter 11    Distressed Investor Conference in November 2014, “Chapter 11 Asset Sales:  
Certified Public 
Accountants
                             and out‐of‐court workout situations.                                              What’s The Government Got To Do With It?” at the American Bar 
                             With more than 25 years in the restructuring business, Mr. Star has gained        Association in April 2013, “Addressing Legacy Liabilities in Chapter 11 Cases” 
New York State Society                                                                                         at the American Bankruptcy Institute in November 2012, “Restructuring 
of Certified Public          diverse industry experience, including airlines, automotive, chemicals, 
                             consumer products, energy and financial services. He is a leader in advising      Project‐Financed Power Plants” at FBR in September 2011, “Litigation in 
Accountants
                             all types of creditor constituencies.                                             Complex Bankruptcies” at the AIRA Advanced Restructuring and Plan of 
                                                                                                               Reorganization Conference in November 2010, “Retail Industry Trends –
Education
                             Mr. Star has provided in‐court testimony on various topics, including 
                                                                                                               Online Retailing, Credit Markets” at the North American Retail Industry 
                             financing and plan confirmation issues. Chapter 11 and out‐of‐court 
B.S. in Accounting, State                                                                                      Credit Group in July 2010, “Cross Border Defaults and Other Current Topics” 
                             restructuring cases that Mr. Star has been involved with include Abengoa
University of New York,                                                                                        at the The Association of Corporate Trustees and “North American 
                             US, Abitibi Bowater, Arcapita Bank, Avaya Restructuring, Caesars 
Albany                                                                                                         Distressed Debt Market Outlook 2009” at Debtwire.  
                             Entertainment, Cengage Learning, Cenveo Corporation, Cone Mills, Corus 
                             Bankshares, Dana Corporation, Dewey & LeBoeuf, Endeavour International,           Thought leadership published by Mr. Star includes “Interview, Selection, 
                             Friendly’s Restaurants, Graceway Pharmaceuticals, Grubb & Ellis, Gibson           Retention and Role of Financial Advisors” in The Role of Creditors’ 
                             Brands, Harry & David, Horsehead, Journal Register Company, Lehman                Committees in Chapter 11 Bankruptcies, Aspatore Books, 2008; “Actions 
                             Brothers, Lionel, Momentive Performance, New Century Financial,                   Individual Creditors Can Take” in The Credit Executives’ Guide to Business 
                             Northwest Airlines, Optima Specialty Steel, Ormet Corporation, Reichhold          Restructuring, FTI Consulting, 2006 and “New Chapter 11 Information –
                             Industries, SageCrest Finance, Smurfit Stone Container, Toys “R” Us, The          Sharing Rules Present Challenges” in Daily Bankruptcy Review Viewpoint, 
                             Great Atlantic & Pacific Tea Company, U.S. Airways, Vantage Drilling and          2006.
                             Visteon.                                                                          Prior to joining FTI Consulting, Mr. Star was a Managing Director at Ernst & 
                             Mr. Star is also a frequent speaker for various organizations on matters          Young Corporate Finance. 
                             impacting the rights of unsecured creditors. His speaking engagements have        Mr. Star holds a B.S. in Accounting from the State University of New York at 
                             included “Corporate Restructuring Outlook in 2017” at the Bryan Cave              Albany. He is a Certified Public Accountant in the state of New York and a 
                             Corporate Trust/Distressed Investing Roundtable, “Modern Day 363 Sale             Certified Turnaround Professional. 
                             Best Practices” at the American Bankrupcy Institute Winter Leadership 
                             Conference in December 2015, “Emergent Topics Facing Indenture Trustees 
                                    Case 2:18-bk-20151-ER              Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                          Desc
                                                                       Main Document    Page 114 of 123



                              Jim Wrynn
Education
                                                 Senior Managing Director
B.S., Accounting, St. 
John’s University 
College of Business                              New York, NY
Administration                                   +1 212 841 9366
J.D., St. Johns University                       jim.wrynn@fticonsulting.com
School of Law
Certifications
                              About
Associate in Captive          Jim Wrynn is a Senior Managing Director, FTI Consulting, Global              international issues such as Solvency II, an economic risk‐based solvency 
Insurance                     Insurance Services, and Leader of the Governance & Regulation practice,      regulatory framework to be utilized by all European Union member 
Associate in Risk             and is located in New York. Mr. Wrynn has more than thirty years of          states; Systemic Risk, the development of a methodology for the 
Management                    experience as an insurance executive, attorney, regulator and strategic      identification of systemically important global financial institutions and 
                              advisor in the global insurance sector, earning wide recognition as a        the measures to be implemented once identified; ComFrame, the 
Professional Affiliations
                              premier authority on domestic and global insurance regulation and            development of a common framework for the supervision of 
The Economic Club of          related strategic and risk management matters. He has served in a            internationally active insurance groups; Group Supervision; and 
New York                      number of roles throughout his career, including as the 40th and last        numerous other issues and initiatives.
Insurance Federation of       Superintendent of Insurance in the State of New York. Jim was also 
New York                                                                                                   Prior to joining FTI Consulting, Mr. Wrynn was Managing Director and 
                              heavily involved in creation of the New York State Department of 
Board of Overseers, St.                                                                                    Vice‐Chair in the U.S. for Guy Carpenter's Global Strategic Advisory 
                              Financial Services and was its first Deputy Superintendent. 
John’s University School                                                                                   Group. Immediately prior to joining Guy Carpenter, he was a Senior 
of Risk Management,           Having served in senior roles with the National Association of Insurance     Partner at the law offices of Goldberg Segalla, LLP in New York, and lead 
Insurance and Actuarial       Commissioners (“NAIC”) and the International Association of Insurance        the firm’s Global Insurance Regulatory Practice, which consisted of an 
Services                      Supervisors (“IAIS”), Mr. Wrynn has played a key role in developing          international team with extensive experience serving U.S., Europe, 
Board of Directors of         national and international regulations and policies governing the            Bermuda, and other key regulatory markets. 
the American Society of       insurance industry. This includes his time as Vice‐Chair of the NAIC’s 
Workers Compensation 
                                                                                                           Mr. Wrynn is admitted to practice before the Supreme Court of the 
                              International Insurance Relations "G" Committee, as Co‐Chair of the 
Professionals                                                                                              United States, the U.S. District Courts for the Eastern and Southern 
                              Rating Agency Working Group, as Vice‐Chair of Reinsurance (E) Task 
                                                                                                           Districts of New York and the U.S. District Court for the District of New 
Admissions                    Force and as Vice‐Chair of the Solvency Modernization Initiative (EX) 
                                                                                                           Jersey. He has earned a Martindale‐Hubbard Peer Review rating of AV 
U.S. Supreme Court            Task Force. 
                                                                                                           Preeminent, has been rated a top lawyer in insurance law by American 
New York State Bar            In his capacity as Vice Chair of the International Committee, Mr. Wrynn      Lawyer Media and Martindale‐Hubbell and has also been ranked as a top 
New Jersey State Bar          represented the United States as a member of the IAIS, an organization       lawyer in insurance coverage by New York Metro Super Lawyers. In 
                              of insurance supervisory authorities from more than 200 jurisdictions in     addition to holding a J.D. he also holds Associate in Captive Insurance 
                              nearly 140 countries that develops international insurance principles and    and Associate in Risk Management certifications. He is a frequent 
                              standards for insurance regulators.                                          speaker and author on insurance, governance, risk and regulatory 
                                                                                                           matters
                              Mr. Wrynn had a leadership role in discussions on numerous 
                                  Case 2:18-bk-20151-ER           Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                   Desc
                                                                  Main Document    Page 115 of 123



                            Clifford Zucker
Certifications 
                                               Senior Managing Director
Certified Public 
Accountant
Certified in Financial                         New York, NY
Forensics                                      +1 212 841 9355 
Chartered Global                               cliff.zucker@fticonsulting.com
Management 
Accountant                  About
                            Clifford Zucker is a Senior Managing Director in the Turnaround &       healthcare related topics. In addition, Mr. Zucker served as the 
Professional Affiliations   Restructuring Services practice. Mr. Zucker has over 30 years of        Co‐Chair for the American Bankruptcy Institute (“ABI”) Health 
American Bankruptcy         experience representing companies, receivers, examiners, court‐         Care Committee and was an editor for the recently published 
Institute                   appointed trustees and unsecured and secured creditors across           third edition of the ABI Health Care Insolvency Manual.
American Institute of       diverse industries.  In particular, he has developed extensive          Prior to joining FTI Consulting, Mr. Zucker was a Partner in the 
Certified Public            expertise in the healthcare industry, working to restructure and 
Accountants
                                                                                                    Restructuring & Insolvency Advisory and Dispute Resolution 
                            transform hospitals, nursing homes, senior living facilities and        Services practice of CohnReznick. Before that, Mr. Zucker was an 
Association of              physician practices. 
Insolvency and                                                                                      auditor with an accounting firm that was part of the former 
Restructuring Advisors      Among the examples of Mr. Zucker’s restructuring expertise are          Big Eight.
New Jersey Society of       his various fiduciary roles, which have included positions as a 
Certified Public            court‐appointed Chief Restructuring Officer, Liquidating 
Accountants                 Supervisor, Trustee and Plan Administrator. He has performed 
Turnaround                  viability analyses, damage claim analyses, liquidations, litigation 
Management                  support services and fraud investigations. In addition to 
Association
                            healthcare, Mr. Zucker has worked with clients in the financial 
                            services, food and agriculture, manufacturing, distribution, retail, 
Education                   transportation, hospitality, construction and telecommunications 
B.S.B.A., Accounting and    industries.
Finance, Boston 
University                  Over his storied career, Mr. Zucker has advised clients both in  
                            public accounting and worked in in the private sector for 
                            companies, ranging from start‐up operations to well established 
                            businesses. Sought for his deep industry knowledge and insights, 
                            he has spoken at numerous professional organizations on 
        Case 2:18-bk-20151-ER                    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20                                       Desc
                                                 Main Document    Page 116 of 123


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATON OF FTI
CONSULTING, INC. FOR APPROVAL AND ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 13, 2019                Ricky Windom                                                     /s/ Ricky Windom
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
    Case 2:18-bk-20151-ER    Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20          Desc
                             Main Document    Page 117 of 123


                                        SERVICE LIST
                                          (Via NEF)

   Robert N Amkraut ramkraut@foxrothschild.com
   Kyra E Andrassy kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Simon Aron saron@wrslawyers.com
   Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
   Allison R Axenrod allison@claimsrecoveryllc.com
   Keith Patrick Banner kbanner@greenbergglusker.com,
    sharper@greenbergglusker.com;calendar@greenbergglusker.com
   Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
   James Cornell Behrens jbehrens@milbank.com,
    gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrewste
    r@milbank.com;JWeber@milbank.com
   Ron Bender rb@lnbyb.com
   Bruce Bennett bbennett@jonesday.com
   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
   Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
   Steven M Berman sberman@slk-law.com
   Alicia K Berry Alicia.Berry@doj.ca.gov
   Stephen F Biegenzahn efile@sfblaw.com
   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
   Dustin P Branch branchd@ballardspahr.com,
    carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
   Michael D Breslauer mbreslauer@swsslaw.com,
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
   Chane Buck cbuck@jonesday.com
   Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
   Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
   Shirley Cho scho@pszjlaw.com
   Jacquelyn H Choi jchoi@swesq.com
   Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
   Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
   David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
   Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
   Brian L Davidoff bdavidoff@greenbergglusker.com,
    calendar@greenbergglusker.com;jking@greenbergglusker.com
   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
   Anthony Dutra adutra@hansonbridgett.com
   Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
   Andy J Epstein taxcpaesq@gmail.com
   Christine R Etheridge christine.etheridge@ikonfin.com
   M Douglas Flahaut flahaut.douglas@arentfox.com
   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
   Joseph D Frank jfrank@fgllp.com,
    mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
   William B Freeman william.freeman@kattenlaw.com,
    nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
   Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
    Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20              Desc
                               Main Document    Page 118 of 123


   Paul R. Glassman pglassman@sycr.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Anna Gumport agumport@sidley.com
   Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
   James A Hayes jhayes@jamesahayesaplc.com
   Michael S Held mheld@jw.com
   Lawrence J Hilton lhilton@onellp.com,
    lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com
   Robert M Hirsh Robert.Hirsh@arentfox.com
   Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
   Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
   Marsha A Houston mhouston@reedsmith.com
   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
   John Mark Jennings johnmark.jennings@kutakrock.com
   Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
   Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
   Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
   Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
   Steven J Kahn skahn@pszyjw.com
   Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
   Jane Kim jkim@kellerbenvenutti.com
   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   Gary E Klausner gek@lnbyb.com
   Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
   Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
   Darryl S Laddin bkrfilings@agg.com
   Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
   Richard A Lapping richard@lappinglegal.com
   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
   David E Lemke david.lemke@wallerlaw.com,
    chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
   Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
   Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
   Samuel R Maizel samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
    dentons.com;joan.mack@dentons.com
   Alvin Mar alvin.mar@usdoj.gov
   Craig G Margulies Craig@MarguliesFaithlaw.com,
    Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
   John A Moe john.moe@dentons.com,
    glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
   Monserrat Morales mmorales@marguliesfaithlaw.com,
    Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
   Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
   Marianne S Mortimer mmortimer@sycr.com, tingman@sycr.com
   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
   Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
   Sheila Gropper Nelson shedoesbklaw@aol.com
    Case 2:18-bk-20151-ER       Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20               Desc
                                Main Document    Page 119 of 123


   Mark A Neubauer mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.
    com;ecfla@carltonfields.com
   Nancy Newman nnewman@hansonbridgett.com,
    ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
   Bryan L Ngo bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
   Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
   Abigail V O'Brient avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
   John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
   Keith C Owens kowens@venable.com, khoang@venable.com
   Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
   Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
   Mark D Plevin mplevin@crowell.com, cromo@crowell.com
   David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
    inc.com;aguisinger@wedgewood-inc.com
   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
   David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
   Christopher E Prince cprince@lesnickprince.com,
    jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
   Lori L Purkey bareham@purkeyandassociates.com
   William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
   Jason M Reed Jason.Reed@Maslon.com
   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
   J. Alexandra Rhim arhim@hrhlaw.com
   Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   Lesley A Riis lriis@dpmclaw.com
   Debra Riley driley@allenmatkins.com
   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
   Julie H Rome-Banks julie@bindermalter.com
   Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
   Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
   Nathan A Schultz nschultz@foxrothschild.com
   William Schumacher wschumacher@jonesday.com
   Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
   Seth B Shapiro seth.shapiro@usdoj.gov
   Joseph Shickich jshickich@riddellwilliams.com
   Rosa A Shirley rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
    n.com
   Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
   Michael St James ecf@stjames-law.com
   Andrew Still astill@swlaw.com, kcollins@swlaw.com
   Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
   Sabrina L Streusand Streusand@slollp.com
   Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
   Gary F Torrell gft@vrmlaw.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
   Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
    Case 2:18-bk-20151-ER      Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20             Desc
                               Main Document    Page 120 of 123


   Kenneth K Wang kenneth.wang@doj.ca.gov,
    Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
   Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
   Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
   Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
   Michael S Winsten mike@winsten.com
   Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
   Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
   Hatty K Yip hatty.yip@usdoj.gov
   Andrew J Ziaja aziaja@leonardcarder.com,
    sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
   Rose Zimmerman rzimmerman@dalycity.org
      Case 2:18-bk-20151-ER           Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                                      Main Document    Page 121 of 123


                                                SERVICE LIST
                                              (Via First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

Attorney General of California
Xavier Becerra
California Department of Justice
1300 "I" Street
Sacramento, CA 95814

U.S. Dept. of Health & Human Services
Angela M. Belgrove, Esq.
90 7th Street, Suite 4‐500
San Francisco, CA 94103‐6705

United States Department of Justice
Ben Franklin Station
PO Box 683
Washington DC 20044

United States Attorney’s Office
Federal Building, Room 7516
300 North Los Angeles Street
Los Angeles, CA 90012

Office of the United States Trustee
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
      Case 2:18-bk-20151-ER         Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                                    Main Document    Page 122 of 123


                                                SERVICE LIST
                                             (Via Personal Delivery)


The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case 2:18-bk-20151-ER          Doc 1796 Filed 03/13/19 Entered 03/13/19 16:27:20   Desc
                                     Main Document    Page 123 of 123


                                                 SERVICE LIST
                                                   (Via Email)

Attorneys for Chapter 11 Debtors and Debtors in Possession
Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com

Attorneys for the Office of the United States Trustee
Hatty K. Yip – hatty.yip@usdoj.gov
